Exhibit 10.1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT



Dated as of August 28, 2003



by and among



STANDARD PARKING CORPORATION
as Borrower,



 

LASALLE BANK NATIONAL ASSOCIATION
as Agent,



and
VARIOUS FINANCIAL INSTITUTIONS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

1.1

Certain Definitions

 

 

1.2

Other Definitions; Rules of Construction

 

 

1.3

Accounting Terms and Determinations

 

 

ARTICLE II

THE COMMITMENTS AND THE ADVANCES

 

 

2.1

Commitments of the Lenders

 

 

2.2

Termination and Reduction of Commitments and the Term Loan

 

 

2.3

Fees

 

 

2.4

Disbursement of Revolving Credit Advances; Loans Evidenced by Notes

 

 

2.5

Conditions for Term Loan and First Disbursement

 

 

2.6

Further Conditions for Disbursement

 

 

2.7

Subsequent Elections as to Borrowings

 

 

2.8

Limitation of Requests and Elections

 

 

2.9

Minimum Amounts; Limitation on Number of Borrowings

 

 

2.10

Security and Collateral

 

 

ARTICLE III

PAYMENTS AND PREPAYMENTS OF ADVANCES

 

 

3.1

Principal Payments

 

 

3.2

Interest Payments

 

 

3.3

Letter of Credit Reimbursement Payments

 

 

3.4

Payment Method

 

 

3.5

No Setoff or Deduction

 

 

3.6

Payment on Non-Business Day; Payment Computations

 

 

3.7

Additional Costs

 

 

3.8

Illegality and Impossibility

 

 

3.9

Indemnification

 

 

3.10

Substitution of Lender

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

4.1

Corporate Existence and Power

 

 

4.2

Corporate Authority

 

 

4.3

Binding Effect

 

i

--------------------------------------------------------------------------------


 

4.4

Subsidiaries

 

 

4.5

Litigation

 

 

4.6

Financial Condition

 

 

4.7

Use of Revolving Credit Advances

 

 

4.8

Consents, Etc

 

 

4.9

Taxes

 

 

4.10

Title to Properties

 

 

4.11

ERISA

 

 

4.12

Disclosure

 

 

4.13

Environmental and Safety Matters

 

 

4.14

No Default

 

 

4.15

Intellectual Property

 

 

4.16

No Burdensome Restrictions

 

 

4.17

Labor Matters

 

 

4.18

Solvency

 

 

4.19

Not an Investment Company or a Holding Company; Other Regulations

 

 

4.20

Subordinated Debt Documents

 

 

4.21

Preferred Stock Documents

 

 

4.22

Bank Accounts

 

 

4.23

Facility Leases and Facility Management Agreements

 

 

ARTICLE V

COVENANTS

 

 

5.1

Affirmative Covenants

 

 

5.2

Negative Covenants

 

 

ARTICLE VI

DEFAULT

 

 

6.1

Events of Default

 

 

6.2

Remedies

 

 

6.3

Distribution of Proceeds of Collateral

 

 

6.4

Letter of Credit Liabilities

 

 

ARTICLE VII

THE AGENT AND THE LENDERS

 

 

7.1

Appointment: Nature of Relationship

 

 

7.2

Powers

 

ii

--------------------------------------------------------------------------------


 

7.3

General Immunity

 

 

7.4

No Responsibility for Loans, Recitals, etc

 

 

7.5

Action on Instructions of Lenders

 

 

7.6

Employment of Agents and Counsel

 

 

7.7

Reliance on Documents; Counsel

 

 

7.8

Agent’s Reimbursement and Indemnification

 

 

7.9

Notice of Default

 

 

7.10

Rights as a Lender

 

 

7.11

Lender Credit Decision

 

 

7.12

Successor Agent

 

 

7.13

Collateral Management

 

 

7.14

Right to Indemnity

 

 

7.15

Sharing of Payments

 

 

7.16

Withholding Tax Exemption

 

 

ARTICLE VIII

MISCELLANEOUS

 

 

8.1

Amendments, Etc

 

 

8.2

Notices

 

 

8.3

No Waiver By Conduct; Remedies Cumulative

 

 

8.4

Reliance on and Survival of Various Provisions

 

 

8.5

Expenses; Indemnification

 

 

8.6

Successors and Assigns

 

 

8.7

Counterparts

 

 

8.8

Governing Law

 

 

8.9

Table of Contents and Headings

 

 

8.10

Construction of Certain Provisions

 

 

8.11

Integration and Severability

 

 

8.12

Independence of Covenants

 

 

8.13

Interest Rate Limitation

 

 

8.14

Judgment and Payment

 

 

8.15

Submission To Jurisdiction; Waivers

 

 

8.16

Acknowledgments

 

iii

--------------------------------------------------------------------------------


 

8.17

Confidentiality

 

 

8.18

WAIVER OF JURY TRIAL

 

 

8.19

Amendment and Restatement

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Guaranty

Exhibit B-1

 

Form of Amended and Restated Pledge Agreement for the Company

Exhibit B-2

 

Form of Amended and Restated Pledge Agreement for the Guarantors

Exhibit B-3

 

Form of Limited Liability Company Membership Interests Security Agreement

Exhibit B-4

 

Form of Assignment of Partnership Interest Security Agreement

Exhibit B-5

 

Form of Joint Venture Interest Security Agreement

Exhibit C

 

Form of Revolving Credit Note

Exhibit D

 

Form of Term Note

Exhibit E-1

 

Form of Security Agreement of the Company

Exhibit E-2

 

Form of Security Agreement of the Guarantors

Exhibit F-1

 

Form of Amended and Restated Patent Collateral Security and Pledge Agreement

Exhibit F-2

 

Form of Amended and Restated Trademark Collateral Security and Pledge Agreement

Exhibit F-3

 

Form of Amended and Restated Memorandum of Grant of Security Interest in
Copyrights

Exhibit G

 

Form of Notice of Borrowing

Exhibit H

 

Form of Legal Opinion of Counsel

Exhibit I

 

Form of Notice of Conversion/Continuation

Exhibit J

 

Form of Assignment and Acceptance

Exhibit K

 

Form of Borrowing Base Certificate

Exhibit L

 

Forms of Statement of Operation, Balance Sheet and Cash Flow Statement

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

Schedule 1.1-A

 

Preferred Stock

Schedule 1.1-D

 

Pro Forma Financial Statements

Schedule 1.1-E

 

Non-Guarantor Joint Ventures

Schedule 2.5(m)

 

Parent Indebtedness

Schedule 4.4

 

Subsidiaries and Joint Ventures

Schedule 4.5

 

Litigation

Schedule 4.7

 

Application of Funds

Schedule 4.11

 

ERISA Matters

Schedule 4.13

 

Environmental Matters

Schedule 4.15

 

Intellectual Property

Schedule 4.22

 

Bank Accounts

Schedule 4.23

 

Facility Leases and Management Agreements

Schedule 5.2(e)

 

Indebtedness

Schedule 5.2(f)

 

Liens

Schedule 5.2(k)

 

Investments, Loans and Advances

Schedule 5.2(l)(12)

 

Indebtedness to Company of Parent, Principals and/or Related Parties

 

vi

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as it may be further amended,
restated, modified or supplemented and in effect from time to time, this
“Agreement”), dated as of August 28, 2003 (the “Effective Date”), is by and
among STANDARD PARKING CORPORATION, a Delaware corporation, formerly known as
APCOA/Standard Parking, Inc. (the “Company”), the lenders party hereto from time
to time (collectively, the “Lenders” and individually, a “Lender”), and LASALLE
BANK NATIONAL ASSOCIATION (“LaSalle”), a national banking association, as agent
for the Lenders (in such capacity, the “Agent”).

 

RECITALS

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of January 11, 2002 (as amended, restated, modified and/or supplemented from
time to time prior to the date hereof, the “Existing Credit Agreement”), by and
among the Company, LaSalle, as agent, Bank One, NA, formerly known as The First
National Bank of Chicago (“Bank One”), and various lenders party thereto from
time to time, the Company restuctured a $40,000,000 credit facility, including
letters of credit (the “Existing Credit Facility”), into a $15,000,000 term loan
from Bank One, and a revolving credit facility of up to $25,000,000, which
Existing Credit Facility has been further amended and increased to $43,000,000;
and

 

WHEREAS, the Company has requested that the credit facility be restructured and
increased to (i) a $32,000,000 term loan, and (ii) a revolving credit facility
of up to $33,000,000, including letters of credit, in order to provide funds and
other financial accommodations for its corporate purposes; and

 

WHEREAS, the Lenders and the Agent are each amenable to such request, subject to
the following terms and conditions.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Certain Definitions.  As used herein the following terms shall
have the following respective meanings:

 

“9 ¼% Note Indenture” shall mean that certain Indenture dated March 30, 1998, by
and among the Company, “Subsidiary Guarantors” (as named therein), and U.S. Bank
(as successor to State Street Bank and Trust Company) as trustee thereunder, as
the same may be amended, restated, modified or supplemented and in effect from
time to time, as permitted by the terms hereof.

 

--------------------------------------------------------------------------------


 

“9 1/4% Notes” shall mean the 9 1/4% Senior Subordinated Notes issued by the
Company in the original aggregate principal amount of $140,000,000 due 2008
issued pursuant to the Existing Indenture, as the same may be amended, restated,
modified or supplemented and in effect from time to time, as permitted by the
terms hereof.

 

“9 1/4% Note Documents” shall mean the Existing Indenture, the 9 1/4% Notes and
all agreements, instruments and documents executed in connection therewith at
any time, in each case, as the same may be amended, restated, modified or
supplemented and in effect from time to time, as permitted by the terms hereof.

 

“14% Note Documents” shall mean the 14% Note Indenture, the 14% Notes, the 14%
Note Intercreditor Agreement and all agreements, instruments and documents
executed in connection therewith at any time, in each case, as the same may be
amended, restated, modified or supplemented and in effect from time to time as
permitted by the terms hereof.

 

“14% Note Intercreditor Agreement” shall mean that certain Intercreditor
Agreement dated as of January 11, 2002 among the Agent, Wilmington Trust
Company, as trustee for the holders of the 14% Notes, the Company and the
Guarantors, as the same may be amended, restated, modified or supplemented and
in effect from time to time in accordance with the terms thereof.

 

“14% Notes” shall mean the 14% Senior Subordinated Second Lien Notes issued by
the Company in the original aggregate principal amount of $59,295,000 due 2006
issued pursuant to the 14% Note Indenture, as the same may be amended, restated,
modified or supplemented and in effect from time to time as permitted by the
terms hereof.

 

“14% Note Indenture” shall mean the Indenture among the Company, each of the
“Guarantors” named therein and Wilmington Trust Company as trustee thereunder,
dated as of January 11, 2002, as amended, restated, modified or supplemented and
in effect from time to time as permitted by the terms hereof.

 

“Account Debtor” shall mean any Person who is obligated to the Company or any
Subsidiary under an Account Receivable.

 

“Account Receivable” shall mean, with respect to any Person, any right of such
person to payment for goods sold or leased or for services rendered, whether or
not evidenced by an instrument or chattel paper and whether or not yet earned by
performance.

 

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any ongoing business or all or substantially
all of the assets of any firm, corporation, partnership, limited liability
company or other business entity, or division thereof, whether through purchase
of assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Capital Stock of any Person.

 

2

--------------------------------------------------------------------------------


 

“Adjusted Corporate Base Rate” shall mean the per annum rate equal to the sum of
(i) the Applicable Margin, plus (ii) the greater of (a) the Corporate Base Rate
or (b) the Federal Funds Rate plus 0.5%, in each case as in effect from time to
time.  The Adjusted Corporate Base Rate shall change simultaneously with any
change in such Corporate Base Rate or Federal Funds Rate, as the case may be.

 

 “Adjusted Corporate Base Rate Loan” shall mean any Revolving Credit Loan which
bears interest at the Adjusted Corporate Base Rate.

 

“Adjusted EBITDA” shall mean without duplication, for any Calculation Period,
the sum of (A) Net Income for such period, excluding to the extent reflected in
determining such Net Income:  (i) the income of any Person accrued prior to the
date it becomes a Subsidiary of the Company or is merged into or consolidated
with the Company or any of its Subsidiaries or that Person’s assets are acquired
by the Company or any of its Subsidiaries, (ii) the proceeds of any insurance
policy, (iii) gains (but not losses) from the sale, exchange, transfer or other
disposition of property or assets not in the ordinary course of business of the
Company and its Subsidiaries, and related tax effects in accordance with
Generally Accepted Accounting Principles, (iv) any other extraordinary or
non-recurring gains or other gains not from continuing operations of the Company
or its Subsidiaries, and related tax effects in accordance with Generally
Accepted Accounting Principles, (v) the income of any Person (including without
limitation any Subsidiary or Joint Venture, but excluding any Wholly Owned
Subsidiary) in which any Person other than the Company or any of its
Subsidiaries has a joint interest or partnership interest or other ownership
interest, to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary or Joint Venture is not at the time permitted
by operation of the terms of its charter or of any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary or Joint Venture, except to the extent of the amount of
dividends or other distributions that are actually paid in cash to the Company
during such period, (vi) extraordinary non-cash losses and non-recurring
non-cash charges (including, without limitation, non-cash losses resulting from
disposition of Facility Leases and Facility Management Agreements, the write off
of intangible assets during such period and non-cash charges of up to $500,000
in the aggregate resulting from the write-off of prior financing fees), (vii)
income taxes, (viii) minority interests, (ix) interest income net of interest
expense, as defined in accordance with Generally Accepted Accounting Principles
(x) depreciation and amortization expense, (xi) restructuring and other special
charges of up to $3,200,000 incurred by the Company in calendar year 2003 as a
result of consummating the transactions contemplated by this Agreement, (xii)
any other extraordinary or non-recurring amounts or other amounts received by
the Company or any of its Subsidiaries from, or in respect of, any disposition
or termination of any Facility Lease or Facility Management Agreement of the
Company or its Subsidiaries, provided that, any such amount arising from a
single transaction shall only be excluded from Net Income if it equals or
exceeds $250,000; and (xiii) any Affiliate Amount made pursuant to subsection
5.2(l)(2), plus (B) Adjusted EBITDA as calculated herein of any Person related
to any Permitted Acquisition consummated during such Calculation Period,
calculated, upon the Agent’s consent, as if such Permitted Acquisition had
occurred on the first day of the relevant period.

 

3

--------------------------------------------------------------------------------


 

“Adjusted Off-Balance Sheet Liabilities” of a Person shall mean, Off-Balance
Sheet Liabilities of such Person and its Subsidiaries, excluding (i) all
Facility Leases, Ordinary Course Equipment Leases and Facility Management
Agreements of such Person’s and its Subsidiaries’ businesses, and (ii) payments
required pursuant to that certain Executive Parking Management Agreement dated
as of May 1, 1998, together with the First Amendment thereto dated as of August
1, 1999, by and among the Company, D&E Parking, Inc., Edward E. Simmons and Dale
G. Stark.

 

“Adjusted Total Debt” as of any date, shall mean the difference of (a) the sum
of (i) the consolidated Indebtedness (excluding Earnouts and Off-Balance Sheet
Liabilities) of the Company and its Subsidiaries as of such date, plus (ii) the
aggregate liquidation preference of the Preferred Stock and any other preferred
Capital Stock of the Company on which dividends, redemptions or other
distributions are mandatorily payable in cash or Cash Equivalents and all
accrued and unpaid dividends, redemptions and other distributions on any of the
Preferred Stock or any other preferred Capital Stock, provided, that for
purposes of calculating the covenant as of any date contained in subsection
5.2(a) only, the amount of the Preferred Stock and other preferred Capital Stock
of the Company shall include only such Preferred Stock and other preferred
Capital Stock upon which dividends, redemptions or distributions in cash or Cash
Equivalents are or will become mandatorily payable thereon within one year of
such date and are allowed to be paid pursuant to the terms of this Agreement
(but excluding the redemption of the Series C Preferred Stock in accordance with
subsection 5.2(l)(4) hereof), plus (iii) Adjusted Off-Balance Sheet Liabilities,
minus (b) the sum of (i) all Cash Equivalents of the Company and its
Subsidiaries at such date, plus (ii) the carrying value in excess of principal
with respect to the 9 1/4% Notes and 14% Notes, as shown on the balance sheets
of the Company.

 

“Adjusted Total Debt to Adjusted EBITDA Ratio” shall mean, at any time, the
ratio of (a) Adjusted Total Debt at such time to (b) Adjusted EBITDA, as
calculated as of the four most recently completed fiscal quarters of the
Company, all as determined in accordance with Generally Accepted Accounting
Principles.

 

“Affiliate”, when used with respect to any Person, shall mean any other Person
which, directly or indirectly, controls or is controlled by or is under common
control with such Person.  For purposes of this definition “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.  Without limiting the foregoing definition of
Affiliate, any Person shall be deemed to control another Person if the
controlling Person owns or controls 10% or more of any class of voting
securities (or other ownership interest of any kind) of the controlled Person.

 

“Affiliate Amount” shall have the meaning as set forth in subsection 5.2(l)(2).

 

“Applicable Lending Office” shall mean, with respect to any Revolving Credit
Advance and/or the Term Loan made by any Lender or with respect to such Lender’s
Commitment, the office of such Lender or of any Affiliate of such Lender located
at the address specified as the

 

4

--------------------------------------------------------------------------------


 

applicable lending office for such Lender set forth next to the name of such
Lender in the signature pages hereof or any other office or Affiliate of such
Lender or of any Affiliate of such Lender hereafter selected and notified to the
Company and the Agent by such Lender.

 

“Applicable Margin” shall mean, with respect to any Adjusted Corporate Base Rate
Loan or LIBOR Loan, the applicable percentage set forth below:

 

Type of Revolving Credit Loan

 

Applicable Margin

 

 

 

LIBOR Loan

 

4.50% (450 basis points)

Adjusted Corporate Base Rate Loan

 

2.25% (225 basis points)

 

“Assignment and Acceptance” is defined in subsection 8.6(c).

 

“Bank Subordination Agreement” shall mean that certain Subordination Agreement
dated as of August 28, 2003 between LaSalle and the Term Loan Lenders, as the
same may be amended, restated, modified or supplemented and in effect from time
to time.

 

“Board of Directors” shall mean the board of directors of the Company, or any
authorized committee of such board of directors.

 

“Borrowing” shall mean the aggregation of Revolving Credit Advances, or
continuations and conversions of Revolving Credit Loans, made pursuant to
Article II on a single date and, in the case of any LIBOR Loans, for a single
LIBOR Interest Period, which Borrowings may be classified for purposes of this
Agreement by reference to the type of Revolving Credit Loans or the type of
Revolving Credit Advances comprising the related Borrowing (e.g., a “LIBOR
Borrowing” is a Borrowing comprised of LIBOR Loans and a “Letter of Credit
Borrowing” is a Revolving Credit Advance comprised of a Single Letter of
Credit).

 

“Borrowing Base” shall mean an amount equal to (i) eighty percent (80%) of the
unpaid amount (net of such reserves and allowances as the Agent deems necessary
in its reasonable discretion) of all Eligible Accounts Receivable then existing
(other than Eligible Capital Improvement Receivables), plus (ii) fifty percent
(50%) of all Eligible Capital Improvement Receivables then existing, plus (iii)
forty percent (40%) of (A) the Net Book Value of Fixed Assets of the Company,
minus (B) outstanding Capital Lease Indebtedness of the Company (determined on a
consolidated basis), plus $8,000,000, provided, however, that such $8,000,000
additional availability shall be decreased by $500,000 on March 31, 2004, and on
every March 31st and September 30th of each year thereafter.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which banks in Chicago, Illinois are not open to the public for carrying on
substantially all of their banking functions.

 

“Calculation Period” shall mean any consecutive four fiscal quarter period.

 

5

--------------------------------------------------------------------------------


 

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the Company and its
Subsidiaries for such period, as determined in accordance with Generally
Accepted Accounting Principles.

 

“Capital Improvement Receivable” shall mean an Account Receivable which is
payable to the Company in respect of capital improvements made (or paid for) by
the Company to a parking facility or other non-parking operation managed by the
Company in conformity with past historical practices pursuant to a written
agreement between the Company and a non-Affiliate third party.

 

“Capital Lease” of any Person shall mean any lease which, in accordance with
Generally Accepted Accounting Principles, is or should be capitalized on the
books of such Person.

 

“Capital Lease Indebtedness” shall mean that portion of obligations under
Capital Leases of a Person which, in accordance with GAAP, would be classified
as the principal portion of Indebtedness of such Person.

 

“Capital Stock” shall mean (i) in the case of any corporation, all capital stock
and any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distribution of assets of, the issuing
Person.

 

“Cash Equivalent” shall mean (i) cash in Dollars, (ii) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having maturities of not more than six months
from the date of acquisition, (iii) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either Standard & Poor’s Ratings Group or
Moody’s Investors Service, Inc., (iv) certificates of deposit and eurodollar
time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case with any Lender or with any domestic
commercial bank, having capital and surplus in excess of $500,000,000 and a
Keefe Bank Watch Rating of “B” or better, (v) repurchase obligations with a term
of not more than seven days for underlying securities of the types described in
clauses (ii), (iii) and (iv) above entered into with any financial institution
meeting the qualifications specified in clause (iv) above, (vi) commercial paper
having one of the two highest ratings obtained from Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc. and in each case maturing within six
months after the date of acquisition and (vii) investments in money market funds
which invest substantially all their assets in securities of the type described
in clauses (i) through (vi) above.

 

6

--------------------------------------------------------------------------------


 

“Change of Control” shall mean the occurrence of any of the following:  (i) the
sale, lease, transfer, conveyance or other disposition (other than in a
transaction described in clause (vi) below), in one or a series of related
transactions, of all or substantially all of the assets of Parent and its
Subsidiaries or of the Company and its Subsidiaries, in each case, taken as a
whole to any “person” (as such term is used in subsection 13(d)(3) of the
Exchange Act) other than the Principals or their Related Parties, (ii) the
adoption of a plan relating to the liquidation or dissolution of Parent or the
Company, (iii) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” (as defined above), other than the Principals and their Related
Parties, becomes the “beneficial owner” (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that a person shall be deemed to
have “beneficial ownership” of all securities that such person has the right to
acquire, whether such right is currently exercisable or is exercisable only upon
the occurrence of a subsequent condition), directly or indirectly, of more than
50% of the Voting Stock of Parent or the Company (measured by voting power
rather than number of shares), (iv) the first day on which a majority of the
members of the Board of Directors of the Company are not Continuing Directors,
(v) the occurrence of any “Change of Control” as defined in the 9 1/4% Note
Documents or the 14% Note Documents or any change of control or similar
provision in any other Subordinated Debt, the Preferred Stock or any other
preferred Capital Stock of the Company, or (vi) the Parent or the Company
consolidates with, or merges with or into, any Person or sells, assigns,
conveys, transfers, leases or otherwise disposes of all or substantially all of
its assets to any Person, or any Person consolidates with, or merges with or
into, the Parent or the Company, in any such event pursuant to a transaction in
which any of the outstanding Voting Stock of the Parent or the Company is
converted into or exchanged for cash, securities or other property, other than
any such transaction where the Voting Stock of the Parent or the Company
outstanding immediately prior to such transaction is converted into or exchanged
for Voting Stock (other than Disqualified Stock) of the surviving or transferee
Person constituting a majority of the outstanding shares of such Voting Stock of
such surviving or transferee Person (immediately after giving effect to such
issuance).

 

“C/L/C” shall mean any commercial letter of credit issued hereunder, as amended
from time to time.

 

“Closing Date” shall mean the date upon which all the conditions set forth in
Section 2.5 hereof shall have been satisfied (or waived in the Lenders’ and the
Agent’s discretion).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

 

“Commitments” shall mean, as to all Lenders, the aggregate of the Revolving
Commitments and the Term Loan Commitments, and as to any Lender, shall mean such
Lender’s proportionate share of the Revolving Commitments and the Term Loan
Commitments.

 

“Consolidated” or “consolidated” shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more Persons of the
amounts signified by such

 

7

--------------------------------------------------------------------------------


 

term, for all such Persons determined on a consolidated basis in accordance with
Generally Accepted Accounting Principles.

 

“Contingent Liabilities” shall mean as to any Person any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, dividends or
other obligations (“primary obligations”) of any Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent; (a) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or (d)
otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof, provided however, that the term Contingent
Liabilities shall not include endorsements of instruments for deposit or
collection in the ordinary course of business; provided further, that, for
purposes of calculating the financial covenants contained in subsections 5.2(a)
through (d), Contingent Liabilities shall exclude all Off-Balance Sheet
Liabilities of such Person except for the Adjusted Off-Balance Sheet Liabilities
of such Person.  The amount of any Contingent Liability shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Liability is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

“Continuing Directors” shall mean, as of any date of determination, any member
of the Board of Directors of the Company who (i) was a member of such Board of
Directors on the Effective Date or (ii) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Corporate Base Rate” shall mean the per annum rate announced by the Agent from
time to time as its prime rate of interest, which need not be the lowest rate of
interest it charges any of its customers.  The Corporate Base Rate shall change
simultaneously with any change in such announced prime rate.  Notwithstanding
the foregoing, for purposes of determining the applicable Corporate Base Rate at
any time for this Agreement, the Corporate Base Rate shall not be less than
4.25%.

 

“Defaulting Lender” shall mean any Lender that fails to make available to the
Agent such Lender’s Loans required to be made hereunder or shall have not made a
payment required to be made to the Agent hereunder.  Once a Lender becomes a
Defaulting Lender, such Lender shall continue as a Defaulting Lender until such
time as such Defaulting Lender makes available to the

 

8

--------------------------------------------------------------------------------


 

Agent the amount of such Defaulting Lender’s Loans and all other amounts
required to be paid to the Agent pursuant to this Agreement.

 

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, or otherwise has any
distributions or other payments which are mandatory or otherwise required at any
time on or prior to the date that is one year after the Term Loan Termination
Date, provided that any payment that is required solely due to a customary
change of control provision not more restrictive than the Change of Control
default in this Agreement shall not cause such Capital Stock to be deemed
Disqualified Stock.

 

“Dollars” and “$” shall mean the lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean each present and future Subsidiary of the
Company which is not a Foreign Subsidiary.

 

“Earnouts” shall mean any payment which may be owing by the Company in
connection with any Acquisition, which payment is contingent upon the earnings
or other financial performance of the assets or stock being acquired pursuant to
such Acquisition.

 

“Effective Date” shall mean the effective date specified in the first paragraph
of this Agreement.

 

“Eligible Account Receivable” means an Account Receivable owing to the Company
or any Guarantor (other than Parent) which meets each of the following
requirements:

 

(1)           it arises from the rendering of services by the Company or the
applicable Guarantor;

 

(2)           it (a) is subject to a perfected Lien in favor of the Agent and
(b) is not subject to any other assignment, claim or Lien other than Permitted
Liens;

 

(3)           it is a valid, legally enforceable and unconditional obligation of
the Account Debtor with respect thereto, and is not subject to any counterclaim,
credit, allowance, discount, rebate or adjustment by the Account Debtor with
respect thereto, or to any claim by such Account Debtor denying liability
thereunder in whole or in part (provided, that in the event any counterclaim,
credit, allowance, rebate or adjustment is asserted, or discount is granted, the
Account Receivable shall only be ineligible pursuant to this clause (3) to the
extent of the same);

 

(4)           there is no bankruptcy, insolvency or liquidation proceeding by or
against the Account Debtor with respect thereto;

 

9

--------------------------------------------------------------------------------


 

(5)           the Account Debtor with respect thereto is a resident or citizen
of, and is located within, the United States, unless the sale of services giving
rise to such Account Receivable is on letter of credit, banker’s acceptance or
other credit support terms reasonably satisfactory to the Agent;

 

(6)           it arises in the ordinary course of business of the Company or the
applicable Guarantor;

 

(7)           if the Account Debtor (other than “monthly parkers”) is the United
States or any department, agency or instrumentality thereof, the Company or the
applicable Guarantor has assigned its right to payment of such Account
Receivable to the Agent pursuant to the Assignment of Claims Act of 1940;

 

(8)           if the Company maintains a credit limit for an Account Debtor, the
aggregate dollar amount of Accounts Receivable due from such Account Debtor,
including such Account Receivable, does not exceed such credit limit;

 

(9)           if the Account Receivable is evidenced by chattel paper or an
instrument, the originals of such chattel paper or instrument shall have been
endorsed and/or assigned and delivered to the Agent in a manner satisfactory to
the Agent;

 

(10)         such Account Receivable is not more than (a) 60 days past the due
date thereof or (b) 90 days past the original invoice date thereof, in each case
according to the original terms of sale;

 

(11)         it is not an Account Receivable with respect to an Account Debtor
that is located in any jurisdiction which has adopted a statute or other
requirement with respect to which any Person that obtains business from within
such jurisdiction must file a notice of business activities report or make any
other required filings in a timely manner in order to enforce its claims in such
jurisdiction’s courts unless such notice of business activities report has been
duly and timely filed or the Company or the applicable Guarantor is exempt from
filing such report and has provided the Agent with satisfactory evidence of such
exemption;

 

(12)         the Account Debtor with respect thereto is not the Company or an
Affiliate of the Company, provided, that the aggregate Accounts Receivable of
Affiliates of the Company may be Eligible Accounts Receivable up to an aggregate
amount of $500,000, and to the extent that they comply with the other clauses of
this definition;

 

(13)         it is not owed by an Account Debtor with respect to which 50% or
more of the aggregate amount of outstanding Accounts Receivable owed

 

10

--------------------------------------------------------------------------------


 

at such time by such Account Debtor is classified as ineligible under clause
(10) of this definition; and

 

(14)         if the aggregate amount of all Accounts Receivable owed by the
Account Debtor thereon exceeds 25% of the aggregate amount of all Accounts
Receivable at such time, then all Accounts Receivable owed by such Account
Debtor in excess of such amount shall be deemed ineligible.

 

An Account Receivable which is at any time an Eligible Account Receivable, but
which subsequently fails to meet any of the foregoing requirements, shall
forthwith cease to be an Eligible Account Receivable.  Any Account Receivable or
portion thereof which is not an Eligible Account Receivable, but for which the
Company corrects the condition or conditions prohibiting it from being an
Eligible Account Receivable (to the extent such condition or conditions are
correctable), shall forthwith be deemed an Eligible Account Receivable to the
extent it then meets all of the foregoing requirements for an Eligible Account
Receivable.  With respect to any Account Receivable, if the Agent or the
Revolving Lenders at any time hereafter determine in their discretion that the
prospect of payment or performance by the Account Debtor with respect thereto is
materially impaired for any reason whatsoever, such Account Receivable shall
cease to be an Eligible Account Receivable after notice of such determination is
given to the Company.

 

“Eligible Capital Improvement Receivable” shall mean a Capital Improvement
Receivable which meets the requirements of an Eligible Account Receivable
hereunder except that such Account Receivable may be more than 90 days past the
original invoice date thereof.

 

“Environmental Laws” at any date shall mean all provisions of law, statutes,
ordinances, rules, regulations, judgments, writs, injunctions, decrees, orders,
awards and standards promulgated by the government of the United States of
America or any foreign government or by any state, province, municipality or
other political subdivision thereof or therein or by any court, agency,
instrumentality, regulatory authority or commission of any of the foregoing
concerning the protection of, or regulating the discharge of hazardous
substances into, the environment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which, together with the Company or any Subsidiary of the Company, would be
treated as a single employer under Section 414 of the Code.

 

“Event of Default” shall mean any of the events or conditions described in
Section 6.1.

 

“Excess Cash Flow” shall mean Adjusted EBITDA minus Fixed Charges, all as
determined in accordance with Generally Accepted Accounting Principles; provided
that for purposes of subsection 5.2(l)(2) only, “Excess Cash Flow” shall at all
times be deemed to be $6,000,000.

 

11

--------------------------------------------------------------------------------


 

“Facility Leases” shall mean agreements for the lease by the Company or any of
its Subsidiaries or Joint Ventures of real estate utilized as a vehicle parking
facility and/or for ancillary parking and transportation services.

 

“Facility Management Agreement” shall mean any agreement (other than the
Facility Leases), for the provision by the Company or any of its Subsidiaries or
Joint Ventures of services for the management or operation of a vehicle parking
facility and/or ancillary parking and transportation services, including without
limitation any such agreement designated as a management agreement, parking
enforcement agreement, operating agreement or license agreement.

 

“Federal Funds Rate” shall mean, for any day, an interest rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:00 a.m. (Chicago time) on such day
on such transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent in its discretion.

 

“Fee Letter” shall mean that certain letter agreement by and between the Company
and the LaSalle, dated August 28, 2003, whereby the Company has agreed to pay an
annual agency fee to LaSalle in its capacity as Agent, and a post-closing
arrangement fee to LaSalle in its individual capacity, on the terms and
conditions stated in such letter agreement.

 

“Fixed Charge Coverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Company, the ratio of (a) Adjusted EBITDA, to (b) Fixed Charges,
in each case as calculated for the four consecutive fiscal quarters then ending,
all as determined in accordance with Generally Accepted Accounting Principles.

 

“Fixed Charges” shall mean, for any period, the sum, without duplication, of (a)
Net Interest Expense, plus (b) all payments of principal and other sums required
to be paid in cash during such period by the Company or its Subsidiaries with
respect to Indebtedness (excluding Off-Balance Sheet Liabilities, any payments
of the principal amount of the Term Loan and any amounts used by the Company to
redeem the 14% Notes as permitted by subsection 5.2(p)) of the Company or its
Subsidiaries, plus (c) Net Capital Expenditures (minus the amount of any
Ordinary Course Capital Leases used to finance such Net Capital Expenditures)
during such period by the Company and its Subsidiaries, plus (d) all dividends,
distributions and other similar obligations actually paid in cash with respect
to Capital Stock (other than pursuant to subsections 5.2(l)(2), (4) and (5)),
plus (e) all payments which are actually paid in cash during such period by the
Company or its Subsidiaries pursuant to any Earnouts and any Adjusted
Off-Balance Sheet Liabilities, unless such amount has been previously deducted
from Adjusted EBITDA, plus (f) all accrued income taxes paid or payable in cash
for such period for the Company or its Subsidiaries.

 

12

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean any present or future Subsidiary of the Company
incorporated or formed in any jurisdiction other than any State or other
political subdivision of the United States of America.

 

“Generally Accepted Accounting Principles” shall mean generally accepted
accounting principles as in effect in the United States of America from time to
time, applied on a basis consistent (except for changes concurred in by the
Company’s independent public accountants) with the most recent audited
consolidated financial statements of the Company and its Subsidiaries delivered
to the Lenders.

 

“Guaranty” shall mean the Amended and Restated Guaranty entered into by each
existing, new or future Guarantor, for the benefit of the Agent and the Lenders
pursuant to this Agreement in substantially the form of Exhibit A hereto, as
such guaranty may be amended, restated, modified or supplemented and in effect
from time to time.

 

“Guarantor” shall mean the Parent, each present and future Domestic Subsidiary
of the Company (other than Atrium Parking, Inc., a Delaware corporation, H&T
Investment Group, Inc., an Ohio corporation, and S&J Parking Company, an
Illinois corporation), each other present and future Joint Venture of the
Company (other than any present or future Joint Venture of the Company which is
prohibited by its organizational documents from becoming a Guarantor, and which
shall be identified on Schedule 1.1-E attached hereto), or any other Person
executing a Guaranty at any time.

 

“Hazardous Material” is defined in Section 4.13.

 

“Holberg” shall mean, Holberg Industries, Inc., a Delaware corporation.

 

“Holders” shall mean the record holders of the 14% Notes.

 

“Indebtedness” of any Person shall mean, as of any date, without duplication,
(a) all obligations of such Person for borrowed money or evidenced by bonds,
notes, debentures or similar instruments or letters of credit (or reimbursement
agreements in respect thereof) or bankers’ acceptances, (b) all obligations of
such Person as lessee under any Capital Lease or any Ordinary Course Capital
Lease, (c) all obligations which are secured by any Lien existing on any asset
or property of such Person whether or not the obligation secured thereby shall
have been assumed by such Person, provided that if such Person shall not have
assumed such obligation, then the amount of such obligation determined pursuant
to this clause (c) shall not exceed the value of such encumbered asset or
property, (d) the unpaid purchase price for goods, property or services acquired
by such Person, except for trade accounts and accrued expenses payable arising
in the ordinary course of business which are not past due within customary
payment terms, (e) all obligations of such Person in respect of any Swap (valued
in an amount equal to the highest termination payment, if any that would be
payable by such Person upon termination for any reason on the date of
determination),  (f) all Earnouts, (g) all Disqualified Stock, (h) all
Off-Balance Sheet Liabilities, and (i) all Contingent Liabilities of such Person
with respect to or

 

13

--------------------------------------------------------------------------------


 

relating to indebtedness, obligations and liabilities of others similar in
character to those described in clauses (a) through (h) of this definition.

 

“Interest Coverage Ratio” shall mean, as of the end of any fiscal quarter, the
ratio of (a) Adjusted EBITDA to (b) Net Interest Expense, in each case as
calculated for the four consecutive fiscal quarters then ending, all as
determined in accordance with Generally Accepted Accounting Principles.

 

“Interest Payment Date” shall mean (a) for any LIBOR Loan, the last day of each
LIBOR Interest Period with respect to such LIBOR Loan, and, in the case of any
LIBOR Interest Period exceeding three months, those days that occur during such
LIBOR Interest Period at intervals of three months after the first day of such
LIBOR Interest Period; and (b) in all other cases, the last Business Day of each
month occurring after the date hereof (except as otherwise provided in
subsection 3.2(c)), commencing on August 31, 2003 with respect to the Revolving
Credit Loans, and commencing on September 30, 2003 with respect to the Term
Loan.

 

“Joint Venture” shall mean any corporation, limited or general partnership,
limited liability company, association, trust or other business entity of which
the Company or one or more of its Subsidiaries owns beneficially at least 25%
but less than 100% of the Capital Stock.

 

“Lender Indebtedness” shall mean (a) the Revolving Credit Advances, the Term
Loan and all other indebtedness, obligations and liabilities of the Company and
of each Guarantor to the Agent or the Lenders under any Loan Document, including
without limitation, all amounts owed pursuant to any Reimbursement Agreements,
and (b) all indebtedness, obligations and liabilities of the Company and of each
Guarantor to any Lender in respect of any Swaps, in all cases whether now
outstanding or hereafter arising.

 

“Letter of Credit” shall mean a C/L/C or S/L/C having a stated expiry date or a
date upon which the draft must be reimbursed not later than twelve months
(provided that Letters of Credit which are automatically renewable annually but
may be canceled by the Agent annually are permissible) after the date of
issuance and not later than 25 days before the Revolving Credit Termination Date
(or such later date as the Agent may agree in its sole discretion, and provided
that any Letter of Credit so issued shall be cash-collateralized or supported by
another letter of credit issued by a bank acceptable to the Agent and issued on
other terms and conditions acceptable to the Agent), issued by the Agent on
behalf of the Revolving Lenders for the account of the Company or a Subsidiary
pursuant to subsection 2.1(a) under an application and related documentation
acceptable to the Agent requiring, among other things, immediate reimbursement
by the Company or a Subsidiary to the Agent in respect of all drafts or other
demand for payment honored thereunder and all expenses paid or incurred by the
Agent relative thereto.

 

“Letter of Credit Advance” shall mean any issuance of a Letter of Credit under
Section 2.4 and made pursuant to subsection 2.1(a) occurring after the Effective
Date in which each Revolving Lender acquires a pro rata risk participation.

 

“Letter of Credit Documents” is defined in subsection 3.3(b).

 

14

--------------------------------------------------------------------------------


 

“LIBOR” shall mean, with respect to any LIBOR Loan and the related LIBOR
Interest Period, the rate per annum obtained by dividing (i) the per annum rate
of interest at which deposits in Dollars for such LIBOR Interest Period and in
an aggregate amount comparable to the amount of the applicable LIBOR Loan are
published by Bloomberg’s Financial Markets Commodities News at approximately
8:00 a.m. Chicago time on the third LIBOR Business Day prior to the first day of
such LIBOR Interest Period (or if not so published, Agent, in its sole
discretion, shall designate another daily financial or governmental publication
of national circulation to determine such rate); provided, however, that after
the first election of a LIBOR Interest Period with respect to any LIBOR Loan,
such per annum rate shall be determined at approximately 8:00 a.m. Chicago time
on the first LIBOR Business Day of the month for each LIBOR Interest Period
thereafter, by (ii) an amount equal to one minus the stated maximum rate
(expressed as a decimal) of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserves)
that are specified on the first day of such LIBOR Interest Period by the Board
of Governors of the Federal Reserve System (or any successor agency thereto) for
determining the maximum reserve requirement with respect to eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of such
Board) maintained by a member bank of such System;

 

all as conclusively determined by the Agent.  Notwithstanding the foregoing, for
purposes of determining the applicable LIBOR at any time for this Agreement,
LIBOR shall not be less than 1.30%.

 

“LIBOR Business Day” shall mean, with respect to any LIBOR Loan, a day which is
both a Business Day and a day on which dealings in Dollar deposits are carried
out in the London interbank market.

 

“LIBOR Interest Period” shall mean, with respect to any LIBOR Loan, the period
commencing on the day such Loan is made or converted to a LIBOR Loan and ending
on the date one, two or three months thereafter, as the Company may elect under
Section 2.4 or 2.7, and each subsequent period commencing on the last day of the
immediately preceding LIBOR Interest Period and ending on the date one, two or
three months thereafter, as the Company may elect under Section 2.4 or 2.7,
provided, however, that (a) any LIBOR Interest Period which commences on the
last LIBOR Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last LIBOR Business Day of the appropriate subsequent calendar
month, (b) each LIBOR Interest Period which would otherwise end on a day which
is not a LIBOR Business Day shall end on the next succeeding LIBOR Business Day
or, if such next succeeding LIBOR Business Day falls in the next succeeding
calendar month, on the next preceding LIBOR Business Day, and (c) no LIBOR
Interest Period which would end after the Revolving Credit Termination Date
shall be permitted.

 

“LIBOR Loan” shall mean any Revolving Credit Loan which bears interest at a rate
equal to (i) the Applicable Margin, plus (ii) LIBOR, as determined for the
relevant LIBOR Interest Period.

 

15

--------------------------------------------------------------------------------


 

“Lien” shall mean any pledge, assignment, hypothecation, mortgage, security
interest, deposit arrangement, option, conditional sale or title retaining
contract, sale and leaseback transaction, financing statement filing, lessor’s
or lessee’s interest under any capital lease or any other type of lien, charge
or encumbrance.

 

“Loans” shall mean the Term Loan and the Revolving Credit Loan.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Documents, the Bank Subordination Agreement and any other agreement,
instrument or document executed in connection with any of the foregoing at any
time, in each case, as the same may be amended, restated, modified or
supplemented and in effect from time to time.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
property, business, operations, financial condition, liabilities, prospects or
capitalization of the Company and its Subsidiaries, taken as a whole, (ii) a
material adverse effect on the ability of the Company and the Guarantors to
perform their collective obligations under the Loan Documents taken as a whole,
or (iii) a material adverse effect on the rights and remedies of the Agent or
the Lenders under the Loan Documents.

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA or Section 414(f) of the Code.

 

“Net Book Value of Fixed Assets of the Company” shall mean, as of any date of
determination thereof, determined for the Company on a consolidated basis, (a)
the net book value of the Company’s fixed assets as of such date, less (b) the
net book value as of such date of the cost of contracts acquired, to the extent
that such cost of contracts acquired is reflected as fixed assets in the books
of the Company.

 

“Net Capital Expenditures” shall mean Capital Expenditures, exclusive of any
such Capital Expenditures financed on a non-recourse basis (i.e., on customary
non-recourse terms and with recourse solely to the asset being financed with
such non-recourse debt) by third parties which are not Affiliates of the
Company, and, as may be permitted by the Agent in writing, exclusive of any
Capital Expenditures to complete a Permitted Acquisition.

 

“Net Cash Proceeds” shall mean, (a) in connection with any sale or other
disposition of any asset or any settlement by, or receipt of payment in respect
of, any property insurance claim or condemnation award, the cash proceeds
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such sale, settlement
or payment, net of reasonable and documented attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset which
is the subject of such sale, insurance claim or condemnation award (other than
any Lien in favor of the Agent for the benefit of the Agent and the Lenders) and
other customary fees actually incurred in connection therewith and net of taxes
paid or reasonably estimated to be payable as a result thereof and (b) in
connection with any

 

16

--------------------------------------------------------------------------------


 

issuance or sale of any equity securities or debt securities or instruments or
the incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of investment banking fees, reasonable and documented attorneys’
fees, accountants’ fees, underwriting discounts and commissions and other
reasonable and customary fees and expenses actually incurred in connection
therewith.

 

“Net Income” shall mean, for any period, the net income (or loss) of the Company
and its Subsidiaries on a consolidated basis for such period taken as a single
accounting period, determined in accordance with Generally Accepted Accounting
Principles.

 

“Net Interest Expense” shall mean, for any period, payments in cash or Cash
Equivalents for (i) total interest and related expense with respect to the
Indebtedness (excluding Off-Balance Sheet Liabilities except for Adjusted
Off-Balance Sheet Liabilities), (ii) all dividends, redemptions and other
distributions or other payments of any kind due and actually paid on the
Preferred Stock, other than any redemption of Series C Preferred Stock pursuant
to subsection 5.2(l)(4), (iii) the interest portion of any deferred payment
obligations, (iv) all commissions, discounts and other fees and charges owed
with respect to letter of credit and bankers acceptance financing, (v) the net
costs and net payments under any Swap or similar agreement or arrangement, and
(vi) prepayment charges, agency fees, administrative fees, commitment fees and
capitalized transaction costs allocated to interest expense, paid, payable or
accrued during such period (excluding all such charges, fees, costs and expenses
incurred with respect to consummating this Agreement and the underlying
transactions), without duplication for any other period, with respect to all
outstanding Indebtedness and Preferred Stock of the Company and its
Subsidiaries, net of any cash interest income of the Company and its
Subsidiaries, all as determined for the Company and its Subsidiaries on a
consolidated basis for such period in accordance with Generally Accepted
Accounting Principles.

 

“Notes” shall mean the Revolving Credit Notes and the Term Notes, and “Note”
shall mean any one Revolving Credit Note or Term Note.

 

“Off-Balance Sheet Liabilities” of a Person shall mean, without duplication, (a)
Receivables Facility Attributed Indebtedness and any repurchase obligation or
liability of such Person or any of its Subsidiaries with respect to Accounts
Receivable or notes receivable sold by such Person or any of its Subsidiaries
(calculated to include the unrecovered investment of purchasers or transferees
of Accounts Receivable or any other obligation of such Person or such transferor
to purchasers/transferees of interests in Accounts Receivable or notes
receivable or the agent for such purchasers/transferees), (b) any liability of
such Person or any of its Subsidiaries under any sale and leaseback transactions
which do not create a liability on the consolidated balance sheet of such
Person, (c) any liability of such Person or any of its Subsidiaries under any
financing lease or so-called “synthetic” lease transaction, or (d) any
obligations of such Person or any of its Subsidiaries arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries.

 

17

--------------------------------------------------------------------------------


 

“Ordinary Course Capital Lease” shall mean a Capital Lease of equipment or motor
vehicles entered into by the Company or its Subsidiaries or Joint Ventures in
the ordinary course of business in connection with performing its obligations
under a Facility Management Agreement or a Facility Lease.

 

“Ordinary Course Equipment Lease” shall mean an operating lease of equipment or
motor vehicles entered into by the Company or its Subsidiaries or Joint Ventures
in the ordinary course of business in connection with performing its obligations
under a Facility Management Agreement or a Facility Lease.

 

“Ordinary Course Lease Termination” shall mean (i) the termination of an
Ordinary Course Equipment Lease or an Ordinary Course Capital Lease pursuant to
either (a) the termination of the related Facility Management Agreement or
Facility Lease, or (b) a material modification of the related Facility
Management Agreement or Facility Lease such that the items of equipment or motor
vehicles which are leased under such Ordinary Course Equipment Lease or Ordinary
Course Capital Lease are no longer needed or useful for the purposes of
performance under such Facility Management Agreement or Facility Lease by the
Company or the applicable Subsidiary, and (ii) termination of a Facility Lease
or Facility Management Agreement that is no longer needed or useful in the
business judgment of the Company.

 

“Ordinary Course Lease Termination Payments” shall mean payments of liquidated
damages or accelerated rentals or similar amounts which are paid under the terms
of an Ordinary Course Equipment Lease, Ordinary Course Capital Lease, Facility
Management Agreement or Facility Lease pursuant to an Ordinary Course Lease
Termination thereof at or prior to expiration of the then-applicable respective
terms thereunder.

 

“Overdue Rate” shall mean (a) in respect of principal of Adjusted Corporate Base
Rate Loans, a rate per annum that is equal to the sum of two percent (2%) per
annum plus the Adjusted Corporate Base Rate, (b) in respect of principal of
LIBOR Loans, a rate per annum that is equal to the sum of two percent (2%) per
annum plus the per annum rate in effect thereon until the end of the then
current LIBOR Interest Period for such Revolving Credit Loan and, thereafter, a
rate per annum that is equal to the sum of two percent (2%) per annum plus the
Adjusted Corporate Base Rate, (c) in respect of the Term Loan Interest Rate (as
defined in subsection 3.2(c)) on the Term Loan, a rate per annum that is equal
to two percent (2%) per annum plus the Term Loan Interest Rate, and (d) in
respect of other amounts payable by the Company hereunder (other than interest),
a per annum rate that is equal to the sum of two percent (2%) per annum plus the
Adjusted Corporate Base Rate.

 

“Parent” shall mean AP Holdings, Inc., a Delaware corporation.

 

“Parent’s Senior Discount Notes” shall mean the 11 1/4% Senior Discount Notes
due 2008 issued by the Parent in the original aggregate principal amount of
$70,000,000, as the same may be amended, restated, modified or supplemented and
in effect from time to time.

 

18

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Acquisition” shall mean an Acquisition by the Company or a Guarantor
of all or substantially all of the assets or stock of a Person which meets the
requirements set forth in subsection 5.2(g) of this Agreement.

 

“Permitted Affiliate Loans” shall mean loans or advances to Affiliates of the
Company, Principals or Related Parties made with proceeds of the Term Loan,
which have been approved by the Company’s Board of Directors, and are for
purposes, are in an aggregate amount, and are on terms and conditions, which
have been approved by the Required Lenders in writing.

 

“Permitted Liens” shall mean Liens permitted by subsection 5.2(f) hereof.

 

“Person” shall include an individual, a corporation, a limited liability
company, an association, a partnership, a trust or estate, a joint stock
company, an unincorporated organization, a joint venture, a trade or business
(whether or not incorporated), a government (foreign or domestic) and any agency
or political subdivision thereof, or any other entity.

 

“Plan” shall mean any pension plan (including without limitation any
Multiemployer Plan) subject to Title IV of ERISA or to the minimum funding
standards of Section 412 of the Code which has been established or maintained by
the Company, any Subsidiary of the Company or any ERISA Affiliate, or by any
other Person if the Company, any Subsidiary of the Company or any ERISA
Affiliate contributes or could have liability with respect to such pension plan.

 

“Pledge Agreements” shall mean the (i) Amended and Restated Pledge Agreement
entered into by the Company substantially in the form attached hereto as Exhibit
B-1, and (ii) the Amended and Restated Pledge Agreement entered into by the
existing Guarantors, or to be entered into by any new or future Guarantor,
substantially in the form attached hereto as Exhibit B-2, (iii) the Limited
Liability Company Membership Interests Security Agreement entered into by the
Company substantially in the form attached hereto as Exhibit B-3, (iv)
Assignment of Partnership Interest Security Agreement entered into by the
Company substantially in the form attached hereto as Exhibit B-4, (v) Joint
Venture Interest Security Agreement entered into by the Company substantially in
the form attached hereto as Exhibit B-5, each for the benefit of the Agent and
the Lenders pursuant to the Existing Credit Agreement (as restated by this
Agreement), as each may be amended, restated,  modified or supplemented and in
effect from time to time.

 

“Preferred Stock” shall mean, the Series C Preferred Stock and the Series D
Preferred Stock.

 

“Preferred Stock Documents” shall mean all of the agreements, documents and
instruments relating in any way to the Preferred Stock.

 

19

--------------------------------------------------------------------------------


 

“Principals” shall mean John V. Holten, Steamboat, the Parent and their
respective Related Parties.

 

“Pro Forma Financial Statements” shall mean the pro forma financial statements
and projections prepared by the Company attached hereto as Schedule 1.1-D.

 

“Prohibited Transaction” shall mean any transaction involving any Plan which is
proscribed by Section 406 of ERISA or Section 4975 of the Code.

 

“Real Estate” shall mean all real property at any time owned or leased (as
lessee or sublessee) or managed by the Company or any of its Subsidiaries.

 

“Receivables Facility Attributed Indebtedness” shall mean the amount of
obligations outstanding under a receivables purchase facility on any date of
determination that would be characterized as principal if such facility were
structured as a secured lending transaction rather than as a purchase.

 

“Reimbursement Agreements” shall mean the letter of credit applications and
reimbursement agreements executed in connection with any Letters of Credit, as
each such application or agreement may be amended, restated, modified or
supplemented and in effect from time to time.

 

“Related Party” with respect to any Principal shall mean (a) any controlling
stockholder, 80% (or more) owned Subsidiary, or spouse or immediate family
member (in the case of an individual) of such Principal or (b) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding an 80% or more controlling
interest of which consist of such Principal and/or such other Persons referred
to in the immediately preceding clause (a).

 

“Reportable Event” shall mean a reportable event as described in Section 4043(b)
of ERISA including without limitation those events as to which the thirty (30)
day notice period is waived under Part 2615 of the regulations promulgated by
the PBGC under ERISA.

 

“Required Lenders” shall mean both (i) Lenders, other than Defaulting Lenders,
holding not less than 50.1% of the Revolving Commitments (or 50.1% of the
aggregate outstanding amount of the Revolving Credit Advances if the Revolving
Commitments have been terminated), and (ii) Lenders, other than Defaulting
Lenders, holding not less than 50.1% of the Term Loan Commitments (or 50.1% of
the aggregate outstanding amount of the Term Loan if the Term Loan Commitments
have been terminated).

 

“Required Revolving Lenders” shall mean Lenders, other than Defaulting Lenders,
holding not less than 62.5% of the Revolving Commitments (or 62.5% of the
aggregate outstanding amount of the Revolving Credit Advances if the Revolving
Commitments have been terminated).

 

20

--------------------------------------------------------------------------------


 

“Required Term Loan Lenders” shall mean Lenders, other than Defaulting Lenders,
holding not less than 50.1% of the Term Loan Commitments (or 50.1% of the
outstanding amount of the Term Loans if the Term Loan Commitments have been
terminated).

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon, such Person or any of its property or to which such Person
or any of its property is subject.

 

“Revolving Commitments” shall mean, with respect to each Lender, the commitment
(if any) of such Lender to make Revolving Credit Loans, and to participate in
Letter of Credit Advances in amounts not exceeding, in the aggregate at any
time, the Revolving Commitment amount for such Lender set forth next to the name
of such Lender on the signature pages hereof, or, as to any Lender becoming a
party hereto after the Effective Date, as set forth in the applicable Assignment
and Acceptance, in each case as reduced pursuant to Section 2.2 or modified
pursuant to Section 8.6.  To the extent not specifically provided herein, each
reference to a Lender’s Revolving Commitment at any time after all of the
Revolving Commitments have been terminated pursuant to the terms of this
Agreement shall be deemed a reference to such Lender’s share of the then
outstanding principal balance of the Revolving Credit Loans plus such Lenders’
share of the obligations to purchase participations in Letters of Credit.

 

“Revolving Credit Advance” shall mean any Revolving Credit Loan and any Letter
of Credit Advance.

 

“Revolving Credit Loan” shall mean any borrowing under Section 2.4 evidenced by
the Revolving Credit Notes and made pursuant to subsection 2.1(a).  Any such
Revolving Credit Loan or portion thereof may be denominated as an Adjusted
Corporate Base Rate Loan or a LIBOR Loan and such Adjusted Corporate Base Rate
Loans and LIBOR Loans are referred to herein as “types” of Revolving Credit
Loans.

 

“Revolving Credit Notes” shall mean the promissory notes of the Company to each
Revolving Lender evidencing such Lender’s Revolving Credit Loans, in
substantially the form annexed hereto as Exhibit C, as each such note may be
amended, restated, modified or supplemented and in effect from time to time,
together with any promissory note or notes issued in exchange or replacement
therefor, and “Revolving Credit Note” shall mean any one of such Revolving
Credit Notes.

 

“Revolving Credit Termination Date” shall mean the earlier to occur of (i) June
30, 2006, and (ii) the date on which the Revolving Commitments shall be
terminated pursuant to Section 2.2 or 6.2.

 

“Revolving Lenders” shall mean any Lender with a Revolving Commitment (or, if
the Revolving Commitments have terminated, any Lender holding any Revolving
Credit Advances).

 

“SEC” shall mean the Securities and Exchange Commission or any successor agency.

 

21

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agreements” shall mean each (i) Amended and Restated Security
Agreement entered into by the Company substantially in the form attached hereto
as Exhibit E-1; (ii) Amended and Restated Security Agreement entered into by
each existing, new or future Guarantor substantially in the form attached hereto
as Exhibit E-2; (iii) Amended and Restated Patent Collateral Security and Pledge
Agreement entered into by the Company substantially in the form attached hereto
as Exhibit F-1; (iv) Amended and Restated Trademark Collateral Security and
Pledge Agreement entered into by the Company substantially in the form attached
hereto as Exhibit F-2; (v) Amended and Restated Memorandum of Grant of Security
Interest in Copyrights entered into by the Company substantially in the form
attached hereto as Exhibit F-3, each for the benefit of the Agent and the
Lenders pursuant to this Agreement, as each such agreement may be amended,
restated, modified or supplemented and in effect from time to time, and any
other agreement executed by the Company or the Guarantors granting a Lien for
the benefit of the Agent and the Lenders in form and substance satisfactory to
the Agent, as amended, restated, modified or supplemented and in effect from
time to time.

 

“Security Documents” shall mean the Pledge Agreements, the Security Agreements,
the Guaranties, the Reimbursement Agreements, and all other agreements,
instruments and documents delivered pursuant to this Agreement or otherwise
entered into by any Person to secure or guaranty the obligations of the Company
under this Agreement, in each case, as amended, restated, modified or
supplemented and in effect from time to time.

 

“Senior Debt” shall mean all Indebtedness of the Company and its Subsidiaries to
the Lenders existing pursuant to this Agreement.

 

“Senior Debt to Adjusted EBITDA Ratio” shall mean, at any time, the ratio of (a)
Senior Debt at such time to (b) Adjusted EBITDA, as calculated as of the four
most recently completed fiscal quarters of the Company, all as determined in
accordance with Generally Accepted Accounting Principles.

 

“Series C Preferred Stock” shall mean the Series C preferred stock of the
Company issued in accordance with the certificate of designation attached hereto
as Schedule 1.1 -A-1.

 

“Series D Preferred Stock” shall mean the Series D preferred stock of the
Company issued in accordance with the certificate of designation attached hereto
as Schedule 1.1 -A-2.

 

“S/L/C” shall mean any standby letter of credit issued hereunder, as amended
from time to time.

 

“Steamboat” shall mean Steamboat Holdings, Inc., a Delaware corporation, and as
of the Closing Date, the owner of 100% of the outstanding common stock of
Parent.

 

“Subordinated Debt” shall mean, for any Person, any Indebtedness of such Person
which is fully subordinated to all Indebtedness of such Person owing to the
Agent and the Lenders, by written agreements and documents in form and substance
satisfactory to the Required Lenders

 

22

--------------------------------------------------------------------------------


 

and which is governed by terms and provisions, including without limitation
maturities, covenants, defaults, rates and fees, acceptable to the Agent and the
Required Lenders, and shall include, without limitation, all Indebtedness owing
pursuant to the 14% Notes and the 9 1/4% Notes.

 

“Subordinated Debt Documents” shall mean the 14% Note Documents, the 9 1/4% Note
Documents and any other agreement or document evidencing or relating to any
Subordinated Debt, whether under the 14% Notes and the 9 1/4% Notes, in each
case, as the same may be amended, restated, modified or supplemented and in
effect from time to time as permitted by the terms hereof.

 

“Subsidiary” of any Person shall mean any other Person (whether now existing or
hereafter organized or acquired) in which at least a majority of the securities
or other ownership interests of each class having ordinary voting power or
analogous right (other than securities or other ownership interests which have
such power or right only by reason of the happening of a contingency), at the
time as of which any determination is being made, are owned, beneficially and of
record, by such Person or by one or more of the other Subsidiaries of such
Person or by any combination thereof.

 

“Swap” means an agreement, device or arrangement providing for payments which
are related to fluctuations of interest rates, exchange rates or forward rates,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants.

 

“Term Loan” shall mean the term loan made pursuant to subsection 2.1(b).  At the
option of each Term Loan Lender, the portion of the Term Loan made by each such
Lender shall be evidenced by a Term Note.

 

“Term Loan Commitments” shall mean, with respect to each Lender, the commitment
(if any) of such Lender to make a Term Loan in an amount not exceeding the Term
Loan Commitment of such Lender set forth next to the name of such Lender on the
signature pages hereof, or, as to any Lender becoming a party hereto after the
Effective Date, as set forth in the applicable Assignment and Acceptance, in
each case as reduced pursuant to Section 2.2 or modified pursuant to Section
8.6.  To the extent not specifically provided herein, each reference to a
Lender’s Term Loan Commitment at any time after the Closing Date shall be deemed
a reference to such Lender’s share of the then outstanding principal balance of
the Term Loan.

 

“Term Loan Interest Rate” is defined in subsection 3.2(c).

 

“Term Loan Lender” shall mean any Lender with a Term Loan Commitment (or, if the
Term Loan Commitments have terminated, any Lender holding any unpaid portion of
the Term Loan).

 

23

--------------------------------------------------------------------------------


 

“Term Loan Termination Date” shall mean the earlier to occur of (i) July 31,
2006, and (ii) the date on which the Revolving Commitments shall be terminated
in full pursuant to Section 2.2 or 6.2.

 

“Term Notes” shall mean the promissory notes of the Company to any Lender
evidencing such Lender’s Term Loan, in substantially the form annexed hereto as
Exhibit D, as amended, restated, modified or supplemented and in effect from
time to time and together with any promissory note or notes issued in exchange
or replacement therefor, and “Term Note” shall mean any one of such Term Notes.

 

“Total Assets” shall mean, at any time, the consolidated assets of the Company
and its Subsidiaries, determined in accordance with Generally Accepted
Accounting Principles.

 

“Unfunded Benefit Liabilities” shall mean, with respect to any Plan as of any
date, the amount of the unfunded benefit liabilities determined in accordance
with Generally Accepted Accounting Principles.

 

“Unmatured Event” shall mean any event or condition which might become an Event
of Default with notice or lapse of time or both.

 

“Voting Stock” shall mean any Capital Stock, the holders of which are at the
time entitled, as such holders, to vote for the election of a majority of the
directors (or persons performing similar functions) of the corporation,
association, trust or other business entity involved, whether or not the right
so to vote exists by reasoning of the happening of a contingency.

 

“Wholly Owned Subsidiary” shall mean any Subsidiary of the Company of which 100%
of the Voting Stock, exclusive of directors’ qualifying shares, is owned by the
Company or by another Wholly Owned Subsidiary of the Company.

 

1.2           Other Definitions; Rules of Construction.  As used herein, the
terms “Agent”, “Lenders”, “Company”, and “this Agreement” shall have the
respective meanings ascribed thereto in the introductory paragraph of this
Agreement.  Such terms, together with the other terms defined in Section 1.1,
shall include both the singular and the plural forms thereof and shall be
construed accordingly.  Use of the terms “herein”, “hereof”, and “hereunder”
shall be deemed references to this Agreement in its entirety and not to the
Section or clause in which such term appears.  References to “Sections”,
“subsections”, “Exhibits”, and “Schedules” shall be to Sections, subsections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided.

 

1.3           Accounting Terms and Determinations.

 

(a)           Except as otherwise expressly provided herein, all accounting
terms used herein shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall (unless otherwise disclosed to the Lenders in writing at
the time of delivery thereof in the manner described in subsection (b)

 

24

--------------------------------------------------------------------------------


 

below) be prepared, in accordance with Generally Accepted Accounting Principles;
provided that, if the Company notifies the Agent that it wishes to amend any
covenant in Article V to eliminate the effect of any change in Generally
Accepted Accounting Principles (or if the Agent notifies the Company that the
Required Lenders or Required Revolving Lenders, as applicable, wish to amend
Article V for such purpose), then the Company’s compliance with such covenants
shall be determined on the basis of Generally Accepted Accounting Principles in
effect immediately before the relevant change in Generally Accepted Accounting
Principles became effective until either such notice is withdrawn or such
covenant or any such defined term is amended in a manner satisfactory to the
Company and the Required Lenders or Required Revolving Lenders, as applicable. 
Except as otherwise expressly provided herein, all references to a time of day
shall be references to Chicago, Illinois time.

 

(b)           The Company shall deliver to the Lenders at the same time as the
delivery of any annual or quarterly financial statement under subsection 5.1(d)
hereof (i) a description in reasonable detail of any material variation between
the application or other modification of accounting principles employed in the
preparation of such statement and the application or other modification of
accounting principles employed in the preparation of the immediately prior
annual or quarterly financial statements as to which no objection has been made
in accordance with the last sentence of subsection (a) above and (ii) reasonable
estimates of the difference between such statements arising as a consequence
thereof.

 

(c)           To enable the ready and consistent determination of compliance
with the covenants set forth in Section 5.2 hereof, the Company will not change
the last day of its fiscal year from December 31 of each year, or the last days
of the first three fiscal quarters in each of its fiscal years from March 31,
June 30, and September 30 of each year, respectively.

 

ARTICLE II

 

THE COMMITMENTS AND THE ADVANCES

 

2.1           Commitments of the Lenders.

 

(a)           Revolving Credit Advances.  Each Revolving Lender agrees, for
itself only, subject to the terms and conditions of this Agreement, to make
Revolving Credit Loans to the Company pursuant to Section 2.4 and to participate
in Letter of Credit Advances to the Company pursuant to Section 3.3, from time
to time from and including the Closing Date to but excluding the Revolving
Credit Termination Date, not to exceed in aggregate principal amount at any time
outstanding such Revolving Lender’s pro rata share of the amount determined
pursuant to subsection 2.1(c).

 

(b)           Term Loan.  The Term Loan Lenders agree, subject to the terms and
conditions of this Agreement, to make a term loan in favor of the Company (“Term
Loan”) on the Closing Date in aggregate principal amount of  $32,000,000.  The
Term Loan Commitments shall expire concurrently with the making of the Term Loan
on the Closing Date.  Amounts repaid on the Term Loans may not be reborrowed.

 

25

--------------------------------------------------------------------------------


 

(c)           Limitation on Amount of Revolving Credit Advances. 
Notwithstanding anything in this Agreement to the contrary, (i) the aggregate
principal amount of the Revolving Credit Advances at any time outstanding to the
Company shall not exceed the lesser of (A) the aggregate amount of the Revolving
Commitments at such time, or (B) the Borrowing Base at such time, and (ii) the
aggregate principal amount of Letter of Credit Advances outstanding at any time
shall not exceed $30,000,000.

 

2.2           Termination and Reduction of Commitments and the Term Loan.

 

(a)           The Company shall have the right to terminate or reduce the
Revolving Commitments at any time and from time to time, provided that (i) the
Company shall give notice of such termination or reduction to the Agent
specifying the amount and effective date thereof, (ii) each partial reduction
thereof shall be in a minimum amount of $5,000,000 and in an integral multiple
of $1,000,000 and shall reduce such Revolving Commitments of all of the
Revolving Lenders proportionately in accordance with their respective Revolving
Commitments, (iii) no such termination or reduction shall be permitted with
respect to any portion of any such Revolving Commitments as to which a request
for a Revolving Credit Advance pursuant to Section 2.4 is then pending, and (iv)
the Revolving Commitments may not be terminated if any Revolving Credit Advances
are then outstanding and may not be reduced below the principal amount of
Revolving Credit Advances then outstanding.  The Revolving Commitments or any
portion thereof terminated or reduced pursuant to this Section 2.2, may not be
reinstated.

 

(b)           For purposes of this Agreement, a Letter of Credit Advance (i)
shall be deemed outstanding in an amount equal to the sum of the maximum amount
available to be drawn under the related Letter of Credit on or after the date of
determination and on or before the stated expiry date thereof plus the amount of
any draws under such Letter of Credit that have not been reimbursed as provided
in Section 3.3 and (ii) shall be deemed outstanding at all times on and before
such stated expiry date or such earlier date on which all amounts available to
be drawn under such Letter of Credit have been fully drawn, and thereafter until
all related reimbursement obligations have been paid pursuant to Section 3.3. 
As provided in Section 3.3, upon each payment made by the Agent in respect of
any draft or other demand for payment under any Letter of Credit the amount of
any Letter of Credit outstanding immediately prior to such payment shall be
automatically reduced by the amount of each Revolving Credit Loan deemed
advanced in respect of the related reimbursement obligation of the Company.

 

(c)           Subject to subsection 3.1(a)(ii), the Company shall not prepay the
Term Loan at any time prior to the repayment in full of the Revolving Credit
Advances and the termination of the Revolving Commitments, unless the Agent
shall otherwise agree.

 

2.3           Fees.

 

(a)           The Company agrees to pay to the Agent, for the pro rata benefit
of the Revolving Lenders, a commitment fee on the daily average unused amount of
the Revolving Commitments, for the period from the Effective Date to but
excluding the Revolving Credit Termination Date, at a rate equal to 37.5 basis
points per annum.  For purposes of this subsection

 

26

--------------------------------------------------------------------------------


 

2.3(c), all Letters of Credit shall be considered usage of the Revolving
Commitments.  Such accrued commitment fees shall be payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
on September 30, 2003, and on the Revolving Credit Termination Date.

 

(b)           The Company agrees to pay to the Agent, with respect to Letters of
Credit, a per annum fee, computed at a rate equal to the Applicable Margin for
LIBOR Loans, calculated on the maximum amount available to be drawn from time to
time under a Letter of Credit, which fee shall be paid quarterly in arrears on
the last Business Day of each March, June, September and December for the period
from and including the date of issuance of such Letter of Credit, to and
including the stated expiry date of such Letter of Credit, which fees shall be
for the pro rata benefit of the Revolving Lenders, provided that a fee computed
at the rate of 0.25% per annum calculated on the face amount of each Letter of
Credit shall be retained from such fee solely for the account of the Agent at
any time when two or more Lenders hold Revolving Commitments.  Such fees are
nonrefundable and the Company shall not be entitled to any rebate of any portion
thereof if such Letter of Credit does not remain outstanding through its stated
expiry date or for any other reason.  The Company further agrees to pay to the
Agent for its own account, on demand, such other customary administrative fees,
charges and expenses of the Agent in respect of the issuance, negotiation,
acceptance, amendment, transfer and payment of such Letter of Credit or
otherwise payable pursuant to the application and related documentation under
which such Letter of Credit is issued.

 

(c)           The Company agrees to pay to the Agent, for the benefit of the
Term Loan Lenders, the commitment fees in the amounts and at the times stated in
that certain letter dated August 28, 2003, by and between the Company and the
Agent.

 

(d)           The Company agrees to pay to the Agent closing and agency fees for
its services as Agent under this Agreement and for other services in the amounts
and at the times stated in the Fee Letter, and such other amounts as may from
time to time be agreed to in writing between the Company and the Agent.

 

2.4           Disbursement of Revolving Credit Advances; Loans Evidenced by
Notes.

 

(a)           The Company shall give the Agent notice of its request for each
Revolving Credit Advance in substantially the form of Exhibit G hereto not later
than noon Chicago time (i) three LIBOR Business Days prior to the date such
Revolving Credit Advance is requested to be made if such Revolving Credit
Advance is to be made as a LIBOR Borrowing, (ii) five (5) Business Days prior to
the date any Letter of Credit Advance is requested to be made, or such earlier
date as reasonably determined by the Agent, and (iii) on the Business Day such
Revolving Credit Advance is requested to be made in all other cases, which
notice shall specify whether a LIBOR Borrowing, an Adjusted Corporate Base Rate
Borrowing or a Letter of Credit Advance is requested and, in the case of each
requested LIBOR Borrowing, the LIBOR Interest Period to be initially applicable
to such Borrowing and, in the case of each Letter of Credit Advance, such
information as may be necessary for the issuance thereof by the Agent.  The
Agent, reasonably promptly on the same Business Day such notice is given, shall
provide notice of such requested

 

27

--------------------------------------------------------------------------------


 

Revolving Credit Advance to the Revolving Lenders.  Subject to the terms and
conditions of this Agreement, the proceeds of each such requested Revolving
Credit Advance shall be made available to the Company by depositing the proceeds
thereof, in immediately available funds, in an account maintained and designated
by the Company at the principal office of the Agent.  Subject to the terms and
conditions of this Agreement, the Agent shall, on the date such Letter of Credit
Advance is requested to be made, issue the related Letter of Credit on behalf of
the Revolving Lenders for the account of the Company.  Notwithstanding anything
herein to the contrary, the Agent may decline to issue any requested Letter of
Credit on the basis that the beneficiary, the purpose of issuance or the terms
or the conditions of drawing are unacceptable to it in its reasonable
discretion, provided that the Agent shall not unreasonably decline to issue a
Letter of Credit pursuant to this sentence.

 

(b)           Each Revolving Lender, not later than 2:00 p.m. Chicago time on
the date any Borrowing in the form of a Revolving Credit Loan is required to be
made, shall make its pro rata share of such Borrowing available in immediately
available funds at the principal office of the Agent for disbursement to the
Company.  Unless the Agent shall have received notice from any Revolving Lender
prior to the date such Borrowing is requested to be made under this Section 2.4
that such Lender will not make available to the Agent such Lender’s pro rata
portion of such Borrowing, the Agent may assume that such Lender has made such
portion available to the Agent on the date such Borrowing is requested to be
made in accordance with this Section 2.4.  If and to the extent such Lender
shall not have so made such pro rata portion available to the Agent, the Agent
may (but shall not be obligated to) make such amount available to the Company,
and such Lender and the Company severally agree to pay to the Agent forthwith on
demand such amount together with interest thereon, for each day from the date
such amount is made available to the Company by the Agent until the date such
amount is repaid to the Agent, at a rate per annum equal to, in the case of the
Company, the interest rate applicable to such Borrowing during such period and,
in the case of any Revolving Lender, at the Federal Funds Rate for the first
five days and at the interest rate applicable to such Borrowing thereafter.  If
such Lender shall pay such amount to the Agent together with interest, such
amount so paid shall constitute a Revolving Credit Loan by such Lender as a part
of such Borrowing for purposes of this Agreement.  The failure of any Revolving
Lender to make its pro rata portion of any such Borrowing available to the Agent
shall not relieve any other Revolving Lender of its obligations to make
available its pro rata portion of such Borrowing on the date such Borrowing is
requested to be made, but no Revolving Lender shall be responsible for failure
of any other Revolving Lender to make such pro rata portion available to the
Agent on the date of any such Borrowing.

 

(c)           Nothing in this Agreement shall be construed to require or
authorize any Lender to issue any Letter of Credit, it being recognized that the
Agent has the sole obligation under this Agreement to issue Letters of Credit
for the risk of the Lenders.  Upon issuance of a Letter of Credit by the Agent,
each Revolving Lender shall automatically acquire a pro rata risk participation
interest in such Letter of Credit Advance based on its respective Revolving
Commitment.  If the Agent shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Agent shall provide notice
thereof to each Revolving Lender on the date such draft or demand is honored
unless the Company or any of its Subsidiaries shall have satisfied its
reimbursement obligation under Section 3.3 by payment to the Agent on such

 

28

--------------------------------------------------------------------------------


 

date.  Each Revolving Lender, on such date, shall make its pro rata share of the
amount paid by the Agent available in immediately available funds at the
principal office of the Agent for the account of the Agent.  If and to the
extent such Revolving Lender shall not have made any required pro rata portion
available to the Agent, such Revolving Lender and the Company, unconditionally
and irrevocably, severally agree to pay to the Agent forthwith on demand such
amount together with interest thereon, for each day from the date such amount
was paid by the Agent until such amount is so made available to the Agent for
its own account at a per annum rate equal to the interest rate applicable during
such period to the related Revolving Credit Loan disbursed under Section 3.3 in
respect of the reimbursement obligation of the Company.  If such Revolving
Lender shall pay such amount to the Agent together with such interest, if any,
accrued, such amount so paid shall constitute a Revolving Credit Loan by such
Revolving Lender as part of the Revolving Credit Borrowing disbursed in respect
of the reimbursement obligation of the Company under Section 3.3 for purposes of
this Agreement.  The failure of any Revolving Lender to make its pro rata
portion of any such amount paid by the Agent available to the Agent shall not
relieve any other Revolving Lender of its obligation to make available its pro
rata portion of such amount, but no Revolving Lender shall be responsible for
failure of any other Revolving Lender to make such pro rata portion available to
the Agent.  Notwithstanding anything herein to the contrary, it is acknowledged
and agreed that Letters of Credit hereunder may be or have been issued for the
account of any of the Subsidiaries of the Company, provided that for all
purposes of this Agreement both the Company and such Subsidiary shall be deemed
the account party thereon and shall be jointly and severally liable for all
obligations in connection therewith and the Company shall have obtained an
agreement from such Subsidiary that such Subsidiary shall be bound by all of the
terms and provisions of this Agreement with respect to Letters of Credit, such
agreement to be in form of substance satisfactory to the Agent.

 

(d)           All Loans shall, or at the option of each Term Loan Lender with
respect to its portion of the Term Loan, may, be evidenced by the Notes, and all
such Loans shall be due and payable and bear interest as provided in Article
III.  Each Lender and the Agent is hereby authorized by the Company to record on
the schedule attached to the Notes, or in its books and records, the date, and
amount and type of each Loan and the duration of the related LIBOR Interest
Period (if applicable), the amount of each payment or prepayment of principal
thereon (if applicable), and the other information provided for on such
schedule, which schedule or books and records, as the case may be, shall
constitute prima facie evidence of the information so recorded, provided,
however, that failure of any Lender or the Agent to record, or any error in
recording, any such information shall not relieve the Company of its obligation
to repay the outstanding principal amount of the Loans, all accrued interest
thereon and other amounts payable with respect thereto in accordance with the
terms of the Notes and this Agreement.  Subject to the terms and conditions of
this Agreement, the Company may borrow Revolving Credit Advances and under this
Section 2.4 and under Section 3.3, prepay Revolving Credit Advances and the Term
Loan pursuant to Section 3.1 and reborrow Revolving Credit Advances under this
Section 2.4.  The Term Loan shall not be reborrowed in whole or in part once
repaid.

 

2.5           Conditions for Term Loan and First Disbursement.  The obligation
of the Term Loan Lenders to incur the Term Loan, and the obligation of the
Revolving Lenders to make the first Revolving Credit Advance after the Closing
Date are subject to receipt by each Lender and

 

29

--------------------------------------------------------------------------------


 

the Agent of the following documents and completion of the following matters, in
form and substance satisfactory to each Lender and the Agent:

 

(a)           Charter Documents.  Certificates of recent date of the appropriate
authority or official of the Company’s and each Guarantor’s respective
jurisdiction of organization listing all charter documents of the Company or
each Guarantor, respectively, on file in that office and certifying as to the
good standing and existence of the Company and each Guarantor, respectively,
together with copies of such charter documents of the Company or each Guarantor
certified as of a recent date by such authority or official and certified as
true and correct as of the Effective Date by a duly authorized officer of the
Company or such Guarantor, respectively;

 

(b)           Governing Documents and Corporate Authorizations.  Copies of the
by-laws of the Company and by-laws, partnership agreement or operating agreement
of each Guarantor together with all authorizing resolutions and evidence of
other action taken by the Company and each Guarantor to authorize the execution,
delivery and performance by the Company and each Guarantor of this Agreement,
the Notes and the Security Documents to which the Company or such Guarantor,
respectively, is a party and the consummation by the Company or such Guarantor,
respectively, of the transactions contemplated hereby or thereby, certified as
true and correct as of the Effective Date by a duly authorized officer of the
Company or each Guarantor, respectively;

 

(c)           Incumbency Certificate.  Certificates of incumbency of the Company
and each Guarantor containing, and attesting to the genuineness of, the
signatures of those officers, partners, managers or members, as the case may be,
authorized to act on behalf of the Company or such Guarantor in connection with
this Agreement, the Notes and the Security Documents to which the Company and
such Guarantor is a party and the consummation by the Company or such Guarantor
of the transactions contemplated hereby or thereby, certified as true and
correct as of the Effective Date by a duly authorized officer of the Company and
such Guarantor;

 

(d)           This Agreement.  This Agreement duly executed on behalf of each
party hereto;

 

(e)           Notes.  The Notes duly executed on behalf of the Company for each
Lender (or with respect to the Term Loan, any Term Notes requested by any Term
Loan Lender to be executed on behalf of the Company for such Term Loan Lender);

 

(f)            Casualty and Other Insurance.  Evidence that the casualty and
other insurance and any accompanying certificates of insurance and loss payable
endorsements required pursuant to subsection 5.1(c), hereof or the Security
Documents are in full force and effect;

 

(g)           Legal Opinions.  The favorable written opinion of counsel for the
Company and each Guarantor, substantially in the form of Exhibit H attached
hereto;

 

30

--------------------------------------------------------------------------------


 

(h)           Consents, Approvals, Etc.  Copies of all governmental and
nongovernmental consents, approvals, authorizations, declarations, registrations
or filings, if any, required on the part of the Company or any Guarantor in
connection with the execution, delivery and performance of the Loan Documents or
the transactions contemplated hereby or as a condition to the legality, validity
or enforceability of, the Loan Documents, certified as true and correct and in
full force and effect as of the Effective Date by a duly authorized officer of
the Company, or if none are required, a certificate of such officer to that
effect;

 

(i)            Intentionally Omitted.

 

(j)            Intentionally Omitted.

 

(k)           Intentionally Omitted.

 

(l)            Intentionally Omitted.

 

(m)          Parent Indebtedness. The Company shall cause the Parent to certify
to the Agent on the Closing Date as follows: (i) Schedule 2.5(m) lists all the
Indebtedness of the Parent (excluding Indebtedness of the Company), with
balances as of June 30, 2003, (ii) the Company has no liability or obligation
for payment or performance of such Indebtedness, and (iii) the Parent or the
Company shall give the Agent prior written notice of (A) any modification to the
terms of such Indebtedness which may make clause (ii) hereof incorrect, and (B)
the incurrence of any additional Indebtedness (along with a new certification in
accordance with the terms of this subsection 2.5(m) with respect to such new
Indebtedness);

 

(n)           Payments.  Evidence satisfactory to the Agent that all transfers
of funds, payments of fees pursuant to Section 2.3 and other fees and payments
described on Schedule 4.7 are being accomplished on the Closing Date, or at such
other time as noted on Schedule 4.7;

 

(o)           Due Diligence.  The Agent shall have received and be satisfied
with all litigation searches, Uniform Commercial Code lien searches, a review of
all material contracts and Contingent Liabilities, and all other due diligence
and investigation required by the Agent, if any;

 

(p)           Certificates.  The Agent shall have received, in form and
substance satisfactory to the Agent, (i) the Pro Forma Financial Statements, and
(ii) a solvency certificate as of the Closing Date in form and substance
satisfactory to the Agent, both certified by the chief financial officer of the
Company;

 

(q)           Reaffirmation Agreements. Reaffirmation of the Guaranty of each
Existing Guarantor; and

 

(r)            Other Conditions.  Such other documents and completion of such
other matters as the Agent may reasonably request, including without limitation
copies of all final projections and financial statements.

 

31

--------------------------------------------------------------------------------


 

2.6           Further Conditions for Disbursement.  The obligation of the
Lenders to make the Term Loan or any Revolving Credit Advance (including the
first Revolving Credit Advance occurring after the Closing Date), or any
continuation or conversion under Section 2.7, is further subject to the
satisfaction of the following conditions precedent:

 

(a)           The representations and warranties contained in Article IV hereof
and in the Security Documents shall be true and correct on and as of the date
such Term Loan or Revolving Credit Advance, or continuation or conversion, is
made (before and after such Term Loan or Revolving Credit Advance, or
continuation or conversion, is made) as if such representations and warranties
were made on and as of such date;

 

(b)           No Event of Default or Unmatured Event shall exist or shall have
occurred and be continuing on the date such Term Loan or Revolving Credit
Advance, or continuation or conversion, is made and the making of such Term Loan
or Revolving Credit Advance, or continuation or conversion, shall not cause an
Event of Default or Unmatured Event; and

 

(c)           In addition to all other applicable conditions, in the case of any
Letter of Credit Advance, the Company shall have delivered to the Agent issuing
the related Letter of Credit an application for such Letter of Credit and other
related documentation requested by and acceptable to the Agent appropriately
completed and duly executed on behalf of the Company.

 

2.7           Subsequent Elections as to Borrowings.  The Company may elect (a)
to continue a LIBOR Borrowing, or a portion thereof, as a LIBOR Borrowing, or
(b) may elect to convert a LIBOR Borrowing of one type, or a portion thereof, to
an Adjusted Corporate Base Rate Borrowing, or (c) elect to convert an Adjusted
Corporate Base Rate Borrowing, or a portion thereof, to a LIBOR Borrowing, in
each case by giving notice thereof to the Agent in substantially the form of
Exhibit I hereto not later than 11:00 a.m. Chicago time three LIBOR Business
Days prior to the date any such continuation of or conversion to a LIBOR
Borrowing is to be effective and not later than noon Chicago time on the
Business Day such conversion is to be effective in all other cases, provided
that an outstanding LIBOR Borrowing may only be continued or converted on the
last day of the then current LIBOR Interest Period with respect to such
Borrowing, and provided, further, if a continuation of a Borrowing as, or a
conversion of a Borrowing to, a LIBOR Borrowing is requested, such notice shall
also specify the LIBOR Interest Period to be applicable thereto upon such
continuation or conversion.  The Agent, reasonably promptly on the Business Day
such notice is given, shall provide notice of such election to the Revolving
Lenders.  If the Company shall not timely deliver such a notice with respect to
any outstanding LIBOR Borrowing, the Company shall be deemed to have elected to
convert such LIBOR Borrowing to an Adjusted Corporate Base Rate Borrowing on the
last day of the then current LIBOR Interest Period with respect to such
Borrowing.

 

2.8           Limitation of Requests and Elections.  Notwithstanding any other
provision of this Agreement to the contrary, if, upon receiving a request for a
LIBOR Borrowing pursuant to Section 2.4, or a request for a continuation of a
LIBOR Borrowing, or a request for a conversion of an Adjusted Corporate Base
Rate Borrowing to a LIBOR Borrowing pursuant to Section 2.7, (a) in the case of
any LIBOR Borrowing, deposits in Dollars for periods comparable to the

 

32

--------------------------------------------------------------------------------


 

LIBOR Interest Period elected are not available to any Lender in the relevant
interbank market, or (b) the applicable interest rate will not adequately and
fairly reflect the cost to any Lender of making, funding or maintaining the
related LIBOR Borrowing or (c) by reason of national or international financial,
political or economic conditions or by reason of any applicable law, treaty,
rule or regulation (whether domestic or foreign) now or hereafter in effect, or
the interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof, or compliance by any
Lender with any guideline, request or directive of such authority (whether or
not having the force of law), including without limitation exchange controls, it
is impracticable, unlawful or impossible for any Lender (i) to make or fund the
relevant LIBOR Borrowing or (ii) to continue such LIBOR Borrowing or (iii) to
convert a Borrowing to such a LIBOR Borrowing, then the Company shall not be
entitled, so long as such circumstances continue, to request a LIBOR Borrowing
pursuant to Section 2.4 or a continuation of or conversion to a LIBOR Borrowing
pursuant to Section 2.7.  In the event that such circumstances no longer exist,
the Lenders shall again, subject to the terms and conditions hereof, provide
LIBOR Borrowings pursuant to Section 2.4, and requests for continuations of and
conversions to LIBOR Borrowings of the affected type pursuant to Section 2.7.

 

2.9           Minimum Amounts; Limitation on Number of Borrowings.  Except for
(a) Revolving Credit Advances and conversions thereof which exhaust the entire
remaining amount of the Revolving Commitments, (b) prepayment of the Term Loan
permitted by this Agreement, and (c) payments required pursuant to Section 3.8,
each Borrowing and each continuation or conversion pursuant to Section 2.7 and
each prepayment thereof shall be in a minimum amount of, in the case of LIBOR
Borrowings, $2,000,000 and in integral multiples of $500,000, and in the case of
Adjusted Corporate Base Rate Borrowings, $250,000 and in integral multiples of
$50,000.  No more than five LIBOR Interest Periods shall be permitted to exist
at any one time with respect to all Revolving Credit Advances outstanding
hereunder from time to time.

 

2.10         Security and Collateral.  To secure the payment when due of the
Loans and all other obligations of the Company under this Agreement to the
Lenders and the Agent, the Company has executed and delivered, or caused to be
executed and delivered, to the Lenders and the Agent, Security Documents
granting the following:

 

(a)           Security interests in all present and future accounts, inventory,
equipment, fixtures and all other personal property of the Company and each
Guarantor;

 

(b)           Mortgage liens on all real property and fixtures, if any, owned by
the Company and each Guarantor;

 

(c)           Pledges of all Capital Stock owned by the Company or any Guarantor
(other than Parent), provided that (i) the amount of Capital Stock of any
Foreign Subsidiary pledged to the Agent shall not exceed 65% of the aggregate
Capital Stock of such Foreign Subsidiary and (ii) the Company shall not be
required to pledge the Capital Stock of Atrium Parking, Inc., a Delaware
corporation, and (iii) the Company shall not be required to pledge the Capital
Stock of any future Domestic Subsidiary so long as those entities do not have
any assets

 

33

--------------------------------------------------------------------------------


 

or operations valued in excess of $100,000, all subject to certain other
exclusions and the further terms and conditions of the Security Documents;

 

(d)           Guaranties of all Guarantors;

 

(e)           Pledges of all Capital Stock (other than the Preferred Stock)
owned by the Parent; and

 

(f)            All other security and collateral described in the Security
Documents.

 

Notwithstanding the foregoing, it is acknowledged and agreed that the Company
and the Guarantors shall not be required to grant a lien or security interest on
any assets to the extent such assets are specifically excluded from the
collateral pursuant to the terms of the Security Agreements.

 

ARTICLE III

 

PAYMENTS AND PREPAYMENTS OF ADVANCES

 

3.1           Principal Payments.

 

(a)           Unless earlier payment is permitted or required under this
Agreement, the Company shall pay to the Agent, for the benefit of the Lenders,
(i) on the Revolving Credit Termination Date, the entire outstanding principal
amount of the Revolving Credit Advances, and (ii) on the Term Loan Termination
Date, the entire outstanding principal amount of the Term Loan.  If the
Revolving Credit Advances at any time exceed the amount allowed pursuant to
subsection 2.1(c), the Company shall prepay the Revolving Credit Advances by an
amount equal to or, at its option, greater than such excess.

 

(b)           The Company may at any time and from time to time prepay all or a
portion of the Revolving Credit Loans, without premium or penalty, provided that
(i) any such prepayment made in connection with a reduction of the Revolving
Commitments to zero or a termination of the Revolving Commitments in either case
pursuant to Section 2.2(a) on or prior to the first anniversary of the Effective
Date shall be accompanied by a prepayment premium equal to 2% of the highest
Revolving Commitment amount in effect within the six (6) months preceding giving
effect to such reduction or termination, and (ii) any such prepayment made in
connection with a reduction of the Revolving Commitments to zero or a
termination of the Revolving Commitments pursuant to Section 2.2(a) after the
first anniversary of the Effective Date but on or prior to the second
anniversary of the Effective Date shall be accompanied by a prepayment premium
equal to 1% of the highest Revolving Commitment amount in effect within the six
(6) months preceding giving effect to such reduction or termination.  Any
prepayment of the Revolving Credit Loans shall be made to the Agent for the
benefit of and distribution to the Revolving Lenders.  The Company shall not
prepay the Term Loan at any time prior to the repayment in full of the Revolving
Credit Advances and the termination of the Revolving Commitments, unless the
Agent shall otherwise agree.  If any prepayment of the Term Loan is permitted by
the Bank Subordination Agreement, a prepayment fee shall be charged to the

 

34

--------------------------------------------------------------------------------


 

Company and shall be payable to the Term Loan Lenders, pro rata, in the amount
of (i) 2% of the amount being prepaid if prepayment occurs at any time from, and
including, the Closing Date to, but excluding, the first anniversary of the
Closing Date, and (ii) 1% of the amount being prepaid if prepayment occurs at
any time from, and including, the first anniversary of the Closing Date, to but
excluding, the second anniversary of the Closing Date.  The foregoing prepayment
fees, with respect to both the Revolving Credit Loans and the Term Loans, shall
apply in the manner, in the amounts, and at the times provided (subject to the
terms of the Bank Subordination Agreement with respect to when payments may be
made to the Term Loan Lenders), at any time either or both of such Loans is or
are prepaid by the Company, whether such prepayment by the Company is voluntary,
or pursuant to the occurrence of an Event of Default which results in the Agent
or the applicable Lenders requiring the immediate termination and repayment of
either or both of such Loans, or for any other reason that either or both of
such Loans is or are prepaid.

 

3.2           Interest Payments.  The Company shall pay interest to the Agent,
on behalf of the Lenders, on the unpaid principal amount of each Loan, for the
period commencing on the Closing Date (or if later, the date such Loan is made)
until such Loan is paid in full, on each Interest Payment Date and at maturity
(whether at stated maturity, by acceleration or otherwise), and thereafter on
demand, at the following rates per annum:

 

(a)           During such periods that any Revolving Credit Loan is an Adjusted
Corporate Base Rate Loan, the Adjusted Corporate Base Rate.

 

(b)           During such periods that any Revolving Credit Loan is a LIBOR
Loan, the LIBOR applicable to such Revolving Credit Loan for each related LIBOR
Interest Period, plus the Applicable Margin.

 

(c)           With respect to the Term Loan, interest shall accrue and be
payable at the Corporate Base Rate plus 6 3/4% per annum (the “Term Loan
Interest Rate”), payable in arrears on each Interest Payment Date; provided,
that, the Company may, upon written notice to the Agent from time to time, elect
to defer the cash payment of up to 3% per annum, as of each applicable Interest
Payment Date, of the Term Loan Interest Rate (such amount, the “Deferred
Interest Amount”).  To the extent the Company elects to defer the payment of
interest pursuant to the immediately preceding sentence, the Deferred Interest
Amounts shall accrue on a monthly basis and remain payable, and interest on all
Deferred Interest Amounts shall accrue monthly and be payable, in the same
manner as the outstanding principal amount of the Term Loan (including without
limitation, with respect to the right of the Company to defer a portion of the
interest accruing on such Deferred Interest Amount as provided for in this
clause (c)).

 

3.3           Letter of Credit Reimbursement Payments.

 

(a)           (i)            The Company agrees to pay to the Agent, not later
than 1:00 p.m. Chicago time on the date on which the Agent shall honor a draft
or other demand for payment presented or made under any Letter of Credit, an
amount equal to the amount paid by the Agent in respect of such draft or other
demand under any such Letter of Credit, and all reasonable expenses paid or
incurred by the Agent relative thereto (the “Reimbursement Amount”).  The

 

35

--------------------------------------------------------------------------------


 

Agent shall, on the date of each demand for payment under any Letter of Credit
issued by the Agent, give the Company notice thereof and of the amount of the
Company’s reimbursement obligation and liability for expenses relative thereto;
provided that the failure of the Agent to give any such notice shall not affect
the reimbursement and other obligations of the Company under this Section 3.3. 
Unless the Company shall have made such payment to the Agent, on such day, upon
each such payment by the Agent, the Company shall be deemed to have elected to
satisfy its reimbursement obligation by an Adjusted Corporate Base Rate
Borrowing in an amount equal to the amount so paid by the Agent in respect of
such draft or other demand under such Letter of Credit, and the Agent shall be
deemed to have disbursed to the Company, for the account of the Revolving
Lenders, the Adjusted Corporate Base Rate Loans comprising such Adjusted
Corporate Base Rate Borrowing, and each Lender holding a Revolving Commitment
shall make its share of each such Adjusted Corporate Base Rate Borrowing
available to the Agent for its own account in accordance with this Agreement. 
Such Adjusted Corporate Base Rate Loans shall be deemed disbursed
notwithstanding any failure to satisfy any conditions for disbursement of any
Revolving Credit Loan and, to the extent of the Adjusted Corporate Base Rate
Loans so disbursed, the reimbursement obligation of the Company with respect to
such Letter of Credit under this subsection (a)(i) shall be deemed satisfied.

 

(ii)           If, for any reason (including without limitation as a result of
the occurrence of an Event of Default with respect to the Company pursuant to
subsection 6.1(h)), Adjusted Corporate Base Rate Loans may not be made by the
Lenders as described in subsection (a)(i) of this Section 3.3, (A) the Company
agrees that each Reimbursement Amount not paid pursuant to the first sentence of
subsection (a)(i) of this Section 3.3 shall bear interest, payable on demand by
the Agent at the interest rate then applicable to Adjusted Corporate Base Rate
Loans, and (B) effective on the date each such Adjusted Corporate Base Rate Loan
would otherwise have been made with respect to any Letter of Credit each Lender
holding a Revolving Commitment severally agrees that it shall unconditionally
and irrevocably, without regard to the occurrence of any Event of Default or
Unmatured Event to the extent of such Lender’s pro rata share (based on the
percentage of the aggregate Revolving Commitments of all Revolving Lenders then
constituted by such Lender’s Revolving Commitment) purchase a participating
interest in each Reimbursement Amount.  Each such Lender will immediately
transfer to the Agent, in same day funds, the amount of its participation for
its own account.  Each such Lender shall share on a pro rata basis in any
interest which accrues thereon and in all repayments thereof.  If and to the
extent that any such Lender shall not have so made the amount of such
participating interest available to the Agent, such Lender agrees to pay to the
Agent for its own account forthwith on demand such amount together with interest
thereon, for each day from the date of demand by the Agent until the date such
amount is paid to the Agent, at the Federal Funds Rate for the first five days
after such demand and at the Overdue Rate thereafter.

 

(iii)          Each Lender holding a Revolving Commitment shall be obligated,
absolutely and unconditionally to make Adjusted Corporate Base Rate Loans
pursuant to subsection 3.3(a)(i), and to purchase and fund participation
interests in Letters of Credit pursuant to subsection 2.4(c) and 3.3(a)(ii), and
such obligation shall not be affected by

 

36

--------------------------------------------------------------------------------


 

any circumstance whatsoever, including, without limitation, (i) any set off,
counterclaim, recoupment, defense or other right which such Lender or the
Company may have against the Agent, the Company or anyone else for any reason
whatsoever, (ii) the occurrence of any Event of Default or Unmatured Event,
(iii) any adverse change in the condition (financial or otherwise) of the
Company or any of its Subsidiaries, (iv) any breach of this Agreement by the
Company, any of its Subsidiaries, the Agent or any other Lender, or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing, including without limitation any termination or other
limitation on the Revolving Commitments or any failure to satisfy any conditions
precedent to any Revolving Credit Advance contained herein or any other
provision of this Agreement.

 

(b)           The reimbursement obligation of the Company under this Section 3.3
shall be absolute, unconditional and irrevocable and shall remain in full force
and effect until all reimbursement obligations of the Company to the Revolving
Lenders hereunder shall have been satisfied, and such obligations of the Company
shall not be affected, modified or impaired upon the happening of any event,
including without limitation, any of the following, whether or not with notice
to, or the consent of, the Company:

 

(i)            Any lack of validity or enforceability of any Letter of Credit or
any documentation relating to any Letter of Credit or to any transaction related
in any way to any Letter of Credit (the “Letter of Credit Documents”).

 

(ii)           Any amendment, modification, waiver, consent, or any
substitution, exchange or release of or failure to perfect any interest in
collateral or security, with respect to any of the Letter of Credit Documents;

 

(iii)          The existence of any claim, setoff, defense or other right which
the Company may have at any time against any beneficiary or any transferee of
any Letter of Credit (or any Persons or entities for whom any such beneficiary
or any such transferee may be acting), the Agent or any Lender or any other
Person or entity, whether in connection with any of the Letter of Credit
Documents, the transactions contemplated herein or therein or any unrelated
transactions;

 

(iv)          Any draft or other statement or document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(v)           Payment by the Agent to the beneficiary under any Letter of Credit
against presentation of documents which do not comply with the terms of the
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit;

 

(vi)          Any failure, omission, delay or lack on the part of the Agent or
any Lender or any party to any of the Letter of Credit Documents to enforce,
assert or exercise any right, power or remedy conferred upon the Agent, any
Lender or any such

 

37

--------------------------------------------------------------------------------


 

party under this Agreement or any of the Letter of Credit Documents, or any
other acts or omissions on the part of the Agent, any Lender or any such party;
or

 

(vii)         Any other event or circumstance that would, in the absence of this
clause, result in the release or discharge by operation of law or otherwise of
the Company from the performance or observance of any obligation, covenant or
agreement contained in this Section 3.3.

 

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which the Company has or may have against the
beneficiary of any Letter of Credit shall be available hereunder to the Company
against the Agent or any Lender.  Nothing in this Section 3.3 shall limit the
liability, if any, of the Revolving Lenders to the Company pursuant to
subsection 3.3(c).

 

(c)           The Company hereby indemnifies and agrees to hold harmless the
Lenders, the Agent and their respective officers, directors, employees and
agents, harmless from and against any and all claims, damages, losses,
liabilities, costs or expenses of any kind or nature whatsoever which the
Lenders, the Agent or any such Person may incur or which may be claimed against
any of them by reason of or in connection with any Letter of Credit, and neither
any Lender, the Agent nor any of their respective officers, directors, employees
or agents shall be liable or responsible for:  (i) the use which may be made of
any Letter of Credit or for any acts or omissions of any beneficiary in
connection therewith; (ii) the validity, sufficiency or genuineness of documents
or of any endorsement thereon, even if such documents should in fact prove to be
in any or all respects invalid, insufficient, fraudulent or forged; (iii)
payment by the Agent to the beneficiary under any Letter of Credit against
presentation of documents which do not comply with the terms of such Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; (iv) any error, omission interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit; or (v) any other event or
circumstance whatsoever arising in connection with any Letter of Credit;
provided, however, that the Company shall not be required to indemnify the
Lenders, the Agent and such other Persons, and the Agent and the Revolving
Lenders shall be severally liable to the Company to the extent, but only to the
extent, of any direct, as opposed to consequential or incidental, damages
suffered by the Company which were caused by (A) the Agent’s wrongful dishonor
of any Letter of Credit after the presentation to it by the beneficiary
thereunder of a draft or other demand for payment and other documentation
strictly complying with the terms and conditions of such Letter of Credit, or
(B) the payment by the Agent to the beneficiary under any Letter of Credit
against presentation of documents which do not comply with the terms of the
Letter of Credit to the extent, but only to the extent, that such payment
constitutes gross negligence or willful misconduct of the Agent, provided that
none of the Agent, any Lender holding a Revolving Commitment or any such Person
shall have the right to be indemnified hereunder for its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction.  It is
understood that in making any payment under a Letter of Credit the Agent will
rely on documents presented to it under such Letter of Credit as to any and all
matters set forth therein without further investigation and regardless of any
notice or information to the contrary, and such reliance and payment against
documents

 

38

--------------------------------------------------------------------------------


 

presented under a Letter of Credit substantially complying with the terms
thereof shall not be deemed gross negligence or willful misconduct of the Agent
in connection with such payment.  It is further acknowledged and agreed that the
Company may have rights against the beneficiary or others in connection with any
Letter of Credit with respect to which the Revolving Lenders or the Agent are
alleged to be liable and it shall be a precondition of the assertion of any
liability of the Revolving Lenders or the Agent under this Section that the
Company shall first have exhausted all remedies in respect of the alleged loss
against such beneficiary and any other parties obligated or liable in connection
with such Letter of Credit and any related transactions.

 

3.4           Payment Method.

 

(a)           All payments to be made by the Company hereunder will be made in
Dollars and in immediately available funds to the Agent (subject to any rights
the Term Loan Lender may have to receive payments directly from the Company,
pursuant to the terms of the Bank Subordination Agreement) for the account of
the Lenders at its address set forth on the signature pages not later than 1:00
p.m. Chicago time on the date on which such payment shall become due.  Payments
received after 1:00 p.m. Chicago time shall be deemed to be payments made prior
to 1:00 p.m. Chicago time on the next succeeding Business Day.  The Company
hereby authorizes the Agent to charge its account with the Agent in order to
cause timely payment of principal, interest and fees due under Section 2.3 to be
made (subject to sufficient funds being available in such account for that
purpose).

 

(b)           At the time of making each such payment, the Company shall,
subject to the other terms and conditions of this Agreement, specify to the
Agent that Revolving Credit Advance, portion of the Term Loan, accrued and
payable interest, or other obligation of the Company hereunder to which such
payment is to be applied.  In the event that the Company fails to so specify the
relevant obligation, the Agent may apply such payments to any principal,
interest, fees or expenses that are then due and payable as it may determine, or
if the Loans shall have become due and payable, the Agent shall apply such
payments in accordance with Section 6.3 hereof.

 

(c)           On the day such payments are deemed received, the Agent shall
remit to the Lenders their pro rata shares of such payments in immediately
available funds, (i) in the case of payments of principal and interest on any
Borrowing, determined with respect to each such Lender by the ratio which the
outstanding principal balance of its Revolving Credit Loan included in such
Borrowing bears to the outstanding principal balance of the Revolving Credit
Loans of all the Lenders included in such Borrowing, (ii) in the case of
payments of accrued and payable interest as required herein on the Term Loan,
determined with respect to each such Lender by the ratio of such Lender’s share
of the Term Loan to the then-outstanding aggregate principal amount of the Term
Loan, and (iii) in the case of fees paid pursuant to Section 2.3 and other
amounts payable hereunder (other than the fees payable to the Agent for its own
account pursuant to Section 2.3 and amounts payable to any Lender under Section
3.7) determined with respect to each such Lender by the ratio which the
Commitment of such Lender bears to the Commitments of all the Lenders.

 

39

--------------------------------------------------------------------------------


 

3.5           No Setoff or Deduction.  All payments of principal and interest on
the Loans and other amounts payable by the Company hereunder shall be made by
the Company without setoff or counterclaim, and free and clear of, and without
deduction or withholding for, or on account of, any present or future taxes,
levies, imposts, duties, fees, assessments, or other charges of whatever nature,
imposed by any governmental authority, or by any department, agency or other
political subdivision or taxing authority.

 

3.6           Payment on Non-Business Day; Payment Computations.  Except as
otherwise provided in this Agreement to the contrary, whenever any installment
of principal of, or interest on, any Loan or any other amount due hereunder
becomes due and payable on a day which is not a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day and, in the case
of any installment of principal, interest shall be payable thereon at the rate
per annum determined in accordance with this Agreement during such extension. 
Computations of interest and other amounts due under this Agreement shall be
made on the basis of a year of 360 days for the actual number of days elapsed,
including the first day but excluding the last day of the relevant period.

 

3.7           Additional Costs.

 

(a)           In the event that on or after the date hereof, the adoption of or
any change in any applicable law, treaty, rule or regulation (whether domestic
or foreign) now or hereafter in effect and whether or not presently applicable
to any Lender or the Agent, or any interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by any Lender or the Agent with any guideline, request or
directive of any such authority (whether or not having the force of law), shall
(i) directly affect the basis of taxation of payments to any Lender or the Agent
of any amounts payable by the Company under this Agreement (other than taxes
imposed on the overall net income of any Lender or the Agent, by the
jurisdiction, or by, any political subdivision or taxing authority of any such
jurisdiction, in which any Lender or the Agent, as the case may be, has its
principal office), or (ii) shall impose, modify or deem applicable any reserve,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by any Lender or the Agent, or (iii) shall
impose any other condition with respect to this Agreement, the Commitments, the
Notes, the Loans or any Letters of Credit, and the result of any of the
foregoing (i.e., (i), (ii) or (iii)) is to increase the cost to any Lender or
the Agent, as the case may be, of making, funding or maintaining any LIBOR Loan
or any Letter of Credit or to reduce the amount of any sum receivable by any
Lender or the Agent, as the case may be, thereon, then the Company shall pay to
such Lender or the Agent, as the case may be, from time to time, upon request by
such Lender (with a copy of such request to be provided to the Agent) or the
Agent, additional amounts sufficient to compensate such Lender or the Agent, as
the case may be, for such increased cost or reduced sum receivable to the
extent, in the case of any LIBOR Loan, such Lender or the Agent is not
compensated therefor in the computation of the interest rate applicable to such
LIBOR Loan.  A statement as to the amount of such increased cost or reduced sum
receivable, prepared in good faith and in reasonable detail by such Lender or
the Agent, as the case may be, and submitted by such Lender or the Agent, as the
case may be, to the Company, shall be conclusive and binding for all purposes
absent manifest error in computation.

 

40

--------------------------------------------------------------------------------


 

(b)           In the event that on or after the date hereof, the adoption of or
any change in any applicable law, treaty, rule or regulation (whether domestic
or foreign) now or hereafter in effect and whether or not presently applicable
to any Lender or the Agent, or any interpretation or administration thereof by
any governmental authority charged with the interpretation or administration
thereof, or compliance by any Lender or the Agent with any guideline, request or
directive of any such authority (whether or not having the force of law),
including any risk-based capital guidelines, affects or would affect the amount
of capital required or expected to be maintained by such Lender or the Agent (or
any corporation controlling such Lender or the Agent) and such Lender or the
Agent, as the case may be, determines that the amount of such capital is
increased by or based upon the existence of such Lender’s or the Agent’s
obligations hereunder and such increase has the effect of reducing the rate of
return on such Lender’s or the Agent’s (or such controlling corporation’s)
capital as a consequence of such obligations hereunder to a level below that
which such Lender or the Agent (or such controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Lender or the Agent to
be material, then the Company shall pay to such Lender or the Agent, as the case
may be, from time to time, upon request by such Lender (with a copy of such
request to be provided to the Agent) or the Agent, additional amounts sufficient
to compensate such Lender or the Agent (or such controlling corporation) for any
increase in the amount of capital and reduced rate of return which such Lender
or the Agent reasonably determines to be allocable to the existence of such
Lender’s or the Agent’s obligations hereunder.  A statement as to the amount of
such compensation, prepared in good faith and in reasonable detail by such
Lender or the Agent, as the case may be, and submitted by such Lender or the
Agent to the Company, shall be conclusive and binding for all purposes absent
manifest error in computation.

 

(c)           Each Lender will promptly notify the Company and the Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section and will designate
a different Applicable Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not in the judgment of
such Lender be otherwise disadvantageous to such Lender or contrary to its
policies.

 

3.8           Illegality and Impossibility.  In the event that on or after the
date hereof, the adoption of or any change in any applicable law, treaty, rule
or regulation (whether domestic or foreign) or any change in any interpretation
or administration of any applicable law, treaty, rule or regulation (whether
domestic or foreign) now or hereafter in effect and whether or not presently
applicable to any Lender or the Agent, by any governmental authority charged
with the interpretation or administration thereof, or compliance by any Lender
with any guideline, request or directive or such authority (whether or not
having the force of law), including without limitation exchange controls, shall
make it unlawful or impossible for any Lender to maintain any LIBOR Loan under
this Agreement, such Lender’s outstanding LIBOR Loans, if any, shall be
converted automatically to Adjusted Corporate Base Loans on the respective last
days of the then current LIBOR Interest Periods with respect to such LIBOR Loans
or within such earlier period as required by law.  If any such conversion of a
LIBOR Loan occurs on a day which is not the last day of the then current LIBOR
Interest Period with respect thereto, the Company shall

 

41

--------------------------------------------------------------------------------


 

pay to such Lender such amounts, if any, as may be required pursuant to Section
3.9 as if such conversion were a prepayment.

 

3.9           Indemnification.  If the Company makes any payment of principal
with respect to any LIBOR Loan on any other date than the last day of a LIBOR
Interest Period applicable thereto (whether pursuant to Section 3.8, Section 6.2
or otherwise), or if the Company fails to borrow any LIBOR Loan after notice has
been given to the Lenders in accordance with Section 2.4, or if the Company
fails to make any payment of principal or interest in respect of a LIBOR Loan
when due, the Company shall reimburse each Lender on demand for any resulting
loss or expense incurred by each such Lender, including, without limitation any
loss incurred in obtaining, liquidating or employing deposits from third
parties, whether or not such Lender shall have funded or committed to fund such
Revolving Credit Loan.  A statement as to the amount of such loss or expense,
prepared in good faith and in reasonable detail by such Lender and submitted by
such Lender to the Company, shall be conclusive and binding for all purposes
absent manifest error in computation.  Calculation of all amounts payable to
such Lender under this Section 3.9 shall be made as though such Lender shall
have actually funded or committed to fund the relevant LIBOR Loan through the
purchase of an underlying deposit in an amount equal to the amount of such
Revolving Credit Loan and having a maturity comparable to the related LIBOR
Interest Period and through the transfer of such deposit from an offshore office
of such Lender to a domestic office of such Lender in the United States of
America; provided, however, that such Lender may fund any LIBOR Loan in any
manner it sees fit and the foregoing assumption shall be utilized only for the
purpose of calculation of amounts payable under this Section 3.9.

 

3.10         Substitution of Lender.  If (i) the obligation of any Lender to
make or maintain LIBOR Loans has been suspended pursuant to Section 3.8 when not
all Lender’s obligations have been suspended, (ii) any Lender has demanded
compensation under Section 3.7 or (iii) any Lender is a Defaulting Lender, the
Company shall have the right, if no Unmatured Event or Event of Default then
exists, to replace such Lender (a “Replaced Lender”) with one or more other
lenders (collectively, the “Replacement Lender”) acceptable to the Agent,
provided that (x) at the time of any replacement pursuant to this Section 3.10,
the Replacement Lender shall enter into one or more Assignment and Acceptances,
pursuant to which the Replacement Lender shall acquire the Commitments, the
outstanding Revolving Credit Advances, the Replaced Lender’s pro rata portion of
the outstanding Term Loan and other obligations of the Replaced Lender and, in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum of (A) the amount of principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, (B) the amount of all
accrued, but theretofore unpaid, fees owing to the Replaced Lender under Section
2.3 and (C) the amount which would be payable by the Company to the Replaced
Lender pursuant to Section 3.9 if the Company prepaid at the time of such
replacement all of the Loans of such Replaced Lender outstanding at such time
and (y) all obligations of the Company then owing to the Replaced Lender (other
than those specifically described in clause (x) above in respect of which the
assignment purchase price has been, or is concurrently being, deemed paid) shall
be paid in full to such Replaced Lender concurrently with such replacement. 
Upon the execution of the respective Assignment and Acceptances, the payment of
amounts referred to in clauses (x) and (y) above and, if so requested by the

 

42

--------------------------------------------------------------------------------


 

Replacement Lender, delivery to the Replacement Lender of the appropriate Note
or Notes executed by the Company, the Replacement Lender shall become a Lender
hereunder and the Replaced Lender shall cease to constitute a Lender hereunder. 
The provisions of this Agreement (including without limitation Sections 3.9 and
8.5) shall continue to govern the rights and obligations of a Replaced Lender
with respect to any Loans made or any other actions taken by such lender while
it was a Lender.  Nothing herein shall release any Defaulting Lender from any
obligation it may have to the Company, the Agent or any other Lender.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

4.1           Corporate Existence and Power.  The Company and each Guarantor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and is duly qualified to do business, and is
in good standing, in all additional jurisdictions where such qualification is
necessary under applicable law, except for those jurisdictions where the failure
to so qualify or be in good standing could not reasonably be expected to result
in any Material Adverse Effect.  The Company and each Guarantor has all
requisite power to own or lease the properties used in its business and to carry
on its business as now being conducted and as proposed to be conducted except
where the failure to have such power could not reasonably be expected to result
in a Material Adverse Effect, and to execute and deliver the Loan Documents to
which it is a party and to engage in the transactions contemplated by the Loan
Documents.

 

4.2           Corporate Authority.  The execution, delivery and performance by
the Company and the Guarantors of the Loan Documents to which each of them is a
party have been duly authorized by all necessary action and are not in
contravention of any law, rule or regulation, or any judgment, decree, writ,
injunction, order or award of any arbitrator, court or governmental authority,
or of the terms of the Company’s or any Guarantor’s organizational or governing
documents, or of any contract or undertaking to which the Company or any
Guarantor is a party or by which the Company or any Guarantor or their
respective property may be bound or affected or result in the imposition of any
Lien except for Permitted Liens.

 

4.3           Binding Effect.  The Loan Documents to which the Company or any
Guarantor is a party are the legal, valid and binding obligations of the Company
and the Guarantors, respectively, enforceable against the Company and the
Guarantors in accordance with their respective terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the rights of creditors generally and to general principles of equity.

 

4.4           Subsidiaries.  Schedule 4.4 hereto correctly sets forth the legal
name, jurisdiction of organization and ownership of each Subsidiary and Joint
Venture of the Company.  Each such Subsidiary and Joint Venture is, and each
Person becoming a Subsidiary or Joint Venture of the Company after the date
hereof will be a corporation, partnership or limited liability company

 

43

--------------------------------------------------------------------------------


 

duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and is and will be duly qualified
to do business in each additional jurisdiction where such qualification is or
may be necessary under applicable law, except for those jurisdictions where the
failure to so qualify or be in good standing could not reasonably be expected to
result in any Material Adverse Effect.  Each Subsidiary and Joint Venture of the
Company has and will have all requisite power to own or lease the properties
used in its business and to carry on its business as now being conducted and as
proposed to be conducted, except where the failure to have such power could not
reasonably be expected to result in a Material Adverse Effect.  All outstanding
shares of Capital Stock of each class of each Subsidiary and Joint Venture of
the Company have been and will be validly issued and are and will be fully paid
and nonassessable and, except as otherwise indicated in Schedule 4.4 hereto, are
and will be owned, beneficially and of record, by the Company or another
Subsidiary of the Company free and clear of any Liens other than as permitted
under this Agreement.

 

4.5           Litigation.  Except as set forth in Schedule 4.5 hereto, there is
no action, suit or proceeding pending or, to the best of the Company’s
knowledge, threatened against or affecting the Company or any of its
Subsidiaries or any Guarantor before or by any court, governmental authority or
arbitrator, which if adversely decided could reasonably be expected to result,
either individually or collectively, in any Material Adverse Effect and, to the
best of the Company’s knowledge, there is no basis for any such action, suit or
proceeding.

 

4.6           Financial Condition.  The consolidated balance sheet of the
Company and its Subsidiaries and the consolidated statements of income, retained
earnings and cash flows of the Company and its Subsidiaries for the fiscal year
ended December 31, 2002 and reported on by Ernst & Young LLP, independent
certified public accountants, copies of which have been furnished to the
Lenders, and the consolidated balance sheet of the Company and its Subsidiaries
and the consolidated statements of income, retained earnings and cash flows of
the Company and its Subsidiaries for the fiscal quarter ended June 30, 2003
fairly present, and the financial statements of the Company and its Subsidiaries
delivered pursuant to subsection 5.1(d) will fairly present, the consolidated
financial position of the Company and its Subsidiaries as at the respective
dates thereof, and the consolidated results of operations of the Company and its
Subsidiaries for the respective periods indicated, all in accordance with
Generally Accepted Accounting Principles (subject, in the case of said interim
statements, to year-end audit adjustments).  The Pro Forma Financial Statements
are based on appropriate assumptions and the best information available.  There
has been no Material Adverse Effect since the date of the most recent audited
financial statements of the Company, copies of which have been delivered to the
Agent pursuant to subsection 5.1(d).  There is no material Contingent Liability
of the Company that is not reflected in such financial statements or in the
notes thereto.

 

4.7           Use of Revolving Credit Advances.  The Company will use the
proceeds of the initial Revolving Credit Advances and the Term Loan hereunder as
described in Schedule 4.7, and for working capital and general corporate
purposes.  Neither the Company nor any of its Subsidiaries extends or maintains,
in the ordinary course of business, credit for the purpose, whether immediate,
incidental, or ultimate, of buying or carrying margin stock (within the meaning
of Regulation T, U or X of the Board of Governors of the Federal Reserve
System), and

 

44

--------------------------------------------------------------------------------


 

no part of the proceeds of the Term Loan or any Revolving Credit Advance will be
used for the purpose, whether immediate, incidental, or ultimate, of buying or
carrying any such margin stock or maintaining or extending credit to others for
such purpose.

 

4.8           Consents, Etc.  Except for such consents, approvals,
authorizations, declarations, registrations or filings delivered by the Company
pursuant to subsection 2.5(h), if any, each of which is in full force and
effect, no consent, approval or authorization of or declaration, registration or
filing with any governmental authority or any non-governmental Person or entity,
including without limitation any creditor, lessor or stockholder of the Company
or any of its Subsidiaries, is required on the part of the Company or any
Guarantor in connection with the execution, delivery and performance of any Loan
Document or the transactions contemplated hereby or as a condition to the
legality, validity or enforceability of any Loan Document, which, if not
obtained, received or made, could reasonably be expected to result in a Material
Adverse Effect.

 

4.9           Taxes.  The Company and its Subsidiaries have filed all tax
returns (federal, state and local) required to be filed and have paid all taxes
shown thereon to be due and required to be paid including interest and
penalties, or have established adequate financial reserves on their respective
books and records for payment thereof except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any of its Subsidiaries knows of any actual or proposed tax
assessment or any basis therefor, and no extension of time for the assessment of
deficiencies in any federal or state tax has been granted by the Company or any
Subsidiary.

 

4.10         Title to Properties.  Except as otherwise disclosed in the latest
balance sheet delivered pursuant to Section 4.6 or 5.1(d) of this Agreement, the
Company or one or more of its Subsidiaries have a valid and indefeasible
ownership interest in all of the properties and assets reflected in said balance
sheet and will have a valid and indefeasible ownership interest in all of the
properties and assets subsequently acquired by the Company or any Subsidiary. 
All of such properties and assets are free and clear of any Lien except for
Permitted Liens.  The Security Documents grant a first priority, enforceable and
perfected lien and security interest in all assets of the Company and each
Guarantor subject thereto which is not void or voidable, subject only to
Permitted Liens.

 

4.11         ERISA.  The Company, its Subsidiaries, the ERISA Affiliates and the
Plans are in compliance in all material respects with those provisions of ERISA
and of the Code which are applicable with respect to any Plan. No Plan has been
terminated within the past five years, and no steps have been taken to terminate
any Plan.  No Prohibited Transaction and no Reportable Event has occurred with
respect to any Plan which could have a Material Adverse Effect.  The Company,
its Subsidiaries and the ERISA Affiliates have met the minimum funding
requirements under ERISA and the Code with respect to each of their respective
Plans, other than obligations in the ordinary course of business to make Plan
contributions and pay PBGC premiums which have been paid when due.  Assuming the
funds provided by each Lender do not constitute the plan assets of any pension
plan, the execution, delivery and performance of the Loan Documents does not
constitute a Prohibited Transaction.  There is no material Unfunded

 

45

--------------------------------------------------------------------------------


 

Benefit Liability with respect to any Plan.  All contributions (if any) have
been made to any Multiemployer Plan that are required to be made by the Company,
its Subsidiaries, or the ERISA Affiliates, except as could not reasonably be
expected to have a Material Adverse Effect.  Except as set forth on Schedule
4.11, neither the Company, any Subsidiary or any ERISA Affiliate has withdrawn
or partially withdrawn from any Multiemployer Plan, incurred any withdrawal
liability with respect to any such plan or received notice of any claim or
demand for withdrawal liability or partial withdrawal liability from any such
plan, and no condition has occurred which, if continued, might result in a
withdrawal or partial withdrawal from any Multiemployer Plan.  Neither the
Company, any Subsidiary nor any ERISA Affiliate has received any notice that any
Multiemployer Plan is in reorganization, that increased contributions may be
required in order to avoid a reduction in plan benefits or the imposition of any
excise tax, that any such Multiemployer Plan is or has been funded at a rate
less than that required by Section 412 of the Code or Section 302 of ERISA, that
any such plan is or may be terminated or that any such plan is or may become
insolvent.

 

4.12         Disclosure.  No report or other information furnished in writing by
the Company or any Subsidiary or Guarantor to any Lender or the Agent in
connection with the negotiation or administration of this Agreement contains, to
the best of the Company’s knowledge, any material misstatement of fact or omits
to state any material fact or any fact necessary to make the statements
contained therein not misleading.  No Loan Document nor any other document,
certificate, or report or statement or other information furnished to any Lender
or the Agent by or on behalf of the Company or any Subsidiary or Guarantor in
connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact in order to make
the statements contained herein and therein not misleading.  There is no fact
known to the Company which could reasonably be expected to have a Material
Adverse Effect, which has not been set forth in this Agreement or in the other
documents, certificates, statements, reports any other information furnished in
writing to the Lenders by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated hereby taken as a whole, including
without limitation, the transactions contemplated in the Subordinated Debt
Documents and the Preferred Stock Documents

 

4.13         Environmental and Safety Matters.

 

(a)           Except as set forth on Schedule 4.13, none of the Company, its
Subsidiaries, its Joint Ventures nor (to the Company’s best knowledge (without
independent investigation or inquiry) as to any operator other than the Company
and any of its Subsidiaries and Joint Ventures) any operator of the Real Estate
or any operations thereon is or, during the last three (3) years, has been in
violation, or alleged violation, of any Environmental Laws, which violation
could reasonably be expected to have a Material Adverse Effect;

 

(b)           Except as set forth on Schedule 4.13, neither the Company nor any
of its Subsidiaries or its Joint Ventures has received notice from any third
party including, without limitation:  any federal, state or local governmental
authority, (i) that any one of them has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40

 

46

--------------------------------------------------------------------------------


 

C.F.R. Part 300 Appendix B (1986); (ii) that any hazardous waste, as defined by
42 U.S.C. §9601(5), any hazardous substances as defined by 42 U.S.C. §9601(14),
any pollutant or contaminant as defined by 42 U.S.C. §9601(33) and any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws (collectively, “Hazardous Materials”) which
any one of them has generated, transported or disposed of has been found at any
site at which a federal, state or local agency or other third party has
conducted or has ordered that the Company or any of its Subsidiaries or its
Joint Ventures conduct a remedial investigation, removal or other response
action pursuant to any Environmental Law; or (iii) that it is or shall be a
named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Materials;

 

(c)           Except as set forth on Schedule 4.13 attached hereto, and to the
best knowledge (without independent investigation or inquiry) of the Company as
to any actions, events or circumstances occurring or created prior to the
ownership, lease or management of any of the Real Estate by the Company or any
of its Subsidiaries or Joint Ventures, and as to any operations conducted on any
of the Real Estate by parties other than the Company or any of its Subsidiaries
or Joint Ventures:  (i) no portion of the Real Estate has been used, except in
accordance with applicable Environmental Laws, for the handling, processing,
storage (including without limitation the storage of petroleum products in
vehicles parked on any of the Real Estate and storage of petroleum products in
connection with the operation of vehicle rental agencies on any of the Real
Estate) or disposal of Hazardous Materials; and no underground tank or other
underground storage receptacle for Hazardous Materials is located on any portion
of the Real Estate (including without limitation in connection with the
operation of vehicle rental agencies) which are not covered by third-party
indemnification obligations in favor of the Company, its Subsidiaries or its
Joint Ventures, (ii) in the course of any activities conducted by the Company,
its Subsidiaries or its Joint Ventures or operators of its properties, no
Hazardous Materials have been generated or are being used on the Real Estate
except in accordance with applicable Environmental Laws, (iii) there have been
no releases (i.e. any past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping) or (to the Company’s best knowledge) threatened releases of Hazardous
Materials on, upon, into or from the properties of the Company, its Subsidiaries
or its Joint Ventures, which releases would have a material adverse effect on
the value of any of the Real Estate or adjacent properties or the environment,
(iv) without independent investigation or inquiry, there have been no releases
on, upon, from or into any real property in the vicinity of any of the Real
Estate which, through soil or groundwater contamination, may have come to be
located on, and which would have a material adverse effect on the value of, the
Real Estate, and (v) in addition, any Hazardous Materials that have been
generated on any of the Real Estate have been transported offsite only by
carriers having an identification number issued by the EPA, treated or disposed
of only by treatment or disposal facilities maintaining valid permits as
required under applicable Environmental Laws, which transporters and facilities
have been and are operating in compliance with such permits and applicable
Environmental Laws; and

 

47

--------------------------------------------------------------------------------


 

(d)           None of the Company, its Subsidiaries, its Joint Ventures nor any
of the other Real Estate is subject to any applicable environmental law
requiring the performance of Hazardous Materials site assessments, or the
removal or remediation of Hazardous Materials, or the giving of notice to any
governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of any
Security Document or to the effectiveness of any other transactions contemplated
hereby.

 

4.14         No Default.  Neither the Company nor any Subsidiary, or Guarantor
is in default or has received any written notice of default under or with
respect to any of its Contractual Obligations in any respect which could
reasonably be expected to result in a Material Adverse Effect.  No Unmatured
Event or Event of Default has occurred and is continuing.

 

4.15         Intellectual Property.  Set forth on Schedule 4.15 is a complete
and accurate list of all registered patents, trademarks, trade names, service
marks and copyrights, and all applications therefor and licenses thereof, of
Parent, the Company and each of its Subsidiaries showing as of the Effective
Date the jurisdiction in which registered, the registration number and the date
of registration.  Parent, the Company and each of its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, service marks, copyrights,
technology, know-how and processes necessary for the conduct of its business as
currently conducted (the “Intellectual Property”) except for those for which the
failure to own or license could not reasonably be expected to have a Material
Adverse Effect.  Except as otherwise set forth on Schedule 4.15, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Company or any of its Subsidiaries know of
any valid basis for any, such claim, the use of such Intellectual Property by
the Company and each of its Subsidiaries does not infringe on the rights of any
Person, and, to the knowledge of the Company, no Intellectual Property has been
infringed, misappropriated or diluted by any other Person except for such
claims, infringements, misappropriation and dilutions that, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

4.16         No Burdensome Restrictions.  No Requirement of Law or Contractual
Obligation applicable to the Company or any Subsidiary or Guarantor could
reasonably be expected to have a Material Adverse Effect in the absence of a
default thereunder.

 

4.17         Labor Matters.  There are no strikes or other labor disputes
against the Company or any Subsidiary pending or, to the knowledge of the
Company, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect.  Hours worked by and payment made to
employees of the Company and its Subsidiaries have been in compliance with the
Fair Labor Standards Act, if applicable, and any other applicable Requirements
of Law dealing with such matters except where failure to so comply (individually
or in the aggregate) could not reasonably be expected to have a Material Adverse
Effect.  All payments due from the Company and each of its Subsidiaries on
account of employee health and welfare insurance that (individually or in the
aggregate) could reasonably be expected to have a

 

48

--------------------------------------------------------------------------------


 

Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Company and its Subsidiaries.

 

4.18         Solvency.

 

(a)           After giving effect to the transactions described herein and to
the incurrence or assumption of all Indebtedness (including, without limitation,
all Revolving Credit Advances and Subordinated Debt and all Indebtedness in
respect of Preferred Stock, incurred or assumed on or about the Effective Date
and all other obligations being incurred or assumed) (i) the fair value of the
assets of the Company and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Company and its Subsidiaries on a consolidated basis, (ii) the
present fair saleable value of the property of the Company and its Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Company and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(iii) the Company and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, and (iv) the Company and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

(b)           The Company does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its and their ability to pay such debts as they mature,
taking into account the timing of and amounts of cash to be received by it or
any such Subsidiary and the timing of the amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

4.19         Not an Investment Company or a Holding Company; Other Regulations. 
Neither the Company nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or a
“holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.  Neither the Company nor any of its Subsidiaries is subject to any
regulation under any federal or state statute or regulation which limits its
ability to incur Indebtedness.

 

4.20         Subordinated Debt Documents.  All representations and warranties of
the Company contained in any Subordinated Debt Documents are, or will be, true
and correct in all material respects as of the dates required by such
documents.  All Lender Indebtedness is “Senior Debt” and “Designated Senior
Debt” as defined in the 14% Note Documents and the 9 1/4% Note Documents and
entitled to the benefits of all subordination provisions contained in such
Subordinated Debt Documents, and other than the Lender Indebtedness, there is no
other “Designated Senior Debt” thereunder.  There is no event of default or
event or condition which could become an event of default with notice or lapse
of time or both, under the Subordinated

 

49

--------------------------------------------------------------------------------


 

Debt Documents and each of the Subordinated Debt Documents is in full force and
effect.  Other than pursuant to the 14% Notes, the 9 1/4% Notes and the
Preferred Stock Documents, there is no obligation pursuant to any Subordinated
Debt Document or other document or agreement evidencing or relating to any
Subordinated Debt or Preferred Stock outstanding or to be outstanding on the
Effective Date which obligates the Company to pay any principal or interest or
redeem any of its Capital Stock or incur any other monetary obligation.

 

4.21         Preferred Stock Documents.  All Preferred Stock Documents, and all
payments and other obligations of the Company with respect to the Preferred
Stock, are described on Schedules 1.1-A-1 and 1.1A-2 hereto.

 

4.22         Bank Accounts.  Schedule 4.22 sets forth, as of the Effective Date,
the account numbers and location of all accounts of the Company or any of its
Subsidiaries.

 

4.23         Facility Leases and Facility Management Agreements.  Schedule 4.23
hereto sets forth a listing of each Facility Lease and each Facility Management
Agreement to which the Company or any of its Subsidiaries is a party as lessee
or manager and specifies the city and state where the parking facility subject
to such lease or management agreement is located.

 

ARTICLE V

 

COVENANTS

 

5.1           Affirmative Covenants.  The Company covenants and agrees that,
until the payment in full of the Lender Indebtedness and the performance of all
other obligations of the Company under this Agreement, and the termination of
the Revolving Commitments, unless the requisite Lenders pursuant to Section 8.1
shall otherwise consent in writing, it shall, and, shall cause each of its
Subsidiaries to:

 

(a)           Preservation of Corporate Existence, Etc.  To the extent the
failure to do so could reasonably be expected to have a Material Adverse Effect,
(i) do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and its qualification as a foreign
corporation, partnership or limited liability company, as the case may be (other
than in connection with any merger permitted pursuant to subsections 5.2(g), (l)
or (s) and other than any dissolution or liquidations of any Subsidiary if the
assets of such Subsidiary are transferred to the Company or any Guarantor in
connection with such dissolution or liquidation), in good standing in each
jurisdiction in which such qualification is necessary under applicable law and
the rights, licenses, permits (including those required under applicable
Environmental Laws), franchises, patents, copyrights, trademarks and trade names
material to the conduct of its businesses; provided, however, that the Company
shall not be required to preserve any such right, license or franchise, or the
corporate, partnership or other existence of any of its Subsidiaries, if the
Board of Directors shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Company and its Subsidiaries,
taken as a whole, and that the loss thereof is not adverse in any material
respect to the Agent or the Lenders; and (ii) defend all of the foregoing
against all claims, actions, demands, suits or

 

50

--------------------------------------------------------------------------------


 

proceedings at law or in equity or by or before any governmental instrumentality
or other agency or regulatory authority.

 

(b)           Compliance with Laws, Etc.  Comply in all material respects with
all applicable laws, rules, regulations and orders of any governmental or
regulatory authority whether federal, state, local or foreign (including without
limitation ERISA, the Code and Environmental Laws), in effect from time to time,
except to the extent the failure to so comply could not reasonably be expected
to have a Material Adverse Effect, and pay and discharge, before any interest or
penalty for nonpayment thereof becomes payable, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income, revenues or
property before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise, which, if unpaid,
might give rise to Liens (other than Permitted Liens) upon its properties or any
portion thereof, except to the extent that payment of any of the foregoing is
then being contested in good faith by appropriate legal proceedings and with
respect to which adequate financial reserves have been established on the books
and records of the Company or the applicable Subsidiary.

 

(c)           Maintenance of Properties; Insurance.  Maintain, preserve and
protect all property that is material to the conduct of the business of the
Company or any of its Subsidiaries and keep such property in good repair,
working order and condition (ordinary wear and tear and casualty covered by
insurance in compliance with this subsection 5.1(c) excepted) and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times in accordance with customary and prudent business practices for similar
businesses; and maintain in full force and effect insurance with responsible and
reputable insurance companies or associations in such amounts, on such terms and
covering such risks, including fire and other risks insured against by extended
coverage, as is usually carried by companies engaged in similar businesses and
owning similar properties similarly situated and maintain in full force and
effect public liability insurance, insurance against claims for personal injury
or death or property damage occurring in connection with any of its activities
or any properties owned, occupied, controlled or managed by it, in such amount
as is usually carried by companies engaged in similar businesses and owning,
occupying or operating similar properties similarly situated, and maintain such
other insurance as may be required by law or as may be reasonably requested by
the Required Lenders for purposes of assuring compliance with this subsection
5.1(c).  The Company shall provide the Agent satisfactory written evidence of
the coverage amounts and effective dates of all such insurance policies, and
shall list the Agent on all such policies as a lender loss payee, mortgagee or
additional insured, as applicable, for the benefit of the Lenders, shall deliver
a lender’s loss payable endorsement for all property, casualty and business
interruption policies with standard mortgagee provisions, and shall further
provide evidence that all such policies may be cancelled only upon 30 days’
notice to the Agent.

 

(d)           Reporting Requirements.  Furnish to the Lenders and the Agent the
following:

 

51

--------------------------------------------------------------------------------


 

(i)            Promptly and in any event within five Business Days after
becoming aware of the occurrence of (A) any Unmatured Event or Event of Default,
(B) the commencement of any litigation against, by or affecting the Company or
any of its Subsidiaries, which could be reasonably expected to have a Material
Adverse Effect, and any material developments therein, or (C) entering into any
material contract or undertaking that is not entered into in the ordinary course
of business, or (D) any Reportable Event; or (E) any development in the business
or affairs of the Company or any of its Subsidiaries which has resulted in or
which could be likely in the reasonable judgment of the Company, to result in a
Material Adverse Effect, a statement of the chief financial officer of the
Company setting forth details of such occurrence and the action which the
Company or such Subsidiary, as the case may be, has taken and proposes to take
with respect thereto;

 

(ii)           Promptly upon request therefor from the Agent at any time after
the occurrence and during the continuance of an Event of Default, and in any
event (A) within twenty (20) Business Days after the end of each month, a
calculation of the Borrowing Base in the form attached hereto as Exhibit K,
certified by the chief financial officer of the Company, and (B) no later than
the end of the next month following the month of determination,
internally-prepared monthly statements of operation, balance sheets and cash
flow statements substantially consistent in form and content with the example
attached hereto as Exhibit L (which statements are not prepared in accordance
with Generally Accepted Accounting Principles);

 

(iii)          As soon as available and in any event within 45 days after the
end of each fiscal quarter of the Company, the consolidated balance sheet of the
Company and its Subsidiaries as of the end of such quarter, and the related
consolidated statements of income and cash flows for such quarter and for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
fiscal year and duly certified (subject to year-end audit adjustments) by the
chief financial officer of the Company as having been prepared in accordance
with Generally Accepted Accounting Principles, together with a certificate of
the chief financial officer of the Company stating (A) that no Unmatured Event
or Event of Default, has occurred and is continuing or, if an Unmatured Event or
Event of Default has occurred and is continuing, a statement setting forth the
details thereof and the action which the Company has taken and/or proposes to
take with respect thereto, and (B) beginning with the certificate delivered for
the quarter ending September 30, 2003 that a computation (which computation
shall accompany such certificate and shall be in detail satisfactory to the
Agent) showing compliance with subsection 5.2(a), (b), (c) and (d) hereof is in
conformity with the terms of this Agreement;

 

(iv)          As soon as available and in any event within 90 days after the end
of each fiscal year of the Company, a copy of the consolidated balance sheet of
the Company and its Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income and cash flows for such fiscal year,
with a customary

 

52

--------------------------------------------------------------------------------


 

audit report of Ernst & Young LLP, or any of the five largest independent
certified public accounting firms in the United States, without qualifications
unacceptable to the Agent, together with, a certificate of the chief financial
officer of the Company stating (A) that no Unmatured Event or Event of Default
has occurred and is continuing, or, if an Unmatured Event or Event of Default
has occurred and is continuing, a statement setting forth the details thereof
and the action which the Company has taken and/or proposes to take with respect
thereto, and (B) beginning with the certificate delivered for the year ending
December 31, 2003 that a computation (which computation shall accompany such
certificate and shall be in reasonable detail) showing compliance with
subsection 5.2(a), (b), (c) and (d) hereof is in conformity with the terms of
this Agreement;

 

(v)           Promptly after the sending or filing thereof, copies of all
reports, proxy statements and financial statements which the Company or any of
its Subsidiaries sends to or files with any of their respective security holders
or any securities exchange or the SEC;

 

(vi)          On an annual basis, and concurrently with the delivery of any
reports or statements referenced in (iv) above, the Company shall deliver to the
Agent a complete set of schedules to this Agreement, revised to reflect all
information described in such schedules that is new or changed from the prior
year, and each schedule hereto shall, for purposes of subsection 2.6(a), speak
only as of the date last revised, there being no implied obligation to update
the schedules as of the time of each disbursement in order to make the
representations and warranties contained in Article IV true and correct as of
the time of such disbursement, except for Schedules 1.1-E, 2.5(m), 4.4, 4.5,
4.13 and 4.15, which shall be revised and delivered to the Agent within 10
Business Days of any change in the information contained in any such schedule,
further subject to any requirement, contained in this Agreement or in the
Security Documents, to give prior notice to the Agent or the Lenders with
respect to the information contained in any such schedule; provided, however,
that notwithstanding that any such supplement to a schedule may disclose the
existence or occurrence of events, facts or circumstances which are either
prohibited by the terms of this Agreement or any other Loan Documents or which
result in the breach of any representation or warranty, such supplement to such
schedule or representation shall not be deemed either an amendment thereof or a
waiver of such breach unless expressly consented to in writing by Agent and the
Required Lenders, and no such amendments, except as the same may be consented to
in a writing which expressly includes a waiver, shall be or be deemed a waiver
by the Agent or any Lender of any Event of Default disclosed therein, and
provided, further, any items disclosed in any such supplemental disclosures
shall be included in the calculation of any limits, baskets or similar
restrictions contained in this Agreement or any of the other Loan Documents;

 

(vii)         Promptly and in any event within 10 Business Days after receipt, a
copy of any management letter or comparable analysis prepared by the auditors
for the Company or any of its Subsidiaries;

 

53

--------------------------------------------------------------------------------


 

(viii)        Not later than January 31 of each year of the Company, (a) a
budget prepared by the Company for the following fiscal year, and (b) a forecast
prepared by the Company for the two consecutive fiscal years thereafter, and

 

(ix)           Promptly, such other information respecting the business,
properties, operations, collateral or condition, financial or otherwise, of
Parent, the Company or any of their respective Subsidiaries as any Lender or the
Agent may from time to time reasonably request.

 

(e)           Accounting, Access to Records, Books, Etc.  Maintain a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in accordance with
Generally Accepted Accounting Principles and to comply with the requirements of
this Agreement and, upon reasonable prior notice, at any reasonable time and
from time to time, (i) permit any Lender or the Agent, or any agents or
representatives thereof (including, without limitation, any auditor or
consultant engaged by counsel for any Lender or the Agent), to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Company and its Subsidiaries, and to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with their respective
directors, officers and independent auditors, and by this provision the Company
does hereby authorize such Persons to discuss such affairs, finances and
accounts with any Lender or the Agent, (ii) permit the Agent or any of its
agents or representatives (including, without limitation, any auditor or
consultant engaged by counsel for any Lender or the Agent) to conduct a
comprehensive field audit of its books, records, properties and assets,
including without limitation all collateral subject to the Security Documents,
provided, however, the Company shall only be obligated to pay for two such
audits per fiscal year (unless an Event of Default has occurred and is
continuing, in which case the Company’s obligation to pay for any such audits
shall be unlimited).

 

(f)            Additional Security and Collateral.  Promptly (i) execute and
deliver and cause each Guarantor to execute and deliver, additional Security
Documents, within 30 days after request therefor by the Agent, sufficient to
grant to the Agent for the benefit of the Lenders and the Agent liens and
security interests in any after acquired property, to the extent required under
Section 2.10, (ii) cause each Person becoming a Domestic Subsidiary and which
meets the definition of a Guarantor from time to time to execute and deliver to
the Lenders and the Agent, within 30 days after such Person becomes a Domestic
Subsidiary, a Guaranty, a Security Agreement and a Pledge Agreement, and cause
the parent of such Domestic Subsidiary to execute and deliver to the Lenders and
the Agent within such period a pledge agreement (if one has not already been
executed and delivered), sufficient to grant to the Agent for the benefit of the
Lenders and the Agent liens and security interests in all collateral of the type
described in Section 2.10; and (iii) cause the parent of each Person becoming a
Foreign Subsidiary or Joint Venture from time to time to execute and deliver to
the Lenders and the Agent, within 30 days after such Person becomes a Subsidiary
or Joint Venture, a Pledge Agreement sufficient to grant to the Agent for the
benefit of the Lenders and the Agent liens and security interests in all
collateral of the type described in subsection 2.10(c).  The Company shall
notify the Lenders and the Agent, within 10 days after the occurrence thereof,
of the acquisition of any property by the

 

54

--------------------------------------------------------------------------------


 

Company or any Guarantor that is not subject to the existing Security Documents,
any Person becoming a Subsidiary and any other event or condition, other than
the passage of time, that may require additional action of any nature in order
to create or preserve the effectiveness and perfected status of the liens and
security interests of the Lenders and the Agent with respect to such property
pursuant to the Security Documents, including without limitation delivering the
originals of all promissory notes and other instruments payable to the Company
or any Guarantor to the Agent and delivering the originals of all stock
certificates or other certificates evidencing any Capital Stock owned by the
Company or any Guarantor at any time.

 

(g)           Bank Accounts.  The Company shall maintain all of its and its
Subsidiaries’ disbursement accounts with LaSalle, and shall open all new
disbursement accounts with LaSalle, and shall otherwise maintain LaSalle as its
primary depository bank and provider of cash management services,
notwithstanding that the Company and its Subsidiaries may maintain (i) an
account with U.S. Bank (formerly known as, Firstar Bank, NA) for collection of
credit card receipts, provided, that such account is swept daily to a
concentration account in the name of the Company maintained at LaSalle, (ii)
local depository and disbursement accounts with other financial institutions in
Canada, as necessary to the conduct of the Company’s or its Subsidiaries’
business there, and (iii) local depository and disbursement accounts in the
United States of America as necessary to pay payroll expenses or otherwise
necessary to the conduct of business, in the locations where the Company or its
Subsidiaries are doing business, provided, that with respect to any local
depository accounts not maintained at LaSalle, such accounts are swept (net of
amounts necessary to pay payroll expenses) daily, where daily electronic wire
transfers are available and cost effective, to a concentration account
maintained at LaSalle, or are swept (net of amounts necessary to pay payroll
expenses) to such concentration account no less often than three times a week
where daily wire transfers are not available or are not cost effective.  LaSalle
shall use commercially reasonable efforts to cooperate with the Company in
complying with this subsection 5.1(g).  At all times on and after the Effective
Date, the Company and its Subsidiaries shall sweep funds from all its and their
respective accounts, wheresoever located, to the concentration account
maintained by LaSalle, and all amounts received in such concentration account
shall be (i) further swept into the Company’s disbursement accounts maintained
by LaSalle, provided no Event of Default has occurred or is continuing, or (ii)
applied to the Lender Indebtedness on such terms required by the Agent at any
time after the occurrence and during the continuance of an Event of Default.

 

(h)           Further Assurances.  Execute and deliver within 30 days after
request therefor by the Agent, all further instruments and documents and take
all further action that the Agent may reasonably request, in order to give
effect to the intent of, and to aid in the exercise and enforcement of the
rights and remedies of the Agent and the Lenders under, the Loan Documents.  At
all times on and after the occurrence, and during the continuation, of an Event
of Default, the Company and the Guarantors shall direct all clients and other
Account Debtors to make all payments in connection with any obligations to the
Company or any Guarantor (other than obligations with respect to credit card
payments, which shall be collected in accordance with subsection 2.6(c) hereof)
directly to a lockbox in the name, and under the control, of the Agent, and all
amounts received in such lockbox shall be applied to the Lender Indebtedness on
such terms required by the Agent, and the Company and the Guarantors shall
promptly execute

 

55

--------------------------------------------------------------------------------


 

such documents and agreements required by the Agent in connection therewith,
each in form and substance satisfactory to the Agent.

 

5.2           Negative Covenants.  Until payment in full of the Lender
Indebtedness and the performance of all other obligations of the Company under
this Agreement and irrevocable termination of the Commitments, the Company
agrees that, unless the Required Lenders, the Required Revolving Lenders or the
Required Term Loan Lenders, as applicable, shall otherwise consent in writing
pursuant to Section 8.1 hereof, it shall not, and shall not permit any of its
Subsidiaries, to:

 

(a)           Adjusted Total Debt to Adjusted EBITDA Ratio.

 

(i)            Permit or suffer the Adjusted Total Debt to Adjusted EBITDA Ratio
to be greater than the levels set forth in the following table as of the dates
shown:

 

Date of Measurement

 

Required Ratio

 

September 30, 2003

 

6.88 to 1.00

 

December 31, 2003

 

6.73 to 1.00

 

March 31, 2004

 

6.73 to 1.00

 

June 30, 2004

 

6.73 to 1.00

 

September 30, 2004

 

6.73 to 1.00

 

December 31, 2004

 

6.27 to 1.00

 

March 31, 2005

 

6.27 to 1.00

 

June 30, 2005

 

6.27 to 1.00

 

September 30, 2005

 

6.27 to 1.00

 

December 31, 2005

 

5.71 to 1.00

 

March 31, 2006

 

5.71 to 1.00

 

June 30, 2006

 

5.71 to 1.00

 

 

(ii)           Permit or suffer the Adjusted Total Debt to Adjusted EBITDA Ratio
to be greater than the levels set forth in the following table as of the dates
shown:

 

Date of Measurement

 

Required Ratio

 

September 30, 2003

 

7.50 to 1.00

 

December 31, 2003

 

7.34 to 1.00

 

March 31, 2004

 

7.34 to 1.00

 

June 30, 2004

 

7.34 to 1.00

 

September 30, 2004

 

7.34 to 1.00

 

December 31, 2004

 

6.84 to 1.00

 

March 31, 2005

 

6.84 to 1.00

 

June 30, 2005

 

6.84 to 1.00

 

September 30, 2005

 

6.84 to 1.00

 

December 31, 2005

 

6.23 to 1.00

 

March 31, 2006

 

6.23 to 1.00

 

June 30, 2006

 

6.23 to 1.00

 

 

56

--------------------------------------------------------------------------------


 

(b)           Interest Coverage Ratio.

 

(i)            Permit or suffer the Interest Coverage Ratio to be less than the
levels set forth in the following table as of the dates shown:

 

Date of Measurement

 

Required Ratio

 

September 30, 2003

 

1.50 to 1.00

 

December 31, 2003

 

1.56 to 1.00

 

March 31, 2004

 

1.56 to 1.00

 

June 30, 2004

 

1.56 to 1.00

 

September 30, 2004

 

1.56 to 1.00

 

December 31, 2004

 

1.66 to 1.00

 

March 31, 2005

 

1.66 to 1.00

 

June 30, 2005

 

1.66 to 1.00

 

September 30, 2005

 

1.66 to 1.00

 

December 31, 2005

 

1.72 to 1.00

 

March 31, 2006

 

1.72 to 1.00

 

June 30, 2006

 

1.72 to 1.00

 

 

(ii)           Permit or suffer the Interest Coverage Ratio to be less than the
levels set forth in the following table as of the dates shown:

 

Date of Measurement

 

Required Ratio

 

September 30, 2003

 

1.33 to 1.00

 

December 31, 2003

 

1.39 to 1.00

 

March 31, 2004

 

1.39 to 1.00

 

June 30, 2004

 

1.39 to 1.00

 

September 30, 2004

 

1.39 to 1.00

 

December 31, 2004

 

1.47 to 1.00

 

March 31, 2005

 

1.47 to 1.00

 

June 30, 2005

 

1.47 to 1.00

 

September 30, 2005

 

1.47 to 1.00

 

December 31, 2005

 

1.53 to 1.00

 

March 31, 2006

 

1.53 to 1.00

 

June 30, 2006

 

1.53 to 1.00

 

 

(c)           Fixed Charge Coverage Ratio.

 

(i)            Permit or suffer the Fixed Charge Coverage Ratio to be less than
the levels set forth in the following table as of the dates shown:

 

Date of Measurement

 

Required Ratio

 

September 30, 2003

 

1.09 to 1.00

 

December 31, 2003

 

1.12 to 1.00

 

March 31, 2004

 

1.12 to 1.00

 

June 30, 2004

 

1.12 to 1.00

 

September 30, 2004

 

1.12 to 1.00

 

December 31, 2004

 

1.13 to 1.00

 

March 31, 2005

 

1.13 to 1.00

 

June 30, 2005

 

1.13 to 1.00

 

September 30, 2005

 

1.13 to 1.00

 

December 31, 2005

 

1.19 to 1.00

 

March 31, 2006

 

1.19 to 1.00

 

June 30, 2006

 

1.19 to 1.00

 

 

57

--------------------------------------------------------------------------------


 

(ii)           Permit or suffer the Fixed Charge Coverage Ratio to be less than
the levels set forth in the following table as of the dates shown:

 

Date of Measurement

 

Required Ratio

 

September 30, 2003

 

0.97 to 1.00

 

December 31, 2003

 

1.00 to 1.00

 

March 31, 2004

 

1.00 to 1.00

 

June 30, 2004

 

1.00 to 1.00

 

September 30, 2004

 

1.00 to 1.00

 

December 31, 2004

 

1.00 to 1.00

 

March 31, 2005

 

1.00 to 1.00

 

June 30, 2005

 

1.00 to 1.00

 

September 30, 2005

 

1.00 to 1.00

 

December 31, 2005

 

1.05 to 1.00

 

March 31, 2006

 

1.05 to 1.00

 

June 30, 2006

 

1.05 to 1.00

 

 

(d)           Senior Debt to Adjusted EBITDA Ratio.

 

(i)            Permit or suffer the Senior Debt to Adjusted EBITDA Ratio to be
greater than the levels set forth in the following table as of the dates shown:

 

Date of Measurement

 

Required Ratio

 

September 30, 2003

 

2.42 to 1.00

 

December 31, 2003

 

2.41 to 1.00

 

March 31, 2004

 

2.41 to 1.00

 

June 30, 2004

 

2.41 to 1.00

 

September 30, 2004

 

2.41 to 1.00

 

December 31, 2004

 

2.25 to 1.00

 

March 31, 2005

 

2.25 to 1.00

 

June 30, 2005

 

2.25 to 1.00

 

September 30, 2005

 

2.25 to 1.00

 

December 31, 2005

 

2.15 to 1.00

 

March 31, 2006

 

2.15 to 1.00

 

June 30, 2006

 

2.15 to 1.00

 

 

58

--------------------------------------------------------------------------------


 

(ii)           Permit or suffer the Senior Debt to Adjusted EBITDA Ratio to be
greater than the levels set forth in the following table as of the dates shown:

 

Date of Measurement

 

Required Ratio

 

September 30, 2003

 

2.64 to 1.00

 

December 31, 2003

 

2.63 to 1.00

 

March 31, 2004

 

2.63 to 1.00

 

June 30, 2004

 

2.63 to 1.00

 

September 30, 2004

 

2.63 to 1.00

 

December 31, 2004

 

2.45 to 1.00

 

March 31, 2005

 

2.45 to 1.00

 

June 30, 2005

 

2.45 to 1.00

 

September 30, 2005

 

2.45 to 1.00

 

December 31, 2005

 

2.35 to 1.00

 

March 31, 2006

 

2.35 to 1.00

 

June 30, 2006

 

2.35 to 1.00

 

 

(e)           Indebtedness.  Create, incur, assume or in any manner become
liable in respect of, or suffer to exist, or permit or suffer any Subsidiary to
create, incur, assume or in any manner become liable in respect of, or suffer to
exist, any Indebtedness other than:

 

(i)            The Lender Indebtedness;

 

(ii)           The Indebtedness described in Schedule 5.2(e) hereto and
renewals, extensions and refinancings thereof, but no increase in the amount
thereof (as such amount is reduced from time to time) and no modifications of
the terms thereof which is less favorable to the Company or more restrictive on
the Company in any material manner shall be permitted;

 

(iii)          Indebtedness of any Guarantor owing to the Company or to any
other Guarantor (other than the Parent);

 

(iv)          Subordinated Debt, including the related subordinated guarantees,
pursuant to the Subordinated Debt Documents, provided that (A) immediately
before and after (on a pro forma basis acceptable to the Agent and supported by
such certificates required by the Agent) the incurrence of any such Subordinated
Debt, no Unmatured Event or Event of Default shall exist or shall have occurred
and be continuing and the Company shall be in pro forma compliance with all
financial and other covenants contained herein as of the date of incurrence of
such Subordinated Debt and for the following year and (B) all agreements,
documents and instruments relating to such Subordinated Debt shall have been
delivered to and approved by the Agent and the Required Lenders prior to the
incurrence of such Subordinated Debt;

 

(v)           Trade accounts payable and accrued expenses arising in the
ordinary course which are past due in an amount which is not material in the
aggregate

 

59

--------------------------------------------------------------------------------


 

for the Company and its Subsidiaries on a consolidated basis or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves are maintained on the books of the Company;

 

(vi)          Earnouts with respect to Permitted Acquisitions made by the
Company;

 

(vii)         Indebtedness which is nonrecourse to the Company or its
Subsidiaries, provided that the aggregate amount of such nonrecourse
Indebtedness does not exceed $10,000,000 and such nonrecourse terms and the
other terms of such financing are acceptable to the Agent;

 

(viii)        Indebtedness incurred to finance insurance premiums in the
ordinary course of business consistent with past practices of the Company;

 

(ix)           Indebtedness of Subsidiaries and Joint Ventures which are not
Guarantors owing to the Company or a Guarantor (other than the Parent) not
exceeding an aggregate amount equal to the book value of three percent (3%) of
Total Assets; provided, that any such Indebtedness shall reduce, dollar for
dollar, the available transactions permitted by subsection 5.2(l)(13);

 

(x)            Indebtedness represented by the subtraction of Adjusted
Off-Balance Sheet Liabilities from Off-Balance Sheet Liabilities;

 

(xi)           Indebtedness (other than Indebtedness to (i) Parent, or (ii) the
Principals, the Related Parties and their respective Affiliates) other than as
described in clauses (i) through (x) above and (xiii) below not exceeding an
aggregate amount equal to the book value of three percent (3%) of Total Assets,
provided that not more than 50% of the Indebtedness incurred or otherwise
outstanding pursuant to this clause (xi) may be secured by Permitted Liens;

 

(xii)          any Indebtedness which may otherwise be permitted pursuant to
subsections 5.2(l) and (s); and

 

(xiii)         any Indebtedness arising from Ordinary Course Capital Leases.

 

(f)            Liens.  Create, incur or suffer to exist any Lien on any of the
assets, rights, revenues or property, real, personal or mixed, tangible or
intangible, whether now owned or hereafter acquired, of the Company or any of
its Subsidiaries, other than:

 

(i)            Liens in favor of the Agent for the benefit of the Lenders and
the Agent;

 

(ii)           Liens imposed by law (other than liens imposed by ERISA or
Section 412 of the Code), carriers’, warehousemen’s or mechanic’s Liens,
operators’ or drillers’ Liens and Liens to secure claims for labor, material or
supplies arising in the

 

60

--------------------------------------------------------------------------------


 

ordinary course of business, but only to the extent that payment thereof shall
not at time be due or shall be contested in good faith by appropriate
proceedings diligently conducted, with respect to which appropriate reserves
have been set aside and as to which there has been no seizure of or foreclosure
upon assets subject to such Liens;

 

(iii)          deposits or pledges to secure payment of workmen’s compensation,
unemployment insurance, old age pensions or other social security, or to secure
the performance of bids, tenders, contracts (other than those relating to
borrowed money) or leases or to secure statutory obligations or surety or appeal
bonds, or to secure indemnity, performance or other similar bonds in the
ordinary course of business, or in connection with contests, to the extent that
payment thereof shall not at the time be due or shall be contested in good faith
by appropriate proceedings diligently conducted and there have been set aside on
its books appropriate reserves with respect thereto;

 

(iv)          Liens securing taxes, assessments, levies or other governmental
charges which are not overdue or which, in an amount not exceeding $1,000,000 in
the aggregate, are being contested in good faith by appropriate proceedings
diligently conducted, with respect to which reasonable reserves have been set
aside and as to which there has been no seizure of or foreclosure upon assets
subject to the Liens;

 

(v)           Liens consisting of encumbrances, easements or reservations of, or
rights of others for, rights-of-way, sewers, electric lines, telecommunications
lines and other similar purposes, zoning restrictions, restrictions on the use
of real property and minor defects and irregularities in the title thereto, and
other similar encumbrances, none of which in the opinion of the Agent interferes
with the use of the property subject thereto by the Company or such Subsidiary
in the ordinary conduct of its business;

 

(vi)          Liens existing on the date hereof and listed on Schedule 5.2(f)
hereto (including without limitation subordinated Liens created pursuant to the
Subordinated Debt Documents), provided that neither the Indebtedness secured by
any such existing Liens nor the property subject thereto shall increase;

 

(vii)         Liens on the daily revenues in favor of Persons other than the
Company or its Affiliates who are parties to the Facility Leases and Facility
Management Agreements for the amounts due to them pursuant thereto;

 

(viii)        purported Liens in the ordinary course of business on fixtures to
the extent applicable law permits a mortgagee to claim an interest therein,
provided that such purported Liens do not secure any Indebtedness of the Company
or any of its Affiliates;

 

(ix)           any Lien created to secure payment of a portion of the purchase
price of, or existing at the time of acquisition of, any tangible fixed asset
(including Liens granted in connection with Ordinary Course Capital Leases)
acquired by the Company or any of its Subsidiaries may be created or suffer to
exist upon such tangible fixed asset if

 

61

--------------------------------------------------------------------------------


 

the outstanding principal amount of the Indebtedness secured by such Lien does
not exceed the purchase price paid by the Company or such Subsidiary for such
tangible fixed asset provided that (A) such Lien does not encumber any other
asset at any time owned by the Company or such Subsidiary, (B) not more than one
such Lien shall encumber such tangible fixed asset at any one time and (C) the
aggregate amount of Indebtedness secured by all such Liens shall not exceed the
amounts permitted by subsections 5.2(e)(ii) and (xi);

 

(x)            Liens on unearned insurance premiums to secure Indebtedness
referred to in subsection 5.2(e)(viii);

 

(xi)           Liens arising by applicable law in respect of employees’ wages,
salaries or commissions not overdue; and

 

(xii)          Liens arising out of judgments or awards not exceeding $1,000,000
in the aggregate against the Company or its Subsidiaries with respect to which
the Company or such Subsidiary shall be in good faith prosecuting an appeal or a
proceeding or review and the enforcement of such Lien is stayed pending such
appeal or review.

 

(g)           Merger; Acquisitions; Etc.  Make any Acquisition; nor merge or
consolidate or amalgamate with any other Person or take any other action having
a similar effect, nor enter into any joint venture or similar arrangement with
any other Person, except (i) that the Agent, the Required Lenders may permit
Acquisitions on terms acceptable to the Agent and the Required Lenders
(collectively, “Permitted Acquisitions”), and (ii) as may be otherwise permitted
pursuant to subsections 5.2(l) and (s).

 

(h)           Disposition of Assets, Etc.  Sell, lease, license, transfer,
assign or otherwise dispose of all or any portion of its business, assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether in one or a series of transactions, other than inventory sold in the
ordinary course of business upon customary credit terms and sales of scrap or
obsolete material or equipment which are not material in the aggregate, and
shall not permit or suffer any Subsidiary to do any of the foregoing; provided,
however, that this subsection 5.2(h) shall not prohibit any such sale, lease,
license, transfer, assignment or other disposition otherwise permitted pursuant
to subsections 5.2(l) and (s), or if (i) the aggregate book value (disregarding
any write-downs of such book value other than ordinary depreciation and
amortization) of all of the business, assets, rights, revenues and property
disposed of after the Effective Date of this Agreement (other than in reliance
on clauses (ii) and (iii) below) shall be less than 1% of the Total Assets at
such time and if, immediately before and after such transaction, no Unmatured
Event or Event of Default shall exist or shall have occurred and be continuing,
(ii) sales of equipment as to which proceeds are used within 180 days to
purchase equipment of at least equivalent value to those sold and if,
immediately before and after such transaction, no Unmatured Event or Event of
Default shall exist or shall have occurred and be continuing, (iii) sales as to
which proceeds are used to make optional prepayments on the Term Loan (if
permitted) and Revolving Credit Advances, provided that such prepayments on the
Revolving Credit Advances shall also permanently reduce the Revolving
Commitments by the amount of

 

62

--------------------------------------------------------------------------------


 

such payments, (iv) investments which consist of transfers of assets instead of
cash and which are permitted by subsection 5.2(k) or (v) transfers of assets
pursuant to a loan or advance permitted pursuant to subsection 5.2(k); provided,
however, in the case of any of the foregoing permitted sales, leases, licenses,
transfers, assignments or other dispositions (each an “Asset Sale”) described in
clauses (i), (iii), (iv) the Company shall not, and shall not permit any of its
Subsidiaries to, consummate an Asset Sale unless (A) the Company (or the
Subsidiary, as the case may be) receives consideration at the time of such Asset
Sale at least equal to the fair market value (as determined by the Board of
Directors and evidenced by a resolution of the Board of Directors set forth in
an officer’s certificate delivered to the Agent) of the assets and (B) at least
90% of the consideration therefor received by the Company or such Subsidiary is
in the form of cash; provided that the amount of (x) any liabilities (as shown
on the Company’s or such Subsidiary’s most recent balance sheet), of the Company
or any Subsidiary that are assumed by the transferee of any such assets such
that the Company or such Subsidiary have no further liability and (y) any
securities, notes or other obligations received by the Company or any such
Subsidiary from such transferee that are converted by the Company or such
Subsidiary into cash (to the extent of the cash received), shall be deemed to be
cash for purposes of this provision and the definition of Net Cash Proceeds, and
(C) the Agent promptly shall obtain a first priority security interest in any
non-cash consideration for any Asset Sale.

 

(i)            Nature of Business.  Make or suffer any substantial change in the
nature of its business from that engaged in on the Effective Date or engage in
any other businesses other than those in which it is engaged on the Effective
Date.

 

(j)            Dividends and Other Restricted Payments.  Make, pay, declare or
authorize any dividend, payment or other distribution in respect of any class of
its Capital Stock (including Preferred Stock) or any dividend, payment or
distribution in connection with the redemption, purchase, retirement or other
acquisition, directly or indirectly, of any shares of its Capital Stock, other
than such dividends, payments or other distributions made (i) to the extent
payable solely in shares of Capital Stock (other than Disqualified Stock) of the
Company, and(ii) as permitted pursuant to subsections 5.2(l) and (s). The
Company will not issue Disqualified Stock, except as permitted by subsection
5.2(e).

 

(k)           Investments, Loans and Advances.  Purchase or otherwise acquire
any Capital Stock of or other ownership interest in, or debt securities of or
other evidences of Indebtedness of, any other Person; nor make any loan or
advance of any of its funds or property or make any other extension of credit
to, or make any other investment or contribution or acquire any interest
whatsoever in, any other Person; nor incur any Contingent Liability except to
the extent permitted under subsection 5.2(e); nor permit any Subsidiary to do
any of the foregoing; other than (i) extensions of trade credit made in the
ordinary course of business on customary credit terms and commission,
relocation, travel and similar advances made to officers, employees and to
Shoreline Enterprises, LLC, a Delaware limited liability company (the majority
ownership of which is held by Myron C. Warshauer) (“Shoreline”), for consulting
services and reimbursable expenses, all in the ordinary course of business,
provided that advances to officers, employees and Shoreline for purposes other
than commission, relocation and travel shall not exceed $250,000 in aggregate
amount, (ii) investments in Cash Equivalents, (iii) those

 

63

--------------------------------------------------------------------------------


 

investments, loans, advances and other transactions described in Schedule 5.2(k)
hereto, having the same terms as existing on the date of this Agreement, but no
extension or renewal thereof shall be permitted, (iv) acquire and own stock,
obligations or securities received in settlement of debts owing to the Company
or its Subsidiaries or as consideration for Asset Sales otherwise permitted
under subsection 5.2(h), (v) Permitted Affiliate Loans, and (vi) other loans,
advances or investments (except to (1) Affiliates of the Company, or (2) the
Parent, the Principals, the Related Parties and their respective Affiliates) in
an aggregate amount not to exceed three percent (3%) of Total Assets, and (vii)
as otherwise permitted pursuant to subsections 5.2(l) and (s).

 

(l)            Transactions with Affiliates.  Take any actions, nor enter into
any transactions, of the types described in subsections 5.2(e), (f), (g), (h),
(j), (k), (p) or (q), directly or indirectly, with, or for the benefit of, any
Affiliates of the Company, the Principals and/or the Related Parties (each of
the foregoing, an “Affiliate Transaction”) except as may otherwise be
specifically permitted by those sections, and except as follows:

 

(1)           transactions between or among the Company and/or the Guarantors
(except for the Parent) shall be permitted;

 

(2)           the Company or any Subsidiary may pay or issue to Parent or
Affiliates such amounts or dividends which in the aggregate do not exceed in any
fiscal quarter an amount equal to the lesser of $750,000 or an amount equal to
50% of the amount of the Company’s Excess Cash Flow times one-fourth
(collectively, the “Affiliate Amount”); provided, that (i) such payments do not
violate any other terms or provisions of this Agreement, (ii) no Unmatured Event
or Event of Default exists or would be caused by any such payment; and (iii) the
payment of the Affiliate Amount shall begin for the fiscal quarter ending
September 30, 2003, and any such payment may include payment of amounts of the
Affiliate Amount that have accrued, and remain unpaid, since March 31, 2002;

 

(3)           Intentionally Omitted;

 

(4)           The Company may use proceeds of the Term Loan equal to a maximum
of the lesser of (i) $2,425,000, or (ii) the actual purchase price of the
Parent’s Senior Discount Notes (which price shall include accrued interest) (the
“Maximum Term Loan Proceeds”) to redeem shares of Series C Preferred Stock owned
by the Parent, of which such Maximum Term Loan Proceeds the Parent must use, or
return to the Company, 100% within 180 days of the date of such Preferred Stock
redemption to, directly or indirectly, repurchase and retire a portion of the
Parent’s Senior Discount Notes; provided, however, that any amount of the
proceeds of the Term Loan used pursuant to this subsection 5.2(l)(4) that is in
excess of $1,000,000 shall reduce the amount of the proceeds of the Term Loan
available to be used pursuant to subsection 5.2(l)(5) on a dollar-for-dollar
basis;

 

64

--------------------------------------------------------------------------------


 

(5)           the Company may make Permitted Affiliate Loans;

 

(6)           any Subsidiary may merge with or into another Subsidiary or into
the Company, provided that (i) there is no Unmatured Event or Event of Default
either existing before, or which would arise from, such merger, (ii) if any such
merger involves a Guarantor, the Guarantor shall be the surviving corporation,
(iii) if any such merger involves the Company, the Company shall be the
surviving corporation and (iv) if any such merger involves the Company or any
Guarantor, the net worth of the Company or such Guarantor involved in such
merger immediately after the merger would be equal to or greater than its net
worth immediately preceding such merger;

 

(7)           upon notice to and consent of the Agent, any Subsidiary may merge
with or into a newly-created Subsidiary which is incorporated, formed or
otherwise organized pursuant to the laws of the State of Delaware, solely for
the purpose of re-organizing the previously existing Subsidiary under the laws
of the State of Delaware, provided that (i) there is no Unmatured Event or Event
of Default either existing before, or which would arise from, such merger, (ii)
if any such merger involves a Guarantor, the surviving Subsidiary shall become a
Guarantor, and the net worth of such surviving Subsidiary immediately after the
merger shall be equal to or greater than the Guarantor’s net worth immediately
preceding such merger, and (iii) all other terms and conditions of such merger
shall be acceptable to the Agent in its reasonable discretion;

 

(8)           transfers of assets, including without limitation Capital Stock,
between Guarantors (other than the Parent) or between the Company and Guarantors
(other than the Parent) shall be permitted, provided that the Agent maintains
its first priority perfected Lien on any and all collateral security;

 

(9)           the exchange of the 9 ¼% Notes for preferred securities that are
not Disqualified Stock (“Exchange Securities”), to the extent issuance of such
Exchange Securities is (i) approved by the Board of Directors, (ii) otherwise
permitted pursuant to the terms of this Agreement, and (iii) permitted pursuant
to the terms of the 9 ¼% Note Indenture and the 14% Note Indenture;

 

(10)         Affiliate Transactions, Facility Management Agreements and Facility
Leases entered into in the ordinary course of business shall be permitted that
are on terms that are no less favorable to the Company or the relevant
Subsidiary than those that would have been obtained in a comparable transaction
by the Company or such Subsidiary with an unrelated Person;

 

65

--------------------------------------------------------------------------------


 

(11)         the Company may pay on behalf of, or make reimbursements to, the
Parent not to exceed (i) $300,000 in the aggregate for the fiscal year of the
Company ending December 31, 2003 (all of which have been made as of the
Effective Date, and no more of which may be made in calendar year 2003 from and
after the Effective Date), and (ii) $200,000 in the aggregate for any fiscal
year of the Company ending thereafter, for expenses incurred in the ordinary
course of business by the Parent for its own account or on behalf of the Company
and/or the Company’s Subsidiaries (including, without limitation, expenses for
audit fees, tax consulting, trustee fees, legal fees and bank fees);

 

(12)         the Indebtedness of the Parent, the Principals and/or the Related
Parties to the Company outstanding on the Effective Date and described in
Schedule 5.2(l)(12) hereto, but no increase in the amount thereof (as such
amount is reduced from time to time, and all amounts repaid shall not be
reborrowed) and no modifications of the terms thereof which are less favorable
to the Company or more restrictive on the Company in any material manner shall
be permitted; and

 

(13)         the Company or any Guarantor (other than the Parent) may purchase
or otherwise acquire any Capital Stock of or other ownership interest in, or
debt securities of or other evidences of Indebtedness of, any Subsidiary or
Joint Venture that is not a Guarantor; or make any loan or advance of any of its
funds or property or make any other extension of credit to, or make any other
investment or contribution or acquire any interest whatsoever in, any Subsidiary
or Joint Venture that is not a Guarantor, not exceeding an aggregate amount
equal to the book value of 3% of Total Assets; provided, that any of the
foregoing transactions shall reduce, dollar for dollar, the available
Indebtedness permitted by subsection 5.2(e)(ix).

 

(m)          Inconsistent Agreements.  Enter into any agreement or permit or
suffer any Subsidiary to enter into any agreement containing any provision which
would be violated or breached by this Agreement or any of the transactions
contemplated hereby or by performance by the Company or any of its Subsidiaries
of its obligations in connection therewith.

 

(n)           Negative Pledge Limitation.  Enter into any agreements (other than
the Subordinated Debt Documents, the Security Documents and any other agreement
entered into in connection with any Joint Venture in the ordinary course of the
Company’s business prohibiting liens or security interests on the Capital Stock
of such Joint Venture and the assets of such Joint Venture consistent with the
terms of the Security Documents), including without limitation any amendments to
existing agreements, with any Person other than the Lenders pursuant hereto
which prohibits or limits the ability of the Company or any Subsidiary to
create, incur, assume or suffer to exist any Lien upon any of its assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether now owned or hereafter acquired.

 

66

--------------------------------------------------------------------------------


 

(o)           Subsidiary Dividends.  Permit any of its Wholly-Owned Subsidiaries
directly or indirectly to create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction which by its terms
materially restricts the ability of any such Subsidiary to (i) pay dividends or
make any other distributions on such Subsidiary’s capital stock, (ii) pay any
Indebtedness owed to the Company or any Guarantors, (iii) make any loans or
advances to the Company or any Guarantors or (iv) transfer any material portion
of its assets to the Company or any Guarantors.

 

(p)           Payments and Modification of Debt.  Make, or permit any Subsidiary
to make, any optional payment, defeasance (whether a covenant defeasance, legal
defeasance or other defeasance), prepayment or redemption of any of its or any
of its Subsidiaries’ Subordinated Debt or other Indebtedness or Preferred Stock
(except for payments made in Capital Stock which could not create an Event of
Default, and except for Ordinary Course Lease Termination Payments); or amend or
modify, or consent or agree to any amendment or modification of, any instrument
or agreement under which any of its Subordinated Debt is issued or created or
otherwise related thereto; or amend or modify the Preferred Stock in any respect
which could be materially adverse to the Lenders, or which could cause the
Preferred Stock to become Disqualified Stock, or consent or agree to any such
amendment or modification of, any instrument or agreement under which the
Preferred Stock is issued or created or otherwise related thereto; or enter into
any agreement or arrangement providing for any defeasance of any kind of any of
its Subordinated Debt, or designate any Indebtedness (other than the Lender
Indebtedness) as “Designated Senior Debt” as defined in and pursuant to the
Subordinated Debt Documents; except as may otherwise be permitted pursuant to
subsections 5.2(l) and (s).  Notwithstanding the foregoing, the Company may from
time to time use the Term Loan proceeds to purchase a portion of its 14% Notes ,
in amounts, and upon terms and conditions, approved by the Required Lenders in
writing.

 

(q)           Management Fees.  Pay, or permit any Subsidiary to pay, directly
or indirectly, any management, consulting, investment banking, advisory or other
fees or payments or any other payments (including, without limitation, any
amounts paid or payable by the Company or any of its Subsidiaries to the Parent
in respect of overhead expense allocations among members of the affiliate
corporate group) to the Parent or any Affiliates thereof, or any Affiliates of
the Company or the Principals or Related Parties, except as may otherwise be
permitted pursuant to subsections 5.2(l) and (s).  In addition to the foregoing,
the Company also will not pay, or permit any Subsidiary or, to the extent the
Company is able to do so, any other Affiliate of the Company, to pay, directly
or indirectly, any management, consulting, investment banking, advisory or other
fees or payments under any leases, any expense reimbursement or similar payments
or any other payments of any kind (including, without limitation, any amounts
paid or payable by the Company or any of its Subsidiaries to Steamboat in
respect of overhead expense allocations among members of the affiliate corporate
group) to Steamboat, Holberg or any Affiliates thereof other than the Company or
any Guarantor (other than Parent), except as may otherwise be permitted by
subsections 5.2(l) and (s).

 

(r)            Net Capital Expenditures.  Make, or permit any Subsidiary to
make, Net Capital Expenditures (minus the amount of any Ordinary Course Capital
Leases used to finance

 

67

--------------------------------------------------------------------------------


 

such Net Capital Expenditures, such resulting amount referred to in this section
as “Adjusted Net Capital Expenditures”) that exceed in any fiscal year in the
aggregate for the Company and its Subsidiaries 25% of the Adjusted EBITDA for
such fiscal year, plus in each case, (i) the amount by which the allowed
Adjusted Net Capital Expenditures for the most recently ended fiscal year
exceeded the actual Adjusted Net Capital Expenditures for such fiscal year and
(ii) an amount, not to exceed $2,000,000, of the allowed Adjusted Net Capital
Expenditures for the following fiscal year (subject to the permitted Adjusted
Net Capital Expenditures for such following year being reduced by the amount
used and allowed under this clause (ii)).

 

(s)           Additional Limitations on Transactions with Affiliates.
 Notwithstanding anything to the contrary in this Agreement (including, without
limitation, any of the transactions permitted by Section 5.2), from and after
the occurrence of an Event of Default or Unmatured Event, the Company shall not
and shall not permit any of its Subsidiaries to, directly or indirectly, make
any payment to or sell, lease, transfer or otherwise dispose of its properties
or assets to, or enter into or make or amend any such transaction (in such forms
as may include, without limitation, any contract, agreement, understanding,
investment, loan, advance or guarantee) with, or for the benefit of, any direct
or indirect holder or holders of any of the Capital Stock of the Company, or
with, or for the benefit of, any other Affiliate of the Company which is not its
Subsidiary or Joint Venture (including, without limitation, the Principals, the
Related Parties, Steamboat and Parent), except for Facility Management
Agreements and Facility Leases entered into in the ordinary course of business
that are on terms that are no less favorable to the Company or the relevant
Subsidiary than those that would have been obtained in a comparable transaction
by the Company or such Subsidiary with an unrelated Person.

 

(t)            ERISA Matters.  For itself, any Subsidiary or any ERISA
Affiliate, suffer or permit any of the following that could result in or
constitute a Material Adverse Effect: (i) termination of any Plan; (ii) permit
to exist any Reportable Event or any other event or condition with respect to
any Plan (iii) make a complete or partial withdrawal from any Multiemployer
Plan; (iv) enter into any new Plan or modify any existing Plan so as to increase
liability of the Company, a Subsidiary or an ERISA Affiliate; or (iv) permit the
present value of all nonforfeitable accrued benefits under any Plan (using the
actuarial assumptions utilized by the PBGC upon termination of a pension plan)
to exceed the fair market value of the Plan’s assets allocable to such benefits,
all as determined as of the most recent valuation date for each such Plan.

 

(u)           Minimum Adjusted EBITDA.  Permit or suffer Adjusted EBITDA to be
less than the levels set forth in the following table as of the dates shown for
the four quarters then ending:

 

Date of Measurement

 

Minimum Adjusted EBITDA

 

September 30, 2003

 

$

20,275,000

 

December 31, 2003

 

21,154,000

 

March 31, 2004

 

21,154,000

 

June 30, 2004

 

21,154,000

 

September 30, 2004

 

21,154,000

 

December 31, 2004

 

23,044,000

 

March 31, 2005

 

23,044,000

 

June 30, 2005

 

23,044,000

 

September 30, 2005

 

23,044,000

 

December 31, 2005

 

25,035,000

 

March 31, 2006

 

25,035,000

 

June 30, 2006

 

25,035,000

 

 

68

--------------------------------------------------------------------------------


 

(v)           Additional Covenants.  If at any time the Company shall enter into
or be a party to any instrument or agreement with respect to any Indebtedness
(covered under clause (a) in the definition of “Indebtedness”) and with respect
to Adjusted Off-Balance Sheet Liabilities, which in the aggregate, together with
any related Indebtedness (covered under clause (a) in the definition of
“Indebtedness”) and any Adjusted Off-Balance Sheet Liabilities, exceeds
$5,000,000, including all such instruments or agreements in existence as of the
date hereof and all such instruments or agreements entered into after the date
hereof to the extent permitted by subsection 5.1(d), relating to or amending any
terms or conditions applicable to any of such Indebtedness which includes
covenants, terms, conditions or defaults not substantially provided for in this
Agreement or more favorable to the lender or lenders thereunder than those
provided for in this Agreement, then the Company shall promptly so advise the
Agent and the Lenders.  Thereupon, if the Agent shall request, upon notice to
the Company, the Agent and the Lenders shall enter into an amendment to this
Agreement or an additional agreement (as the Agent may request), providing for
substantially the same covenants, terms, conditions and defaults as those
provided for in such instrument or agreement to the extent required and as may
be selected by the Agent.  In addition to the foregoing, any covenants, terms,
conditions or defaults in Subordinated Debt Documents or Preferred Stock
Documents not substantially provided for in this Agreement or more favorable to
the holders of Subordinated Debt or Preferred Stock issued in connection
therewith are hereby incorporated by reference into this Agreement to the same
extent as if set forth fully herein, and no subsequent amendment, waiver,
termination or modification thereof shall effect any such covenants, terms,
conditions or defaults as incorporated herein other than as permitted pursuant
to subsection 5.2(p).

 

ARTICLE VI

 

DEFAULT

 

6.1           Events of Default.  The occurrence of any one of the following
events or conditions shall be deemed an “Event of Default” hereunder unless
waived by the requisite Lenders pursuant to Section 8.1:

 

(a)           Nonpayment.  The Company shall fail to pay when due any principal
or interest of the Loans, or any reimbursement obligation under Section 3.3
(whether by deemed disbursement of a Revolving Credit Loan or otherwise), or any
fees or any other amount payable hereunder;

 

69

--------------------------------------------------------------------------------


 

(b)           Misrepresentation.  Any representation or warranty made by the
Company or any Guarantor in any Loan Document or any other certificate, report,
financial statement or other document furnished by or on behalf of the Company
or any Guarantor in connection with this Agreement, shall prove to have been
incorrect when made or deemed made;

 

(c)           Certain Covenants.  The Company or any Guarantor shall fail to
perform or observe any term, covenant or agreement contained in subsections
5.1(e) through (g), or 5.2 hereof;

 

(d)           Other Defaults.  The Company or any Guarantor shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document to which it is a party (other than those described in subsections
6.1(a) or 6.1(c), and any such failure shall remain unremedied for 20 calendar
days after the occurrence of such failure (or such longer or shorter period of
time as may be specified in such Loan Document);

 

(e)           Other Indebtedness.  The Company or any of its Subsidiaries or any
Guarantor (other than the Parent) shall fail to pay any part of the principal
of, the premium, if any, or the interest on, or any other payment of money due
under any of its Indebtedness (other than (i) Indebtedness hereunder, (ii)
Indebtedness of APCOA-Atrium Parking Venture L.P., an Ohio limited partnership
(“Atrium”), with respect to its obligations to the holders of its Ten-Year
Debentures bearing interest at a rate of 12% per annum, issued in original
principal amount of $1,775,000 pursuant to the terms of a Confidential Private
Placement memorandum dated May 24, 1995, and (iii) other non-recourse
Indebtedness of the Company or any of its Subsidiaries or any Guarantor as the
Agent shall consent, such consent not to be unreasonably withheld), beyond any
period of grace provided with respect thereto, which individually or together
with other such Indebtedness as to which any such failure exists has an
aggregate outstanding principal amount in excess of $750,000; or the Company or
any of its Subsidiaries or any Guarantor (other than the Parent) shall fail to
perform or observe any other term, covenant or agreement contained in any
agreement, document or instrument evidencing or securing any such Indebtedness
having such aggregate outstanding principal amount, or under which any such
Indebtedness was issued or created, beyond any period of grace, if any, provided
with respect thereto if the effect of such failure is either (i) to cause or
permit the holders of such Indebtedness (or a trustee on behalf of such holders)
to cause, any payment in respect of such Indebtedness to become due prior to its
due date or (ii) to permit the holders of such Indebtedness (or a trustee on
behalf of such holders) to elect a majority of the board of directors of the
Company or the Parent; provided, however, that with respect to the Parent, the
Parent shall fail to pay any part of the principal of, the premium, if any, or
the interest on, or any other payment of money due under any of such
Indebtedness, beyond any period of grace provided with respect thereto, if the
effect of such failure is to cause the holders of such Indebtedness (or a
trustee on behalf of such holders) to cause any payment in respect of such
Indebtedness to become due prior to its due date;

 

(f)            Judgments.  One or more judgments or orders for the payment of
money (not fully paid or covered without dispute by insurance) in an aggregate
amount of $750,000 in any fiscal year shall be rendered against the Company or
any of its Subsidiaries or any Guarantor, or any other judgment or order
(whether or not for the payment of money) shall be

 

70

--------------------------------------------------------------------------------


 

rendered against or shall affect the Company or any of its Subsidiaries or any
Guarantor which causes or could reasonably be expected to cause a Material
Adverse Effect, and either (i) such judgment or order shall have remained
unsatisfied and the Company or such Subsidiary or Guarantor shall not have taken
action necessary to stay enforcement thereof by reason of pending appeal or
otherwise, prior to the expiration of the applicable period of limitations for
taking such action or, if such action shall have been taken, a final order
denying such stay shall have been rendered, or (ii) enforcement proceedings
shall have been commenced by any creditor upon any such judgment or order;

 

(g)           ERISA.  Any of the following (i) the occurrence of a Reportable
Event that results in liability of the Company, any Subsidiary or Guarantor or
any ERISA Affiliate to the PBGC or to any Plan and such Reportable Event is not
corrected within thirty (30) days after the occurrence thereof; (ii) the
occurrence of any Reportable Event which could constitute grounds for
termination of any Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer any Plan and such
Reportable Event is not corrected within thirty (30) days after the occurrence
thereof; (iii) the filing by the Company, any Subsidiary or Guarantor or any
ERISA Affiliate of a notice of intent to terminate a Plan or the institution of
other proceedings to terminate a Plan; (iv) the Company, any Subsidiary or
Guarantor or any ERISA Affiliate shall fail to pay when due any liability to the
PBGC or to a Plan; (v) the PBGC shall have instituted proceedings to terminate,
or to cause a trustee to be appointed to administer, any Plan; (vi) any Person
engages in a Prohibited Transaction with respect to any Plan which results in
liability of the Company, any Subsidiary or Guarantor, or any ERISA Affiliate; 
(vii) there shall occur a complete or partial withdrawal from, or a default
within the meaning of Section 4219(c)(5) of ERISA with respect to one or more
Multiemployer Plans which could cause the Company, any Subsidiary or Guarantor
or any ERISA Affiliate to incur a current payment obligation; (viii) the
Company, any Subsidiary or Guarantor or any ERISA Affiliate shall fail to make a
required installment or other payment to any Plan within the meaning of Section
302(f) of ERISA or Section 412(n) of the Code that results in or could result in
liability of the Company, any Subsidiary of the Company or any ERISA Affiliate
to the PBGC or any Plan; (ix) the withdrawal of the Company, any of its
Subsidiaries or any ERISA Affiliate from a Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA; or (x)
the Company, any of its Subsidiaries or any ERISA Affiliate becomes an employer
with respect to any Multiemployer Plan without the prior written consent of the
Required Lenders; provided, however, that the aggregate liability caused by any
of the foregoing exceeds $1,000,000;

 

(h)           Insolvency, Etc.  The Company, any Subsidiary or any Guarantor
shall be dissolved or liquidated or any judgment, order or decree therefor shall
be entered (other than dissolutions or liquidations of Subsidiaries permitted by
subsections 5.1(a) and 5.2(g), (l) and (s)), or shall generally not pay its
debts as they become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors, or shall institute, or there shall be instituted against the Company,
any Subsidiary or any Guarantor, any proceeding or case seeking to adjudicate it
a bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief or
protection of

 

71

--------------------------------------------------------------------------------


 

debtors or seeking the entry of an order for relief, or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its assets, rights, revenues or property, and, if such
proceeding is instituted against the Company or such Subsidiary or such
Guarantor, such proceeding shall remain undismissed or unstayed for a period of
60 days; or the Company or any Subsidiary or any Guarantor shall take any action
(corporate or other) to authorize or further any of the actions described above
in this section;

 

(i)            Other Documents.  Any material provision of any Loan Document or
any subordination provision of any Subordinated Debt Document shall at any time
for any reason cease to be valid and binding and enforceable against any obligor
thereunder, or the validity, binding effect or enforceability thereof shall be
contested by any Person or any obligor, shall deny that it has any or further
liability or obligation thereunder, or any Loan Document or any subordination
provision of any Subordinated Debt Document shall be terminated, invalidated or
set aside, or be declared ineffective or inoperative or in any way cease to give
or provide to the Lenders and the Agent the benefits purported to be created
thereby in any material manner;

 

(j)            Orders, Permits, Etc.  The Company or any of its Subsidiaries
shall be enjoined, restrained or in any way prevented by the order of any court
or any administrative or regulatory agency from conducting any material part of
its business and such order shall continue in effect for more than thirty (30)
days, or there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by the Company or
any of its Subsidiaries if such loss, suspension, revocation or failure to renew
has or could reasonably be expected to have a Material Adverse Effect;

 

(k)           Control.  Any Change of Control shall occur;

 

(l)            Parent Indebtedness. The certification to be provided by the
Parent in accordance with subsection 2.5(m) (whether on the Closing Date or at
any time thereafter with respect to new Indebtedness) shall fail to be correct
in all material respects, or the Parent shall fail to certify to the Agent as
required by subsection 2.5(m) at any time after the Closing Date with respect to
any new Indebtedness; or

 

(m)          Material Adverse Changes.  The Company shall lose the benefit of
any contract or agreement with any customer, vendor or other Person, including
without limitation, any Facility Lease or Facility Management Agreement, which
shall result in a Material Adverse Effect in the Agent’s reasonable discretion,
or there shall be a change in the senior management of the Company which shall
result in a Material Adverse Effect in the Agent’s reasonable discretion, or
there shall be any other occurrence or non-occurrence which, in the Agent’s
reasonable discretion, shall result in a Material Adverse Effect.

 

6.2           Remedies.

 

(a)           Upon the occurrence and during the continuance of any Event of
Default, by notice to the Company (i) the Agent may, and upon being directed to
do so by the Required Revolving Lenders shall, terminate the Revolving
Commitments or (ii) the Agent may, and upon

 

72

--------------------------------------------------------------------------------


 

being directed to do so by the Required Lenders, shall declare the outstanding
principal of, and accrued interest on, the Loans, all unpaid reimbursement
obligations in respect of drawings under Letters of Credit and all other amounts
owing under this Agreement to be immediately due and payable, or (iii) the Agent
may, and upon being directed to do so, subject to the terms and conditions of
the Bank Subordination Agreement, by the Required Term Loan Lenders, shall
declare the outstanding principal of, and accrued interest on, the Term Loan,
and all other amounts owing to the Term Loan Lenders under this Agreement, to be
immediately due and payable, or (iv) the Agent may, and upon being directed to
do so by the Required Revolving Lenders, shall declare the outstanding principal
of, and accrued interest on, the Revolving Credit Loans, and all other amounts
owing to the Revolving Lenders under this Agreement, to be immediately due and
payable, or (v) the Agent may, and upon being directed to do so by LaSalle and
the Required Revolving Lenders, shall demand immediate delivery of cash
collateral, and the Company agrees to deliver such cash collateral upon demand,
in an amount equal to the maximum amount that may be available to be drawn at
any time prior to the stated expiry of all outstanding Letters of Credit, or any
one or more of the foregoing, whereupon the Revolving Commitments shall
terminate forthwith and all such amounts, including all Loans and such cash
collateral, shall become immediately due and payable, as the case may be
(provided that in the case of any event or condition described in subsection
6.1(h), the Revolving Commitments shall automatically terminate forthwith and
all such amounts, including such cash collateral, shall automatically become
immediately due and payable without notice), in all cases without demand,
presentment, protest, diligence, notice of dishonor or other formality, all of
which are hereby expressly waived.  Such cash collateral delivered in respect of
outstanding Letters of Credit shall be deposited in a special cash collateral
account to be held by the Agent as collateral security for the payment and
performance of the Company’s obligations under this Agreement to the Lenders and
the Agent.

 

(b)           The Agent may and, upon being directed to do so by the Required
Lenders, shall, in addition to the remedies provided in subsection 6.2(a),
exercise and enforce any and all other rights and remedies available to it or
the Lenders, whether arising under this Agreement or any Loan Document or under
applicable law, in any manner deemed appropriate by the Agent, including suit in
equity, action at law, or other appropriate proceedings, whether for the
specific performance (to the extent permitted by law) of any covenant or
agreement contained in any other Loan Document or in aid of the exercise of any
power granted in any Loan Document.

 

(c)           Upon the occurrence and during the continuance of any Event of
Default, the Agent and each Lender may, subject to Section 7.10, at any time and
from time to time, without notice to the Company (any requirement for such
notice being expressly waived by the Company) set off and apply against any and
all of the obligations of the Company now or hereafter existing under this
Agreement, whether owing to such Lender or any other Lender or the Agent, any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Agent or such
Lender or any Affiliate of the Agent or such Lender to or for the credit or the
account of the Company and any property of the Company from time to time in
possession of the Agent or such Lender, irrespective of whether or not the Agent
or such Lender shall have made any demand hereunder and although

 

73

--------------------------------------------------------------------------------


 

such obligations may be contingent and unmatured.  The Company hereby grants to
the Lenders and the Agent a lien on and security interest in all such deposits,
indebtedness and property as collateral security for the payment and performance
of the obligations of the Company under this Agreement.  The rights of each
Lender and the Agent under this subsection 6.2(c) are in addition to other
rights and remedies (including, without limitation, other rights of setoff)
which the Agent or each such Lender may have.

 

6.3           Distribution of Proceeds of Collateral.  All proceeds of any
realization on the collateral pursuant to the Security Documents and any
payments received by the Agent or any Lender pursuant to the Guaranties after
the Loans become due and payable (whether by acceleration or otherwise), shall
be allocated and distributed by the Agent as follows:

 

(a)           First, to the payment of all reasonable costs and expenses,
including without limitation all reasonable attorneys’ fees, of the Agent in
connection with the enforcement of the Security Documents and otherwise
administering this Agreement;

 

(b)           Second, to the payment of all fees required to be paid under any
Loan Document including commitment fees, owing to the Agent and the Revolving
Lenders on a pro rata basis in accordance with the Lender Indebtedness
consisting of fees owing to the Agent and the Revolving Lenders, for application
to payment of such liabilities;

 

(c)           Third, to the payment of Lender Indebtedness consisting of
interest owing to the Revolving Lenders, and obligations and liabilities
relating to Swaps owing to the Revolving Lenders for application to payment of
such liabilities;

 

(d)           Fourth, to the Revolving Lenders and the Agent on a pro rata basis
in accordance with the Lender Indebtedness consisting of principal of Revolving
Credit Advances (including without limitation any cash collateral for any
outstanding letters of credit), for application to payment of such liabilities;

 

(e)           Fifth, to the payment of any and all other amounts owing to the
Revolving Lenders and the Agent on a pro rata basis in accordance with the total
amount of such Indebtedness owing to each of the Revolving Lenders and the
Agent, for application to payment of such liabilities; and

 

(f)            Sixth, to the payment of all fees required to be paid under any
Loan Document, owing to the Lenders holding a portion of the Term Loan on a pro
rata basis in accordance with the Lender Indebtedness consisting of fees owing
to the Lenders holding a portion of the Term Loan, for application to payment of
such liabilities;

 

(g)           Seventh, to the Agent for the benefit of the Lenders holding a
portion of the Term Loan on a pro rata basis in accordance with the Lender
Indebtedness consisting of interest owing to each of such Lenders holding a
portion of the Term Loan, and obligations and liabilities relating to Swaps
owing to the Lenders holding a portion of the Term Loan for application to
payment of such liabilities;

 

74

--------------------------------------------------------------------------------


 

(h)           Eighth, to the Lenders holding a portion of the Term Loan on a pro
rata basis in accordance with the Lender Indebtedness consisting of principal of
the Term Loan, for application to payment of such liabilities;

 

(i)            Ninth, to the payment of any and all other amounts owing to the
Lenders holding a portion of the Term Loan on a pro rata basis in accordance
with the total amount of such Indebtedness owing to each of such Lenders, for
application to payment of such liabilities; and

 

(j)            Tenth, to the Company, its Subsidiaries or such other Person as
may be legally entitled thereto.

 

Notwithstanding the foregoing, no payments of principal, interest or fees
delivered to the Agent for the account of any Defaulting Lender shall be
delivered by the Agent to such Defaulting Lender.  Instead, such payments shall,
for so long as such Defaulting Lender shall be a Defaulting Lender, be held by
the Agent, and the Agent is hereby authorized and directed by all parties hereto
to hold such funds in escrow and apply such funds as follows:

 

(i)            First, if applicable to any payments due from such Defaulting
Lender to the Agent, and

 

(ii)           Second, to purchase participations in Loans required to be made
by such Defaulting Lender to the extent such Defaulting Lender failed to make
such Loans.

 

Notwithstanding the foregoing, upon the termination of all Commitments and the
payment and performance of all the Loans and other obligations owing to the
Agent and the Lenders hereunder (other than those owing to a Defaulting Lender),
any funds then held in escrow by the Agent pursuant to the preceding paragraph
shall be distributed to each Defaulting Lender, pro rata in proportion to
amounts that would be due to each Defaulting Lender but for the fact that it is
a Defaulting Lender.

 

6.4           Letter of Credit Liabilities.  For the purposes of payments and
distributions under Section 6.3, the full amount of Lender Indebtedness on
account of any Letter of Credit then outstanding but not drawn upon shall be
deemed to be then due and owing.  Amounts distributable to the Lenders, Agent on
account of such Lender Indebtedness under such Letters of Credit shall be
deposited in a separate collateral account in the name of and under the control
of the Agent and held by the Agent first as security for such Letter of Credit
Lender Indebtedness and then as security for all other Lender Indebtedness and
the amount so deposited shall be applied to the Letter of Credit Lender
Indebtedness at such times and to the extent that such Letter of Credit Lender
Indebtedness become absolute liabilities and if and to the extent that the
Letter of Credit Lender Indebtedness fails to become absolute Lender
Indebtedness because of the expiration or termination of the underlying Letters
of Credit without being drawn upon then such amounts shall be applied to the
remaining Lender Indebtedness in the order provided in Section 6.3.  The Company
hereby grants to the Agent, for the benefit of the Lenders and Agent,

 

75

--------------------------------------------------------------------------------


 

a lien and security interest in all such funds, as security for all the Lender
Indebtedness as set forth above.

 

ARTICLE VII

 

THE AGENT AND THE LENDERS

 

7.1           Appointment: Nature of Relationship.  Effective upon the Effective
Date, each of the Lenders irrevocably authorizes LaSalle as the Agent to act as
the contractual representative of each such Lender thereafter with the rights
and duties expressly set forth herein and in the other Loan Documents.  LaSalle,
as the Agent, agrees to act as such contractual representative upon the express
conditions contained in this Article VII.  Notwithstanding the use of the
defined term “Agent,” it is expressly understood and agreed that the Agent shall
not have any fiduciary responsibilities to any Lender by reason of this
Agreement or any other Loan Document and that the Agent is merely acting as the
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of § 9-102 of the Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.

 

7.2           Powers.  The Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental thereto. 
The Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

 

7.3           General Immunity.  Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Company or any of its
Subsidiaries, the Lenders or any Lender for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except for its or their own gross negligence or willful
misconduct.

 

7.4           No Responsibility for Loans, Recitals, etc.  Neither the Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (i) any statement, warranty
or representation made in connection with any Loan Document or any Borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (iii) the satisfaction of any condition specified in Article II, except
receipt of items required to be delivered to the Agent; (iv) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; or (v) the
value,

 

76

--------------------------------------------------------------------------------


 

sufficiency, creation, perfection or priority of any interest in any collateral
security.  The Agent shall have no duty to disclose to the Lenders information
that is not required to be furnished by the Company or any Subsidiary to the
Agent at such time, but is voluntarily furnished by the Company or any
Subsidiary to the Agent (either in its capacity as Agent or in its individual
capacity).

 

7.5           Action on Instructions of Lenders.  The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Lenders, the Required Lenders, the Required Revolving Lenders or the Required
Term Loan Lenders, as the case may be, and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders
and on all holders of Notes.  The Lenders hereby acknowledge that the Agent
shall be under no duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement or any other Loan Document
unless it shall be requested in writing to do so by the Lenders, the Required
Lenders, the Required Revolving Lenders or the Required Term Loan Lenders, as
the case may be.

 

7.6           Employment of Agents and Counsel.  The Agent may execute any of
its duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care.  The Agent shall be entitled to rely on
advice of counsel concerning all matters pertaining to the agency hereby created
and its duties hereunder and under any other Loan Document.

 

7.7           Reliance on Documents; Counsel.  The Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.

 

7.8           Agent’s Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (i) for any amounts not
reimbursed by the Company for which the Agent is entitled to reimbursement by
the Company under the Loan Documents, (ii) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby, or
the enforcement of any of the terms thereof or of any such other documents,
provided that no Lender shall be liable for any of the foregoing to the extent
they arise from the gross negligence

 

77

--------------------------------------------------------------------------------


 

or willful misconduct of the Agent.  The obligations of the Lenders under this
Section 7.8 shall survive payment of the Lender Indebtedness and termination of
this Agreement.

 

7.9           Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Unmatured Event or Event of Default
hereunder unless the Agent has received written notice from a Lender or the
Company referring to this Agreement describing such Event of Default or
Unmatured Event and stating that such notice is a “notice of default”.  In the
event that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders.

 

7.10         Rights as a Lender.  In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender and may exercise the same as though it were not the
Agent, and the term “Lender” or “Lenders” shall, at any time when the Agent is a
Lender, unless the context otherwise indicates, include the Agent in its
individual capacity.  The Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Company or any of its Subsidiaries in which the Company or such
Subsidiary is not restricted hereby from engaging with any other Person.  The
Agent, in its individual capacity, is not, subject to Section 8.6, obligated to
remain a Lender.

 

7.11         Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements prepared by the Company and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.

 

7.12         Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and the Company, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five (45) days after the retiring Agent gives notice
of its intention to resign.  Upon any such resignation, the Required Lenders
shall have the right to appoint, on behalf of the Company and the Lenders, a
successor Agent.  If no successor Agent shall have been so appointed by the
Required Lenders within thirty (30) days after the resigning Agent’s giving
notice of its intention to resign, then the resigning Agent may appoint, on
behalf of the Company and the Lenders, a successor Agent.  If the Agent has
resigned and no successor Agent has been appointed, the Lenders may perform all
the duties of the Agent hereunder and the Company shall make all payments in
respect of the Lender Indebtedness to the applicable Lender and for all other
purposes shall deal directly with the Lenders.  No successor Agent shall be
deemed to be appointed hereunder until such successor Agent has accepted the
appointment.  Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $500,000,000.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon

 

78

--------------------------------------------------------------------------------


 

succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent.  Upon the effectiveness of the resignation of the Agent,
the resigning Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation of an Agent, the provisions of this Article VII shall continue in
effect for the benefit of such Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Agent hereunder and under the other
Loan Documents.

 

7.13         Collateral Management.  The Agent is hereby authorized on behalf of
all of the Lenders, without the necessity of any further consent from any
Lender, from time to time prior to an Event of Default, to take any action with
respect to the collateral or the Security Documents which may be necessary (i)
to perfect and maintain perfected the security interest in and liens upon the
collateral granted pursuant to the Security Documents, and (ii) to release
portions of the collateral from the security interests and liens imposed by the
Security Documents in connection with any dispositions of such portions of the
collateral permitted hereby.  In the event that the Company or the Guarantors
desire to sell or otherwise dispose of any assets and such sale or disposition
is permitted hereby, the Agent shall, upon timely notice from the Company,
release such portions of the collateral from the security interests and liens
imposed by the Security Documents as may be specified by the Company or the
Guarantors in order for the Borrower or the Guarantors to consummate such
proposed sale or disposition, provided that at or prior to the time of such
proposed sale or disposition no Unmatured Event or Event of Default shall have
occurred and be continuing, including, without limitation, any Unmatured Event
or Event of Default that would arise upon consummation of such sale or
disposition.  For purposes of the preceding sentence, the Company shall give
timely notice if, not less than five (5) Business Days prior to the date of such
proposed sale or disposition, it shall furnish to the Agent an officers’
certificate setting forth in reasonable detail the circumstances of such
proposed sale or disposition.

 

7.14         Right to Indemnity.  The Agent shall be fully justified in failing
or refusing to take any action hereunder unless it shall first be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense which may be incurred by it by reason of taking or continuing to take
any such action.

 

7.15         Sharing of Payments.  The Lenders agree among themselves that, in
the event that any Lender shall obtain payment in respect of any Revolving
Credit Advance, the Term Loan or any other obligation owing to any of the
Lenders under this Agreement through the exercise of a right of set-off,
banker’s lien, counterclaim or otherwise in excess of its ratable share of
payments received by all of the Lenders on account of the Revolving Credit
Advances, the Term Loan and other obligations, such Lender shall promptly
purchase from the other Lenders participations in such Revolving Credit
Advances, the Term Loan and other obligations in such amounts, and make such
other adjustments from time to time, as shall be equitable to the end that all
of the Lenders share such payment in accordance with such ratable shares, except
as otherwise required by Section 6.3.  The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of set-off, banker’s lien, counterclaim or otherwise as
aforesaid shall be rescinded or must otherwise be restored, each Lender, which
shall have shared the benefit of such payment shall, by repurchase of

 

79

--------------------------------------------------------------------------------


 

participations theretofore sold, return its share of that benefit to each Lender
whose payment shall have been rescinded or otherwise restored.  The Company
agrees that any Lender so purchasing such a participation may, to the fullest
extent permitted by law, exercise all rights of payment, including set-off,
banker’s lien or counterclaim, with respect to such participation as fully as if
such Lender were a holder of such Revolving Credit Advance, the Term Loan or
other obligation in the amount of such participation.  The Lenders further agree
among themselves that, in the event that amounts received by the Lenders and the
Agent hereunder are insufficient to pay all such obligations or insufficient to
pay all such obligations when due, the fees and other amounts owing to the Agent
in such capacity shall be paid therefrom before payment of obligations owing to
the Lenders under this Agreement, except as otherwise expressly provided in this
Agreement, if any Lender or Agent shall fail to remit to the Agent or any other
Lender an amount payable by such Lender or Agent to the Agent or such other
Lender pursuant to this Agreement on the date when such amount is due, such
payments shall be made together with interest thereon for each date from the
date such amount is due until the date such amount is paid to the Agent or such
other Lender at a rate per annum equal to the rate at which borrowings are
available to the payee in its overnight federal funds market.  It is further
understood and agreed among the Lenders and the Agent that if the Agent shall
engage in any other transactions with the Company and shall have the benefit of
any collateral or security therefor which does not expressly secure the
obligations arising under this Agreement except by virtue of a so-called dragnet
clause or comparable provision, the Agent shall be entitled to apply any
proceeds of such collateral or security first in respect of the obligations
arising in connection with such other transaction before application to the
obligations arising under this Agreement.

 

7.16         Withholding Tax Exemption.  Each Lender that is not organized and
incorporated under the laws of the United States or any State thereof agrees to
file with the Agent and the Company, in duplicate, (a) on or before the later of
(i) the Effective Date and (ii) the date such Lender becomes a Lender under this
Agreement and (b) thereafter, for each taxable year of such Lender (in the case
of a Form W-8ECI) or for each third taxable year of such Lender (in the case of
any other form) during which interest or fees arising under this Agreement and
the Notes are received, unless not legally able to do so as a result of a change
in United States income tax enacted, or treaty promulgated, after the date
specified in the preceding clause (a), on or prior to the immediately following
due date of any payment by the Company hereunder, a properly completed and
executed copy of either Internal Revenue Service Form W-8ECI or Internal Revenue
Service Form W-8BEN and Internal Revenue Service Form W-8 or Internal Revenue
Service Form W-9 and any additional form necessary for claiming complete
exemption from United States withholding taxes (or such other form as is
required to claim complete exemption from United States withholding taxes), if
and as provided by the Code or other pronouncements of the United States
Internal Revenue Service, and such Lender warrants to the Company that the form
so filed will be true and complete; provided that such Lender’s failure to
complete and execute such Form W-8ECI or Form W-8BEN, or Form W-8 or Form W-9,
as the case may be, and any such additional form (or any successor form or
forms) shall not relieve the Company of any of its obligations under this
Agreement, except as otherwise provided in this Section 7.16.

 

80

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1           Amendments, Etc.

 

(a)           No amendment, modification, termination or waiver of any provision
of this Agreement nor any consent to any departure therefrom shall be effective
unless the same shall be in writing and signed by the Required Lenders or as
otherwise provided in clauses (i) through (xiii) below, as applicable,

 

(i)            to the extent any rights, obligations or duties of the Agent may
be affected thereby, the written approval of the Required Lenders and the Agent
shall be required;

 

(ii)           to the extent that such action authorizes or permits the
extension of time for, or any reduction of the amount of, any payment of the
principal of, or interest on, the Term Loans or the Term Notes or any fees or
other amount payable (including, without limitation, any prepayment premium) to
the Term Loan Lenders hereunder, or forgives, compromises or cancels any
principal of or interest on any Term Loan, or agrees to subordinate any Term
Loan in right of payment to any other Indebtedness (other than in the manner
provided for in Section 6.3 hereof and/or in the Bank Subordination Agreement),
only the written approval of each Term Loan Lender affected thereby shall be
required;

 

(iii)          to the extent that such action authorizes or permits the
extension of time for, or any reduction of the amount of, any payment of the
principal of, or interest on (or the interest rate applicable to), the Revolving
Credit Loans or the Revolving Credit Notes, any Letter of Credit reimbursement
obligation, or any fees or other amount payable (including, without limitation,
any prepayment premium) to the Revolving Lenders hereunder, only the written
approval of each Revolving Lender affected thereby shall be required;

 

(iv)          to the extent that such action authorizes any increase, in the
aggregate for the period from the Closing Date to the termination of the
Revolving Commitments, by 200 basis points or less in the Applicable Margin
(without regard to the Overdue Rate, which shall be in addition to any such
increase in the Applicable Margin) with respect to interest on the Revolving
Credit Loans or the Revolving Credit Notes or the Letters of Credit, or any
increase in the fees payable under subsection 2.3(b) by 37.5 basis points or
less, only the written approval of the Required Revolving Lenders shall be
required;

 

(v)           to the extent that such action authorizes any payment of fees by
Borrower to the Revolving Lenders in connection with any modification, waiver or
amendment of this Agreement or any other Loan Document and such fee does not
exceed

 

81

--------------------------------------------------------------------------------


 

1.5% of the Revolving Commitment then in effect, only the written approval of
the Required Revolving Lenders shall be required;

 

(vi)          to the extent that such action authorizes any increase in the
Agent’s agency fees payable pursuant to subsection 2.3(e) by an amount not
exceeding 100% of the amount in effect on the Effective Date, only the written
approval of the Agent shall be required;

 

(vii)         to the extent any rights, obligations, or duties of LaSalle in its
capacity as the issuing bank of any Letter of Credit, may be affected thereby,
the written approval of LaSalle and the Required Lenders shall be required;

 

(viii)        to the extent that any proposed amendment, waiver or consent
affects Section 2.6 as a condition to extending any Revolving Credit Advance,
the written approval of all of the Revolving Lenders shall only be required
(provided that if any such action would knowingly cause or permit the Revolving
Credit Advances to exceed $33,000,000, the written approval of the Required Term
Loan Lenders shall also be required);

 

(ix)           to the extent that any proposed amendment, waiver, modification
or consent affects any of subsections 5.2(a)(i), 5.2(b)(i), 5.2(c)(i) or
5.2(d)(i) (or any definition relative to financial terms used in such Sections),
only the written approval of the Required Revolving Lenders shall be required;

 

(x)            to the extent that any proposed amendment, waiver, modification
or consent affects any of subsections 5.2(a)(ii), 5.2(b)(ii), 5.2(c)(ii) or
5.2(d)(ii) (or any definition relative to financial terms used in such
Sections), only the written approval of the Required Lenders shall be required;

 

(xi)           to the extent that any proposed amendment, waiver, modification
or consent affects subsection 5.1(g), only the written approval of LaSalle and
the Required Lenders shall be required;

 

(xii)          to the extent that any proposed amendment, waiver, modification
or consent affects the definition of “Borrowing Base,” only the written approval
of the Required Revolving Lenders shall be required; and

 

(xiii)         to the extent that any proposed amendment, waiver, modification
or consent affects any administrative matter concerning the Revolving Credit
Advances which is not subject to any of the foregoing clauses, only the written
approval of the Agent and of the Required Revolving Lenders shall be required;

 

provided, however, that notwithstanding the foregoing, no such amendment,
modification, termination, waiver or consent shall, without the consent of the
Agent and all of the Lenders,

 

82

--------------------------------------------------------------------------------


 

(1)           subject to Section 6.2(a), amend or terminate the Commitment of
any Lender or modify the provisions of this Section regarding the taking of any
action under this Section or the provisions of Sections 6.2, 6.3 or 7.10 or the
definitions of Required Lenders, Required Revolving Lenders and Required Term
Loan Lenders, or

 

(2)           release all or substantially all of the Collateral or release any
material Guarantor (except as permitted as a result of an asset disposition
pursuant to subsections 5.2(g), (h), (l) or (s)).

 

(b)           Any such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

(c)           Notwithstanding anything herein to the contrary, no Defaulting
Lender shall be entitled to vote (whether to consent or to withhold its consent)
with respect to any amendment, modification, termination or waiver of any
provision of this Agreement or any departure therefrom or any direction from the
Lenders to the Agent, and, for purposes of determining the Required Lenders,
Required Revolving Lenders and/or Required Term Loan Lenders at any time, the
pro rata portion of the Term Loan, the Revolving Commitments and the Revolving
Credit Advances (as applicable) of each Defaulting Lender shall be disregarded.

 

8.2           Notices.

 

(a)           Except as otherwise provided in subsection 8.2(c) hereof, all
notices and other communications hereunder shall be in writing and shall be
delivered or sent to the Company, the Agent and the Lenders at the respective
addresses and numbers for notices set forth on the signature pages hereof, or to
such other address as may be designated by the Company, the Agent or any Lender
by notice to the other parties hereto.  All notices and other communications
shall be deemed to have been given at the time of actual delivery thereof to
such address, or if sent by certified or registered mail, postage prepaid, to
such address, on the third day after the date of mailing, or in the case of
telex notice, upon receipt of the appropriate answerback, or, in the case of
facsimile notice, upon receipt of a confirmation mechanically produced by the
facsimile machine, provided, however, that notices to the Agent shall not be
effective until received.

 

(b)           Notices by the Company to the Agent with respect to terminations
or reductions of the Commitments pursuant to Section 2.2, requests for Revolving
Credit Advances pursuant to Section 2.4, requests for continuations or
conversions of Revolving Credit Loans pursuant to Section 2.7 and notices of
prepayment pursuant to Section 3.1 shall be irrevocable and binding on the
Company.

 

(c)           Any notice to be given by the Company to the Agent pursuant to
Sections 2.4, 2.7 or 3.1 if consented to by the Agent, and any notice to be
given by the Agent or any Lender hereunder, may be given by telephone, and all
such notices given by the Company must be immediately confirmed in writing in
the manner provided in subsection 8.2(a).  Any such

 

83

--------------------------------------------------------------------------------


 

notice given by telephone shall be deemed effective upon receipt thereof by the
party to whom such telephonic notice is to be given.

 

8.3           No Waiver By Conduct; Remedies Cumulative.  No course of dealing
on the part of the Agent or any Lender, nor any delay or failure on the part of
the Agent or any Lender in exercising any right, power or privilege hereunder,
shall operate as a waiver of such right, power or privilege or otherwise
prejudice the Agent’s or such Lender’s rights and remedies hereunder; nor shall
any single or partial exercise thereof preclude any further exercise thereof or
the exercise of any other right, power or privilege.  No right or remedy
conferred upon or reserved to the Agent or any Lender under any Loan Document is
intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to every other right or remedy
granted thereunder or now or hereafter existing under any applicable law.  Every
right and remedy granted by any Loan Document or by applicable law to the Agent
or any Lender may be exercised from time to time and as often as may be deemed
expedient by the Agent or any Lender.

 

8.4           Reliance on and Survival of Various Provisions.  All terms,
covenants, agreements, representations and warranties of the Company and any
Guarantor made herein or in any other Loan Document or in any certificate,
report, financial statement or other document furnished by or on behalf of the
Company and any Guarantor in connection with the negotiation and modification of
this Agreement shall be deemed to have been relied upon by the Lenders,
notwithstanding any investigation heretofore or hereafter made by any Lender or
on such Lender’s behalf and those covenants and agreements of the Company set
forth in Section 3.7, 3.9 and 8.5 hereof shall survive the repayment in full of
the Revolving Credit Advances and the Term Loan and the termination of the
Commitments.

 

8.5           Expenses; Indemnification.

 

(a)           The Company agrees to pay, or reimburse the Agent for the payment
of, on demand, (i) the reasonable fees and expenses of counsel to the Agent in
connection with the preparation, execution, delivery and administration of the
Loan Documents, the review of the Subordinated Debt Documents and the Preferred
Stock Documents and the consummation of the transactions contemplated hereby and
thereby, and in connection with advising the Agent as to its rights and
responsibilities with respect thereto, and in connection with any amendments,
waivers or consents in connection therewith, and (ii) all stamp and other taxes
and fees payable or determined to be payable in connection with the execution,
delivery, filing or recording of the Loan Documents and the consummation of the
transactions contemplated hereby, and any and all liabilities with respect to or
resulting from any delay in paying or omitting to pay such taxes or fees, and
(iii) all costs and expenses of the Agent (including reasonable fees and
expenses of counsel and whether incurred through negotiations, legal proceedings
or otherwise) in connection with any Unmatured Event or Event of Default or the
enforcement or collection, or the exercise or preservation, of any rights under
any Loan Document or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement (which costs and expenses
shall be deemed to include, without limitation, those incurred by any auditor or
consultant engaged by counsel for the Agent pursuant to subsection 5.1(e)
hereof), and (iv) all

 

84

--------------------------------------------------------------------------------


 

costs and expenses of the Agent (including reasonable fees and expenses of
counsel) in connection with any action or proceeding relating to a court order,
injunction or other process or decree restraining or seeking to restrain the
Agent from paying any amount under, or otherwise relating in any way to, any
Letter of Credit and any and all costs and expenses which any of them may incur
relative to any payment under any Letter of Credit.  Without in any way limiting
the foregoing, each reference to the Agent and its counsel in this subsection
8.5(a) shall apply equally to the Term Loan Lender, in its capacity as a Lender
of all or any portion of the Term Loan hereunder, and its counsel.

 

(b)           The Company agrees to indemnify each Lender, the Agent and each of
their respective officers, directors, employees and agents (collectively, the
“Indemnified Parties”) and hold each Indemnified Party harmless from and against
any and all liabilities, losses, damages, costs and expenses of any kind,
including, without limitation, the reasonable fees and disbursements of counsel,
which may be incurred by any Indemnified Party in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnified Party shall be designated a party thereto) (collectively, the
“Indemnified Liabilities”) at any time relating to (whether before or after the
execution of this Agreement) any of the following:

 

(i)            any actual or proposed use of any Loan, Letter of Credit
hereunder by the Company or any of its Subsidiaries or any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of any Loan;

 

(ii)           the entering into and performance of this Agreement and any other
Loan Document by any of the Indemnified Parties (including any action brought by
or on behalf of the Company as the result of any determination by any Lender not
to make any Loan);

 

(iii)          any investigation, litigation or proceeding related to any
Permitted Acquisition or proposed Permitted Acquisition by the Company or any of
its Subsidiaries of all or any portion of the stock or assets of any Person or
to the issuance of, or any other matter relating to, any Subordinated Debt or
Preferred Stock, whether or not any Indemnified Party is a party thereto;

 

(iv)          any investigation, litigation or proceeding related to any
environmental cleanup, audit, compliance or other matter relating to any release
by the Company or any of its Subsidiaries of any Hazardous Material or any
violations of Environmental Laws; or

 

(v)           the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, or release from, any real property owned or
operated by the Company or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, the Company or such Subsidiary, except for any
such Indemnified Liabilities arising for the

 

85

--------------------------------------------------------------------------------


 

account of a particular Indemnified Party by reason of the activities of the
Indemnified Party on the property of the Company or any Subsidiary conducted
subsequent to a foreclosure on such property by any Indemnified Party or by
reason of the relevant Indemnified Party’s gross negligence or willful
misconduct or breach of this Agreement,

 

(vi)          and if and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Company hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

The Company shall be obligated to indemnify the Indemnified Parties for all
Indemnified Liabilities subject to and pursuant to the foregoing provisions,
regardless of whether the Company or any of its Subsidiaries had knowledge of
the facts and circumstances giving rise to such Indemnified Liability; provided,
however, that no Indemnified Party shall have the right to be indemnified
hereunder for its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction.

 

8.6           Successors and Assigns.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, provided that
the Company may not, without the prior consent of all the Lenders, assign its
rights or obligations under any Loan Document and the Lenders shall not be
obligated to make any Loan hereunder to any entity other than the Company.

 

(b)           Any Lender may sell a participation interest to any financial
institution or institutions, and such financial institution or institutions may
further sell a participation interest (undivided or divided) in, the Loans and
such Lender’s rights and benefits under the Loan Documents, and to the extent of
that participation, such participant or participants shall have the same rights
and benefits against the Company under subsection 6.2(c) as it or they would
have had if participation of such participant or participants were the Lender
making the Loans to the Company hereunder, provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unmodified and fully
effective and enforceable against such Lender, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of its Notes for all
purposes of this Agreement, (iv) the Company, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (v) such Lender shall
not grant to its participant any rights to consent or withhold consent to any
action taken by such Lender or the Agent under this Agreement other than action
requiring the consent of all of the Lenders hereunder (or in the case of a
participation in the Revolving Credit Loans and Revolving Commitments, the
consent of all Revolving Lenders hereunder), and (iv) such participation shall
in no event be less than $5,000,000.  The Agent from time to time in its sole
discretion may appoint agents for the purpose of servicing and administering
this Agreement and the transactions contemplated hereby and enforcing or
exercising any rights or remedies of the Agent provided under the Loan Documents
or otherwise.

 

86

--------------------------------------------------------------------------------


 

In furtherance of such agency, the Agent may from time to time direct that the
Company provide notices, reports and other documents contemplated by this
Agreement (or duplicates thereof) to such agent.  The Company hereby consents to
the appointment of such agent and agrees to provide all such notices, reports
and other documents and to otherwise deal with such agent acting on behalf of
the Agent in the same manner as would be required if dealing with the Agent
itself.

 

(c)           Each Lender may, with the prior written consent of the Company
solely as to the Revolving Credit Advances and Revolving Commitments, which
consent from the Company shall not be unreasonably withheld and may not be
withheld if any Event of Default has occurred and is continuing or if such
assignment is to an Affiliate of a Lender or to another Lender, and the prior
written consent of the Agent (not to be unreasonably withheld or delayed),
assign to one or more banks or other entities all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Revolving Credit Advances and pro rata portion of
the Term Loan owing to it and the Note or Notes held by it); provided, however,
that (i) each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations, (ii) except in the case of an
assignment of all of a Lender’s rights and obligations under this Agreement,
unless such assignment is to another Lender, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $2,500,000, and in integral multiples of
$1,000,000 thereafter, or such lesser amount as the Company and the Agent may
consent to, and (iii) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in the form of Exhibit J hereto (an “Assignment and
Acceptance”), together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500, payable to the Agent for its sole
benefit.  Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance the rights and obligations of a Lender hereunder and (y) the Lender
assignor thereunder shall to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all of the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

 

(d)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Company
or the performance or observance by the

 

87

--------------------------------------------------------------------------------


 

Company of any of its obligations under this Agreement or any other instrument
or document famished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.6 and subsection 5.1(d) for periods prior to
the date of such assignment, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof together with such powers and discretion as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement and such
Assignment and Acceptance are required to be performed by it as a Lender.

 

(e)           The Agent shall maintain at its address designated on the
signature pages hereof a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Revolving Credit
Advances and/or Term Loan owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding, for
all purposes, absent manifest error, and the Company, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Company or any Lender at any reasonable time and from time
to time upon reasonable prior notice.

 

(f)            Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee, together with any Note or Notes subject to
such assignment, the Agent shall, if such Assignment and Acceptance has been
completed, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Company.  Within five (5) Business Days after its receipt of such
notice, the Company, at its own expense, shall execute and deliver to the Agent
in exchange for the surrendered Note or Notes a new Note or Notes to the order
of such assignee in an amount equal to, and for the same type(s) of, the
Commitment or Loan assumed by it pursuant to such Assignment and Acceptance and,
if the assigning Lender has retained a Commitment or Loan hereunder, a new Note
to the order of the assigning Lender in an amount equal to, and for the same
type(s) of, the Commitment or Loan retained by it hereunder.  Such new Note or
Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes, shall be dated the effective date of
such Assignment and Acceptance and shall otherwise be in substantially the form
of the applicable exhibit(s) hereto.

 

(g)           The Lenders may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
8.6, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Company,

 

88

--------------------------------------------------------------------------------


 

provided that assignee or participant agrees to keep all non-public information
confidential to the same extent required by this Agreement.

 

(h)           Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in, or assign, all or any
portion of its rights under this Agreement (including, without limitation, the
Loans owing to it and the Note or Notes held by it) in favor of any Federal
Reserve Lender in accordance with Regulation A of the Board of Governors of the
Federal Reserve System; provided that such creation of a security interest or
assignment shall not release such Lender from its obligations under this
Agreement.

 

8.7           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

8.8           Governing Law.  This Agreement is a contract made under, and shall
be governed by and construed in accordance with, the law of the State of
Illinois in the same manner applicable to contracts made and to be performed
entirely within such State and without giving effect to choice of law principles
of such State.

 

8.9           Table of Contents and Headings.  The table of contents and the
headings of the various subdivisions hereof are for the convenience of reference
only and shall in no way modify any of the terms or provisions hereof.

 

8.10         Construction of Certain Provisions.  If any provision of this
Agreement refers to any action to be taken by any Person, or which such Person
is prohibited from taking, such provision shall be applicable whether such
action is taken directly or indirectly by such Person, whether or not expressly
specified in such provision.

 

8.11         Integration and Severability.  This Agreement amends and restates
the Existing Credit Agreement and embodies the entire agreement and
understanding between the Company and the Agent and the Lenders, and supersedes
all prior agreements and understandings, relating to the subject matter hereof. 
In case any one or more of the obligations of the Company under any Loan
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining obligations of the
Company shall not in any way be affected or impaired thereby, and such
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of the obligations of the Company under
any Loan Document in any other jurisdiction.

 

8.12         Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any such covenant, the fact that it would be permitted by an exception to, or
would be otherwise within the limitations of another covenant shall not avoid
the occurrence of an Unmatured Event or an Event of Default or any event or
condition which with notice or lapse of time, or both, could become such an
Unmatured Event or an Event of Default if such action is taken or such condition
exists.

 

89

--------------------------------------------------------------------------------


 

8.13         Interest Rate Limitation.  Notwithstanding any provision of any
Loan Document, in no event shall the amount of interest paid or agreed to be
paid by the Company exceed an amount computed at the highest rate of interest
permissible under applicable law.  If, from any circumstances whatsoever,
fulfillment of any provision of any Loan Document at the time performance of
such provision shall be due, shall involve exceeding the interest rate
limitation validly prescribed by law which a court of competent jurisdiction may
deem applicable hereto, then, ipso facto, the obligations to be fulfilled shall
be reduced to an amount computed at the highest rate of interest permissible
under applicable law, and if for any reason whatsoever the Lender shall ever
receive as interest an amount which would be deemed unlawful under such
applicable law such interest shall be automatically applied to the payment of
principal of the Loans outstanding hereunder to such Lender (whether or not then
due and payable) and not to the payment of interest, or shall be refunded to the
Company if such principal and all other obligations of the Company to the
Lenders have been paid in full.

 

8.14         Judgment and Payment.

 

(a)           If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder by the Company in one currency into
another currency, the Company agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the
relevant Lender could purchase the first currency with such other currency on
the Business Day immediately preceding the day on which the final judgment is
given.

 

(b)           The obligations of the Company in respect of any sum due in
Dollars to any party hereto or any holder of the obligations owing hereunder
(the “Applicable Creditor”) shall, notwithstanding any payment obligation or
judgment in a currency (the “Payment Currency”) other than Dollars, be
discharged only to the extent that, on the Business Day following receipt by the
Applicable Creditor of any sum adjudged to be so due in the Payment Currency,
the Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase Dollars with the Payment Currency; if the amount
of Dollars so purchased is less than the sum originally due to the Applicable
Creditor in Dollars, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Applicable Creditor against
such loss.  The obligations of the Company contained in this Section 8.14 shall
survive the termination of this Agreement and the payment of all other amounts
owing hereunder.

 

8.15         Submission To Jurisdiction; Waivers.  The Company hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of any United States federal
or Illinois state court sitting in Chicago, Illinois and appellate courts from
any thereof;

 

90

--------------------------------------------------------------------------------


 

(b)           consents that any such action or proceeding may be brought in such
courts and waives an objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Company at the
address specified pursuant to Section 8.2, or at such other address of which the
Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this section any special, exemplary, punitive or consequential damages.

 

8.16         Acknowledgments.  The Company hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           none of the Agent or any Lender has any fiduciary relationship
with or duty to the Company arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Agent and
the Lenders, on the one hand, and the Company, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Company and the Lenders.

 

8.17         Confidentiality.  Each Lender agrees to hold any non-public
confidential information which it may receive from the Company pursuant to this
Agreement in confidence except for disclosure: (i) to its Affiliates and to
other Lenders and their respective Affiliates, (ii) to legal counsel,
accountants, and other professional advisors to that Lender or to a potential
participant or assignee, (iii) to regulatory officials, (iv) to any Person as
requested pursuant to or as required by law, regulation, or legal process, (v)
to any Person in connection with any legal proceeding to which that Lender is a
party, and (vi) otherwise permitted by this Agreement.

 

8.18         WAIVER OF JURY TRIAL.  THE LENDERS AND THE AGENT AND THE COMPANY,
AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO
A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF ANY LOAN DOCUMENT
OR ANY RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS

 

91

--------------------------------------------------------------------------------


 

CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY OF THEM.  NEITHER ANY LENDER, THE
AGENT NOR THE COMPANY SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE,
ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY
HERETO EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY SUCH PARTY.

 

8.19         Amendment and Restatement.  Upon the satisfaction or waiver (in the
discretion of the Agent and the Lenders) of all the conditions set forth in
Section 2.5, the Existing Credit Agreement automatically shall be deemed amended
and restated in its entirety by this Credit Agreement (it being understood that
until such satisfaction or waiver, the terms of the Existing Credit Agreement
shall continue in full force and effect).  It is the intent of the parties
hereto that this Agreement shall re-evidence, in part, the Lender Indebtedness
under the Existing Credit Agreement and is in no way intended to constitute a
novation of any of the Lender Indebtedness which was evidenced by the Existing
Credit Agreement or any of the other Loan Documents executed in connection
therewith.

 

[Balance of page intentionally left blank; signature page follows.]

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above-written.

 

Address for Notices:

 

STANDARD PARKING CORPORATION

 

 

 

900 North Michigan Avenue

 

 

Suite 1600

 

By:

 

 

Chicago, Illinois 60611

 

Name:

 

 

Attn:  Marc Baumann

 

Title:

 

 

Cc:  Legal Department

 

 

Telephone:  (312)274-2199

 

 

Facsimile:  (312)646-6165

 

 

 

 

 

Address for Notices:

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

135 South LaSalle Street

 

 

Chicago, Illinois 60603

 

By:

 

 

Attn: Ms. Mary Lou Bartlett

 

Name:

 

 

Telephone: (312)904-0433

 

Title:

 

 

Facsimile: (312)904-0432

 

 

 

 

Revolving Commitment: $33,000,000

 

 

 

 

 

Term Loan Commitment:  $0

 

 

 

Address for Notices:

 

CREDIT SUISSE FIRST BOSTON, acting through its
Cayman Island Branch, as a Lender

(See Attached Schedule 1)

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Revolving Commitment: $0

 

 

Term Loan Commitment:  $32,000,000

 

93

--------------------------------------------------------------------------------


 

Schedule 1

 

94

--------------------------------------------------------------------------------